Exhibit 10.3

 

 

 

 

$50,000,000 CREDIT FACILITY

CREDIT AGREEMENT

Dated as of July 27, 2010

by and among

ENTRAVISION COMMUNICATIONS CORPORATION,

as the Borrower,

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES,

GENERAL ELECTRIC CAPITAL CORPORATION

for itself, as a Lender and as Agent for all Lenders,

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

as Lenders,

and

GE CAPITAL MARKETS, INC.,

as Sole Lead Arranger and Bookrunner

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page(s) ARTICLE I - THE CREDITS    1

1.1

   Amounts and Terms of Commitments    1

1.2

   Notes    5

1.3

   Interest    5

1.4

   Loan Accounts    6

1.5

   Procedure for Revolving Credit Borrowing    7

1.6

   Conversion and Continuation Elections    8

1.7

   Optional Prepayments and Commitment Reductions    8

1.8

   Mandatory Prepayments of Loans and Commitment Reductions    9

1.9

   Fees    10

1.10

   Payments by the Borrower    11

1.11

   Payments by the Lenders to Agent; Settlement    12

1.12

   Increase in Commitments    16 ARTICLE II - CONDITIONS PRECEDENT    18

2.1

   Conditions of Initial Loans    18

2.2

   Conditions to All Borrowings    20 ARTICLE III - REPRESENTATIONS AND
WARRANTIES    20

3.1

   Corporate Existence and Power    20

3.2

   Corporate Authorization; No Contravention    21

3.3

   Governmental Authorization    21

3.4

   Binding Effect    21

3.5

   Litigation    22

3.6

   No Default    22

3.7

   ERISA Compliance    22

3.8

   Use of Proceeds; Margin Regulations    22

3.9

   Title to Properties    23

3.10

   Taxes    23

3.11

   Financial Condition    23

3.12

   Environmental Matters    24

3.13

   Regulated Entities    25

3.14

   Solvency    25

3.15

   Labor Relations    25

3.16

   Intellectual Property    25

3.17

   Brokers’ Fees; Transaction Fees    25

3.18

   Insurance    25

3.19

   Ventures, Subsidiaries and Affiliates; Outstanding Stock    26

3.20

   Jurisdiction of Organization; Chief Executive Office    26

3.21

   Deposit Accounts and Other Accounts    26

3.22

   Bonding    26

3.23

   Full Disclosure    26

 

i



--------------------------------------------------------------------------------

3.24

   Material Contracts    27

3.25

   Station Licenses    27

3.26

   FCC Rules and Regulations    27

3.27

   Senior Indebtedness    28

3.29

   Patriot Act.    29 ARTICLE IV - AFFIRMATIVE COVENANTS    29

4.1

   Financial Statements    29

4.2

   Certificates; Other Information    30

4.3

   Notices    32

4.4

   Preservation of Corporate Existence, Etc.    33

4.5

   Maintenance of Property    34

4.6

   Insurance    34

4.7

   Payment of Obligations    35

4.8

   Compliance with Laws    36

4.9

   Inspection of Property and Books and Records    36

4.10

   Use of Proceeds    36

4.11

   Cash Management Systems    36

4.12

   Landlord Agreements    36

4.13

   Further Assurances    37

4.14

   Environmental Matters    38

4.15

   License Subsidiaries    38

4.16

   Station Licenses    39

4.17

   Digital Authorization    39

4.18

   Local Service    39 ARTICLE V - NEGATIVE COVENANTS    39

5.1

   Limitation on Liens    39

5.2

   Disposition of Assets    42

5.3

   Consolidations and Mergers    44

5.4

   Loans and Investments    44

5.5

   Limitation on Indebtedness    46

5.6

   Transactions with Affiliates    47

5.7

   Intentionally Omitted    48

5.8

   Use of Proceeds    49

5.9

   Contingent Obligations    49

5.10

   Compliance with ERISA    49

5.11

   Restricted Payments    50

5.12

   Change in Business    51

5.13

   Change in Structure    51

5.14

   Changes in Accounting, Name and Jurisdiction of Organization    51

5.15

   Amendments to Senior Note Documents; Senior Notes and Subordinated
Indebtedness    51

5.16

   No Negative Pledges    52

5.17

   OFAC; Patriot Act    54

5.18

   Intentionally Omitted    54

5.19

   Hazardous Materials    54

 

ii



--------------------------------------------------------------------------------

5.20

   License Subsidiaries    54

5.21

   Communications Authorizations    54 ARTICLE VI - FINANCIAL COVENANTS    55

6.1

   Total Leverage Ratio    55

6.2

   Fixed Charge Coverage Ratio    55

6.3

   Cash Interest Coverage Ratio    56

6.4

   Revolving Credit Facility Leverage Ratio    56 ARTICLE VII - EVENTS OF
DEFAULT    56

7.1

   Event of Default    56

7.2

   Remedies    60

7.3

   Rights Not Exclusive    60

7.4

   Cash Collateral for Letters of Credit    60

7.5

   Government Approval    61 ARTICLE VIII - AGENT    61

8.1

   Appointment and Duties    61

8.2

   Binding Effect    62

8.3

   Use of Discretion    63

8.4

   Delegation of Rights and Duties    63

8.5

   Reliance and Liability    63

8.6

   Agent Individually    64

8.7

   Lender Credit Decision    64

8.8

   Expenses; Indemnities    65

8.9

   Resignation of Agent or L/C Issuer    66

8.10

   Release of Collateral or Guarantors    67

8.11

   Additional Secured Parties    67 ARTICLE IX - MISCELLANEOUS    68

9.1

   Amendments and Waivers    68

9.2

   Notices    70

9.3

   Electronic Transmissions    71

9.4

   No Waiver; Cumulative Remedies    72

9.5

   Costs and Expenses    72

9.6

   Indemnity    72

9.7

   Marshaling; Payments Set Aside    73

9.8

   Successors and Assigns    74

9.9

   Assignments and Participations; Binding Effect    74

9.10

   Non-Public Information; Confidentiality    77

9.11

   Set-off; Sharing of Payments    78

9.12

   Counterparts; Facsimile Signature    79

9.13

   Severability    79

9.14

   Captions    79

9.15

   Independence of Provisions    79

9.16

   Interpretation    80

9.17

   No Third Parties Benefited    80

 

iii



--------------------------------------------------------------------------------

9.18

   Governing Law and Jurisdiction    80

9.19

   Waiver of Jury Trial    81

9.20

   Entire Agreement; Release; Survival    81

9.21

   Patriot Act    82

9.22

   Replacement of Lender    82

9.23

   Joint and Several    82

9.24

   Creditor-Debtor Relationship    83 ARTICLE X - TAXES, YIELD PROTECTION AND
ILLEGALITY    83

10.1

   Taxes    83

10.2

   Illegality    85

10.3

   Increased Costs and Reduction of Return    86

10.4

   Funding Losses    87

10.5

   Inability to Determine Rates    87

10.6

   Reserves on LIBOR Rate Loans    88

10.7

   Certificates of Lenders    88 ARTICLE XI - DEFINITIONS    88

11.1

   Defined Terms    88

11.2

   Other Interpretive Provisions    112

11.3

   Accounting Terms and Principles    113

11.4

   Payments    114

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1    Revolving Loan Commitments Schedule 3.5    Litigation Schedule
3.7    ERISA Schedule 3.9    Real Estate Schedule 3.12    Environmental Schedule
3.15    Labor Relations Schedule 3.17    Brokers’ and Transaction Fees Schedule
3.19    Ventures, Subsidiaries and Affiliates; Outstanding Stock Schedule 3.20
   Jurisdiction of Organization; Chief Executive Office Schedule 3.21    Deposit
Accounts and Other Accounts Schedule 3.22    Bonding; Licenses Schedule 3.24   
Material Contracts Schedule 3.25    Station Licenses Schedule 3.26(b)   
Restrictions, Applications, Proceedings and Complaints Related to Station
Licenses Schedule 3.26(c)    Digital Television Facilities Schedule 5.1    Liens
Schedule 5.4    Investments Schedule 5.5    Indebtedness Schedule 5.9   
Contingent Obligations

EXHIBITS

 

Exhibit 1.1(b)    Form of L/C Request Exhibit 1.6    Form of Notice of
Conversion/Continuation Exhibit 2.1    Closing Checklist Exhibit 4.2(b)    Form
of Compliance Certificate Exhibit 11.1(a)    Form of Assignment Exhibit 11.1(c)
   Form of Notice of Borrowing Exhibit 11.1(d)    Form of Revolving Note

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of July 27, 2010, by and among Entravision Communications
Corporation, a Delaware corporation (the “Borrower”), the other Persons party
hereto that are designated as a “Credit Party”, General Electric Capital
Corporation, a Delaware corporation (in its individual capacity, “GE Capital”),
as Agent for the several financial institutions from time to time party to this
Agreement (collectively, the “Lenders” and individually each a “Lender”) and for
itself as a Lender and such Lenders.

W I T N E S S E T H:

WHEREAS, the Borrower has requested, and the Lenders have agreed to make
available to the Borrower, a revolving credit facility (including a letter of
credit subfacility) upon and subject to the terms and conditions set forth in
this Agreement to (a) provide for working capital, capital expenditures and
other general corporate purposes of the Borrower and (b) from time to time fund
a portion of certain acquisitions;

WHEREAS, the Borrower desires to secure all of its Obligations under the Loan
Documents by granting to Agent, for the benefit of the Secured Parties, a
security interest in and lien upon substantially all of its Property;

WHEREAS, subject to the terms hereof, each Subsidiary of the Borrower is willing
to guarantee all of the Obligations of the Borrower and to grant to Agent, for
the benefit of the Secured Parties, a security interest in and lien upon
substantially all of its Property;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

ARTICLE I -

THE CREDITS

1.1 Amounts and Terms of Commitments.

(a) The Revolving Credit. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of the Credit Parties
contained herein, each Revolving Lender severally and not jointly agrees to make
Loans to the Borrower (each such Loan, a “Revolving Loan”) from time to time on
any Business Day during the period from the Closing Date through the Final
Availability Date, in an aggregate amount not to exceed at any time outstanding
the amount set forth opposite such Lender’s name in Schedule 1.1 under the
heading “Revolving Loan Commitments” (such amount as the same may be reduced or
increased from time to time in accordance with this Agreement, being referred to
herein as such Lender’s “Revolving Loan Commitment”); provided, however, that,
after giving effect to any Borrowing of Revolving Loans, the aggregate principal
amount of all outstanding Revolving Loans shall not exceed the Maximum Revolving
Loan Balance. Subject to the other

 

1



--------------------------------------------------------------------------------

terms and conditions hereof, amounts borrowed under this subsection 1.1(a) may
be repaid and reborrowed from time to time. The “Maximum Revolving Loan Balance”
from time to time will be equal to (i) at any time the Total Leverage Ratio as
of the most recently ended Fiscal Quarter for which Borrower has delivered a
Compliance Certificate pursuant to Section 4.2(b) exceeds 6.50 to 1.00,
$25,000,000 and (ii) at all other times, the Aggregate Revolving Loan Commitment
then in effect less, the aggregate amount of Letter of Credit Obligations. If at
any time the then outstanding principal balance of Revolving Loans exceeds the
Maximum Revolving Loan Balance, then the Borrower shall immediately prepay
outstanding Revolving Loans in an amount sufficient to eliminate such excess.

(b) Letters of Credit. (i) Conditions. On the terms and subject to the
conditions contained herein, the Borrower may request that one or more L/C
Issuers Issue, in accordance with such L/C Issuers’ usual and customary business
practices, and for the account of the Credit Parties, Letters of Credit
(denominated in Dollars and in a minimum stated amount of $50,000 or such lesser
amount as is acceptable to the applicable L/C Issuer) from time to time on any
Business Day during the period from the Closing Date through the earlier of
(x) the Final Availability Date and (y) seven (7) days prior to the date
specified in clause (a) of the definition of Revolving Termination Date;
provided, however, that no L/C Issuer shall Issue any Letter of Credit upon the
occurrence of any of the following or, if after giving effect to such Issuance:

(A) (i) Availability would be less than zero, or (ii) the Letter of Credit
Obligations for all Letters of Credit would exceed $3,000,000 (the “L/C
Sublimit”);

(B) the expiration date of such Letter of Credit (i) is not a Business Day,
(ii) is more than one year after the date of issuance thereof or (iii) is later
than seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that any Letter of Credit with
a term not exceeding one year may provide for its renewal for additional periods
not exceeding one year as long as (x) each of the Borrower and such L/C Issuer
have the option to prevent such renewal before the expiration of such term or
any such period and (y) neither such L/C Issuer nor the Borrower shall permit
any such renewal to extend such expiration date beyond the date set forth in
clause (iii) above; or

(C)(i) any fee due in connection with, and on or prior to, such Issuance has not
been paid, (ii) such Letter of Credit is requested to be issued in a form that
is not acceptable to such L/C Issuer or (iii) such L/C Issuer shall not have
received, each in form and substance reasonably acceptable to it and duly
executed by the Borrower, the documents that such L/C Issuer generally uses in
the Ordinary Course of Business for the Issuance of letters of credit of the
type of such Letter of Credit (collectively, the “L/C Reimbursement Agreement”).

Furthermore, GE Capital as an L/C Issuer may elect only to issue Letters of
Credit in its own name and may only issue Letters of Credit to the extent
permitted by Requirements of Law, and such Letters of Credit may not be accepted
by certain beneficiaries such as insurance companies. For each Issuance, the
applicable L/C Issuer may, but shall not be required to, determine that, or take
notice whether, the conditions precedent set forth in Section 2.2 have been
satisfied or waived in connection with the Issuance of any Letter of Credit;
provided, however, that no

 

2



--------------------------------------------------------------------------------

Letters of Credit shall be Issued during the period starting on the first
Business Day after the receipt by such L/C Issuer of notice from Agent or the
Required Revolving Lenders that any condition precedent contained in Section 2.2
is not satisfied and ending on the date all such conditions are satisfied or
duly waived.

Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 9.9 or 9.22, (x) the Letter of Credit
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, (y) the Revolving Loan Commitments of the other Lenders have
been increased by an amount sufficient to satisfy Agent that all future Letter
of Credit Obligations will be covered by all Revolving Lenders that are not
Non-Funding Lenders or Impacted Lenders, or (z) the Letter of Credit Obligations
of such Non-Funding Lender or Impacted Lender have been reallocated to other
Revolving Lenders in a manner consistent with subsection 1.11(e)(ii).

(ii) Notice of Issuance. The Borrower shall give the relevant L/C Issuer and
Agent a notice of any requested Issuance of any Letter of Credit, which shall be
effective only if received by such L/C Issuer and Agent not later than 1:00 p.m.
(Chicago time) on the third Business Day prior to the date of such requested
Issuance. Such notice shall be made in a writing or Electronic Transmission
substantially in the form of Exhibit 1.1(b) duly completed or in a writing in
any other form acceptable to such L/C Issuer (an “L/C Request”).

(iii) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Agent, in form and substance satisfactory to Agent, each of the following on the
following dates: (A) (i) on or prior to any Issuance of any Letter of Credit by
such L/C Issuer, (ii) immediately after any drawing under any such Letter of
Credit or (iii) immediately after any payment (or failure to pay when due) by
the Borrower of any related L/C Reimbursement Obligation, notice thereof, which
shall contain a reasonably detailed description of such Issuance, drawing or
payment and Agent shall provide copies of such notices to each Revolving Lender
reasonably promptly after receipt thereof; (B) upon the request of Agent (or any
Revolving Lender through Agent), copies of any Letter of Credit Issued by such
L/C Issuer and any related L/C Reimbursement Agreement and such other documents
and information as may reasonably be requested by Agent; and (C) on the first
Business Day of each calendar week, a schedule of the Letters of Credit Issued
by such L/C Issuer, in form and substance reasonably satisfactory to Agent,
setting forth the Letter of Credit Obligations for such Letters of Credit
outstanding on the last Business Day of the previous calendar week.

(iv) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the
Letter of Credit Obligations, each Revolving Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in such Letter of Credit and the related Letter of Credit Obligations in an
amount equal to its Commitment Percentage of such Letter of Credit Obligations.

 

3



--------------------------------------------------------------------------------

(v) Reimbursement Obligations of the Borrower. The Borrower agrees to pay to the
L/C Issuer of any Letter of Credit, or to Agent for the benefit of such L/C
Issuer, each L/C Reimbursement Obligation owing with respect to such Letter of
Credit no later than the first Business Day after the Borrower receives notice
from such L/C Issuer that payment has been made under such Letter of Credit or
that such L/C Reimbursement Obligation is otherwise due (the “L/C Reimbursement
Date”) with interest thereon computed as set forth in clause (A) below. In the
event that any L/C Reimbursement Obligation is not repaid by the Borrower as
provided in this clause (v) (or any such payment by the Borrower is rescinded or
set aside for any reason), such L/C Issuer shall promptly notify Agent of such
failure (and, upon receipt of such notice, Agent shall notify each Revolving
Lender) and, irrespective of whether such notice is given, such L/C
Reimbursement Obligation shall be payable on demand by the Borrower with
interest thereon computed (A) from the date on which such L/C Reimbursement
Obligation arose to the L/C Reimbursement Date, at the interest rate applicable
during such period to Revolving Loans that are Base Rate Loans and
(B) thereafter until payment in full, at the interest rate specified in
subsection 1.3(c) to past due Revolving Loans that are Base Rate Loans
(regardless of whether or not an election is made under such subsection).

(vi) Reimbursement Obligations of the Revolving Credit Lenders.

(1) Upon receipt of the notice described in clause (v) above from Agent, each
Revolving Lender shall pay to Agent for the account of such L/C Issuer its
Commitment Percentage of such Letter of Credit Obligations (as such amount may
be increased pursuant to subsection 1.11(e)(ii)).

(2) By making any payment described in clause (1) above (other than during the
continuation of an Event of Default under subsection 7.1(f) or 7.1(g)), such
Lender shall be deemed to have made a Revolving Loan to the Borrower, which,
upon receipt thereof by such L/C Issuer, the Borrower shall be deemed to have
used in whole to repay such L/C Reimbursement Obligation. Any such payment that
is not deemed a Revolving Loan shall be deemed a funding by such Lender of its
participation in the applicable Letter of Credit and the Letter of Credit
Obligation in respect of the related L/C Reimbursement Obligations. Such
participation shall not otherwise be required to be funded. Following receipt by
any L/C Issuer of any payment from any Lender pursuant to this clause (vi) with
respect to any portion of any L/C Reimbursement Obligation, such L/C Issuer
shall promptly pay over to such Lender all duplicate payments received from
Persons other than Lenders making payment on behalf of a Credit Party by such
L/C Issuer with respect to such portion of such L/C Reimbursement Obligation.

(vii) Obligations Absolute. The obligations of the Borrower and the Revolving
Lenders pursuant to clauses (iv), (v) and (vi) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented

 

4



--------------------------------------------------------------------------------

under a Letter of Credit being forged, fraudulent, invalid, insufficient or
inaccurate in any respect or failing to comply with the terms of such Letter of
Credit or (iii) any loss or delay, including in the transmission of any
document, (B) the existence of any setoff, claim, abatement, recoupment, defense
or other right that any Person (including any Credit Party) may have against the
beneficiary of any Letter of Credit or any other Person, whether in connection
with any Loan Document or any other Contractual Obligation or transaction, or
the existence of any other withholding, abatement or reduction, (C) in the case
of the obligations of any Revolving Lender, (i) the failure of any condition
precedent set forth in Section 2.2 to be satisfied (each of which conditions
precedent the Revolving Lenders hereby irrevocably waive) or (ii) any adverse
change in the condition (financial or otherwise) of any Credit Party and (D) any
other act or omission to act or delay of any kind of Agent, any Lender or any
other Person or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
clause (vii), constitute a legal or equitable discharge of any obligation of the
Borrower or any Revolving Lender hereunder. No provision hereof shall be deemed
to waive or limit the Borrower’s right to seek repayment of any payment of any
L/C Reimbursement Obligations from the L/C Issuer under the terms of the
applicable L/C Reimbursement Agreement or applicable law.

1.2 Notes. The Revolving Loans made by each Revolving Lender shall be evidenced
by this Agreement and, if requested by such Lender, a Revolving Note payable to
such Lender in an amount equal to such Lender’s Revolving Loan Commitment.

1.3 Interest.

(a) Subject to subsections 1.3(c) and 1.3(d), each Loan shall bear interest on
the outstanding principal amount thereof from the date when made at a rate per
annum equal to the LIBOR or the Base Rate, as the case may be, plus the
Applicable Margin. Each determination of an interest rate by Agent shall be
conclusive and binding on Borrower and the Lenders in the absence of manifest
error. All computations of fees and interest payable under this Agreement shall
be made on the basis of a 360-day year in the case of LIBOR Rate Loans, and a
365 or 366-day year in the case of Base Rate Loans, and actual days elapsed.
Interest and fees shall accrue during each period during which interest or such
fees are computed from the first day thereof to the last day thereof.

(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any payment or prepayment of
Loans in full.

(c) Upon and after the election of Agent or the Required Lenders while any Event
of Default exists (or automatically while any Event of Default under subsection
7.1(a), 7.1(f) or 7.1(g) exists), the Borrower shall pay interest (after as well
as before entry of judgment thereon to the extent permitted by law) on the Loans
from and after the date of occurrence of such Event of Default, at a rate per
annum which is determined by adding two percent (2.0%) per annum to the
Applicable Margin then in effect for such Loans (plus the LIBOR or Base Rate, as
the case may be). All such interest shall be payable on demand of Agent or the
Required Lenders.

 

5



--------------------------------------------------------------------------------

(d) Anything herein to the contrary notwithstanding, the obligations of the
Borrower hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrower shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrower shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Agent, on
behalf of Lenders, is equal to the total interest that would have been received
had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement.

1.4 Loan Accounts.

(a) Agent, on behalf of the Lenders, shall record on its books and records the
amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to the Borrower on a monthly basis a loan
statement setting forth such record for the immediately preceding calendar
month. Such record shall, absent manifest error, be conclusive evidence of the
amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so, or any
failure to deliver such loan statement shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder (and under any Note) to pay any
amount owing with respect to the Loans or provide the basis for any claim
against Agent.

(b) Agent, acting as a non-fiduciary agent of the Borrower solely for tax
purposes and solely with respect to the actions described in this subsection
1.4(b), shall establish and maintain at its address referred to in Section 9.2
(or at such other address as Agent may notify the Borrower) (A) a record of
ownership (the “Register”) in which Agent agrees to register by book entry the
interests (including any rights to receive payment hereunder) of Agent, each
Lender and each L/C Issuer in the Revolving Loans, L/C Reimbursement Obligations
and Letter of Credit Obligations, each of their obligations under this Agreement
to participate in each Loan, Letter of Credit, Letter of Credit Obligations and
L/C Reimbursement Obligations, and any assignment of any such interest,
obligation or right and (B) accounts in the Register in accordance with its
usual practice in which it shall record (1) the names and addresses of the
Lenders and the L/C Issuers (and each change thereto pursuant to Sections 9.9
and 9.22), (2) the Commitments of each Lender, (3) the amount of each Loan and
each funding of any participation described in clause (A) above, and for LIBOR
Rate Loans, the Interest Period applicable thereto, (4) the amount of any
principal or interest due and payable or paid, (5) the amount of the L/C
Reimbursement Obligations due and payable or paid in respect of Letters of
Credit and (6) any other payment received by Agent from Borrower and its
application to the Obligations.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans and, in the case of Revolving
Loans, the corresponding obligations to participate in Letter of Credit
Obligations) and the L/C

 

6



--------------------------------------------------------------------------------

Reimbursement Obligations are registered obligations, the right, title and
interest of the Lenders and the L/C Issuers and their assignees in and to such
Loans or L/C Reimbursement Obligations, as the case may be, shall be
transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section 1.4
and Section 9.9 shall be construed so that the Loans and L/C Reimbursement
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

(d) The Credit Parties, Agent, the Lenders and the L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrower, Agent, such Lender or such L/C Issuer during normal
business hours and from time to time upon at least one Business Day’s prior
notice. No Lender or L/C Issuer shall, in such capacity, have access to or be
otherwise permitted to review any information in the Register other than
information with respect to such Lender or L/C Issuer unless otherwise agreed by
the Agent.

1.5 Procedure for Revolving Credit Borrowing.

(a) Each Borrowing of a Revolving Loan shall be made upon the Borrower’s
irrevocable (subject to Section 10.5) written notice delivered to Agent
substantially in the form of a Notice of Borrowing or in a writing in any other
form acceptable to Agent, which notice must be received by Agent prior to 1:00
p.m. (Chicago time) (i) (x) on the date of the requested Borrowing or (y) on the
date that is one (1) Business Day prior to the requested Borrowing date, in each
case, with respect to each Base Rate Loan; provided, that any Base Rate Loan
made on the same day that notice is given shall not exceed $5,000,000, and
(ii) on the day which is three (3) Business Days prior to the requested
Borrowing date in the case of each LIBOR Rate Loan. Such Notice of Borrowing
shall specify:

(i) the amount of the Borrowing (which shall be in an aggregate minimum
principal amount of $500,000 and integral multiples of $100,000 in excess of
that amount);

(ii) the requested Borrowing date, which shall be a Business Day;

(iii) whether the Borrowing is to be comprised of LIBOR Rate Loans or Base Rate
Loans; and

(iv) if the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable
to such Loans.

(b) Upon receipt of a Notice of Borrowing, Agent will promptly notify each
Revolving Lender of such Notice of Borrowing and of the amount of such Lender’s
Commitment Percentage of the Borrowing.

(c) Unless Agent is otherwise directed in writing by the Borrower, the proceeds
of each requested Borrowing after the Closing Date will be made available to the
Borrower by Agent by wire transfer of such amount to the Borrower pursuant to
the wire transfer instructions specified on the signature page hereto.

 

7



--------------------------------------------------------------------------------

1.6 Conversion and Continuation Elections.

(a) The Borrower shall have the option to (i) request that any Revolving Loan be
made as a LIBOR Rate Loan, (ii) convert at any time all or any part of
outstanding Loans from Base Rate Loans to LIBOR Rate Loans, (iii) convert any
LIBOR Rate Loan to a Base Rate Loan, subject to Section 10.4 if such conversion
is made prior to the expiration of the Interest Period applicable thereto, or
(iv) continue all or any portion of any Loan as a LIBOR Rate Loan upon the
expiration of the applicable Interest Period. Any Loan or group of Loans having
the same proposed Interest Period to be made or continued as, or converted into,
a LIBOR Rate Loan must be in a minimum amount of $2,000,000. Any such election
must be made by the Borrower by 1:00 p.m. (Chicago time) on the 3rd Business Day
prior to (1) the date of any proposed Revolving Loan which is to bear interest
at LIBOR, (2) the end of each Interest Period with respect to any LIBOR Rate
Loans to be continued as such, or (3) the date on which the Borrower wishes to
convert any Base Rate Loan to a LIBOR Rate Loan for an Interest Period
designated by the Borrower in such election. If no election is received with
respect to a LIBOR Rate Loan by 1:00 p.m. (Chicago time) on the 3rd Business Day
prior to the end of the Interest Period with respect thereto, that LIBOR Rate
Loan shall be converted to a Base Rate Loan at the end of its Interest Period.
The Borrower must make such election by notice to Agent in writing, including by
Electronic Transmission. In the case of any conversion or continuation, such
election must be made pursuant to a written notice (a “Notice of
Conversion/Continuation”) substantially in the form of Exhibit 1.6 or in a
writing in any other form acceptable to Agent. No Loan shall be made, converted
into or continued as a LIBOR Rate Loan, if an Event of Default has occurred and
is continuing and Agent or Required Lenders have determined not to make or
continue any Loan as a LIBOR Rate Loan as a result thereof.

(b) Upon receipt of a Notice of Conversion/Continuation, Agent will promptly
notify each Lender thereof. In addition, Agent will, with reasonable promptness,
notify the Borrower and the Lenders of each determination of LIBOR; provided
that any failure to do so shall not relieve the Borrower of any liability
hereunder or provide the basis for any claim against Agent. All conversions and
continuations shall be made pro rata according to the respective outstanding
principal amounts of the Loans held by each Lender with respect to which the
notice was given.

(c) Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any
Loans, there shall not be more than six (6) different Interest Periods in
effect.

1.7 Optional Prepayments and Commitment Reductions.

(a) The Borrower may at any time prepay the Loans in whole or in part without
penalty or premium except as provided in Section 10.4.

(b) Together with each prepayment under this Section 1.7, the Borrower shall pay
any amounts required pursuant to Sections 1.9 and 10.4.

 

8



--------------------------------------------------------------------------------

(c) Borrower may at any time upon at least ten (10) Business Days’ (or such
shorter period as is acceptable to Agent) prior notice by Borrower to Agent
permanently reduce or terminate the Aggregate Revolving Loan Commitment;
provided that (A) such reductions (if a partial reduction and not a complete
termination) shall be in an amount greater than or equal to $1,000,000, and
(B) after giving effect to such reduction (if a partial reduction and not a
complete termination), Availability shall be not less than $10,000,000. All
reductions of the Aggregate Revolving Loan Commitment shall be allocated pro
rata among all Lenders with a Revolving Loan Commitment. A permanent reduction
of the Aggregate Revolving Loan Commitment shall not require a corresponding pro
rata reduction in the L/C Sublimit.

1.8 Mandatory Prepayments of Loans and Commitment Reductions.

(a) Revolving Loan. The Borrower shall repay to the Lenders in full on the date
specified in clause (a) of the definition of “Revolving Termination Date” the
aggregate principal amount of the Revolving Loans outstanding on the Revolving
Termination Date.

(b) Asset Dispositions. Following the occurrence of a Trigger Event and until
such Trigger Event is no longer relevant, if a Credit Party or any Subsidiary of
a Credit Party shall at any time or from time to time:

(i) make or agree to make a Disposition; or

(ii) suffer an Event of Loss;

and the aggregate amount of the Net Proceeds received by the Credit Parties and
their Subsidiaries in connection with such Disposition or Event of Loss or
related series of Dispositions or Events of Loss (x) exceeds $1,000,000 or
(y) in the aggregate with all other Dispositions and Events of Loss occurring
during the Fiscal Year exceeds $3,000,000, then (A) the Borrower shall promptly
notify Agent of such proposed Disposition or Event of Loss (including the amount
of the estimated Net Proceeds to be received by a Credit Party and/or such
Subsidiary in respect thereof) and (B) promptly upon receipt by a Credit Party
and/or such Subsidiary of the Net Proceeds of such Disposition or Event of Loss,
the Borrower shall deliver, or cause to be delivered, such excess Net Proceeds
to Agent for distribution to the Lenders as a prepayment of the Loans, which
prepayment shall be applied in accordance with subsection 1.8(d) hereof.
Notwithstanding the foregoing and provided no Default or Event of Default has
occurred and is continuing and with the prior written consent of the Agent (such
consent not to be unreasonably withheld), such delivery and prepayment shall not
be required to the extent a Credit Party or such Subsidiary reinvests the Net
Proceeds of such Disposition or Event of Loss in productive assets (other than
Inventory) of a kind then used or usable in the business of Borrower or such
Subsidiary, within three hundred sixty (360) days after the date of such
Disposition or Event of Loss or enters into a binding commitment thereof within
said three hundred sixty (360) day period and subsequently makes such
reinvestment; provided that the Borrower notifies Agent of Borrower’s or such
Subsidiary’s intent to reinvest and of the completion of such reinvestment at
the time such proceeds are received and when such reinvestment occurs,
respectively.

 

9



--------------------------------------------------------------------------------

(c) Issuance of Securities or Indebtedness. Following the occurrence of a
Trigger Event, immediately upon the receipt by any Credit Party or any
Subsidiary of any Credit Party of the Net Issuance Proceeds of the issuance of
Stock or Stock Equivalents (including any capital contribution) or Indebtedness
(other than Net Issuance Proceeds from the issuance of (i) Indebtedness
permitted hereunder, and (ii) Excluded Equity Issuances), the Borrower shall
deliver, or cause to be delivered, to Agent an amount equal to such Net Issuance
Proceeds, for application to the Loans in accordance with subsection 1.8(d).

(d) Application of Prepayments. Subject to subsection 1.10(c), any prepayments
pursuant to subsection 1.8(b) or (c) shall be applied first to prepay
outstanding Revolving Loans, whereupon the Revolving Loan Commitment of each
Lender shall automatically and permanently be reduced by an amount equal to such
Lender’s ratable share of the aggregate amount of principal repaid, effective as
of the earlier of the date that such prepayment is made or the date by which
such prepayment is due and payable hereunder (provided that the Aggregate
Revolving Loan Commitments shall not be reduced to less than $25,000,000
pursuant to this subsection 1.8(d)) and second to cash collateralize outstanding
Letters of Credit. To the extent permitted by the foregoing sentence, amounts
prepaid shall be applied first to any Base Rate Loans then outstanding and then
to outstanding LIBOR Rate Loans with the shortest Interest Periods remaining.
Together with each prepayment under this Section 1.8, the Borrower shall pay any
amounts required pursuant to Section 10.4 hereof.

(e) No Implied Consent. Provisions contained in this Section 1.8 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

1.9 Fees.

(a) Fees. The Borrower shall pay to Agent, for Agent’s own account, fees in the
amounts and at the times set forth in a letter agreement between the Borrower
and Agent dated as of April 22, 2010 (as amended from time to time, the “Fee
Letter”).

(b) Unused Commitment Fee. The Borrower shall pay to Agent a fee (the “Unused
Commitment Fee”) for the account of each Revolving Lender in an amount equal to

(i) the average daily balance of the Revolving Loan Commitment of such Revolving
Lender during the preceding calendar quarter, less

(ii) the sum of (x) the average daily balance of all Revolving Loans held by
such Revolving Lender plus (y) the average daily amount of Letter of Credit
Obligations held by such Revolving Lender, in each case, during the preceding
calendar quarter,

(iii) multiplied by one percent (1.0%) per annum.

The total fee paid by the Borrower will be equal to the sum of all of the fees
due to the Lenders, subject to subsection 1.11(e)(vi). Such fee shall be payable
quarterly in arrears on the first day of the calendar quarter following the date
hereof and the first day of each calendar quarter thereafter. The Unused
Commitment Fee provided in this subsection 1.9(b) shall accrue at all times from
and after the execution and delivery of this Agreement.

 

10



--------------------------------------------------------------------------------

(c) Letter of Credit Fee. The Borrower agrees to pay to Agent for the ratable
benefit of the Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, (i) without duplication of costs and
expenses otherwise payable to Agent or Lenders hereunder or fees otherwise paid
by the Borrower, all reasonable costs and expenses incurred by Agent or any
Lender on account of such Letter of Credit Obligations, and (ii) for each
calendar quarter during which any Letter of Credit Obligation shall remain
outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to the
product of the average daily undrawn face amount of all Letters of Credit
issued, guaranteed or supported by risk participation agreements multiplied by a
per annum rate equal to the Applicable Margin with respect to Revolving Loans
which are LIBOR Rate Loans; provided, however, upon and after Agent’s or
Required Revolving Lenders’ election, while an Event of Default exists (or
automatically while an Event of Default under subsection 7.1(a), 7.1(f) or
7.1(g) exists), such rate shall be increased by two percent (2.00%) per annum.
Such fee shall be paid to Agent for the benefit of the Revolving Lenders in
arrears, on the first day of each calendar quarter and on the date on which all
L/C Reimbursement Obligations have been discharged. In addition, the Borrower
shall pay to Agent, any L/C Issuer or any prospective L/C Issuer, as
appropriate, on demand, such L/C Issuer’s or prospective L/C Issuer’s customary
fees at then prevailing rates, without duplication of fees otherwise payable
hereunder (including all per annum fees), charges and expenses of such L/C
Issuer or prospective L/C Issuer in respect of the application for, and the
issuance, negotiation, acceptance, amendment, transfer and payment of, each
Letter of Credit or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is issued.

1.10 Payments by the Borrower.

(a) All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set-off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein, be made to Agent (for the
ratable account of the Persons entitled thereto) at the address for payment
specified in the signature page hereof in relation to Agent (or such other
address as Agent may from time to time specify in accordance with Section 9.2),
including payments utilizing the ACH system, and shall be made in Dollars and by
wire transfer or ACH transfer in immediately available funds (which shall be the
exclusive means of payment hereunder), no later than noon (Chicago time) on the
date due. Any payment which is received by Agent later than noon (Chicago time)
may in Agent’s discretion be deemed to have been received on the immediately
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Borrower and each other Credit Party hereby irrevocably waives the right
to direct the application during the continuance of an Event of Default of any
and all payments in respect of any Obligation and any proceeds of Collateral.
Borrower hereby authorizes Agent and each Lender to make a Revolving Loan (which
shall be a Base Rate Loan) to pay (i) interest, principal, L/C Reimbursement
Obligations, agent fees, Unused Commitment Fees and Letter of Credit Fees, in
each instance, on the date due, or (ii) after five (5) days’ prior notice to the
Borrower, other fees, costs or expenses payable by the Borrower or any of its
Subsidiaries hereunder or under the other Loan Documents.

 

11



--------------------------------------------------------------------------------

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, if any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.

(c) During the continuance of an Event of Default, Agent may, and shall upon the
direction of Required Lenders apply any and all payments received by Agent in
respect of any Obligation in accordance with clauses first through sixth below.
Notwithstanding any provision herein to the contrary, all amounts collected or
received by Agent after any or all of the Obligations have been accelerated (so
long as such acceleration has not been rescinded), including proceeds of
Collateral, shall be applied as follows:

first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the Credit Parties under the Loan Documents;

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrower under this Agreement;

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent, Lenders and L/C Issuers;

fourth, to payment of principal of the Obligations including, without
limitation, L/C Reimbursement Obligations then due and payable, any Obligations
under any Secured Rate Contract and cash collateralization of unmatured L/C
Reimbursement Obligations to the extent not then due and payable;

fifth, to payment of any other amounts owing constituting Obligations; and

sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above.

1.11 Payments by the Lenders to Agent; Settlement.

(a) Agent may, on behalf of Lenders, disburse funds to the Borrower for Loans
requested. Each Lender shall reimburse Agent on demand for all funds disbursed
on its behalf by Agent, or if Agent so requests, each Lender will remit to Agent
its Commitment Percentage of any Loan before Agent disburses same to the
Borrower. If Agent elects to require that each Lender make funds available to
Agent prior to disbursement by Agent to the Borrower, Agent shall advise each
Lender by telephone or fax of the amount of such Lender’s Commitment Percentage
of the Loan requested by the Borrower no later than the Business Day prior to
the scheduled Borrowing date applicable thereto, and each such Lender shall pay
Agent such Lender’s Commitment Percentage of such requested Loan, in same day
funds, by wire transfer to

 

12



--------------------------------------------------------------------------------

Agent’s account, as set forth on Agent’s signature page hereto, no later than
noon (Chicago time) on such scheduled Borrowing date. Nothing in this subsection
1.11(a) or elsewhere in this Agreement or the other Loan Documents, including
the remaining provisions of Section 1.11, shall be deemed to require Agent to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
Agent any Lender or the Borrower may have against any Lender as a result of any
default by such Lender hereunder.

(b) At least once each calendar week or more frequently at Agent’s election
(each, a “Settlement Date”), Agent shall advise each Lender by telephone or fax
of the amount of such Lender’s Commitment Percentage of principal, interest and
Fees paid for the benefit of Lenders with respect to each applicable Loan. Agent
shall pay to each Lender such Lender’s Commitment Percentage (except as
otherwise provided in subsection 1.1(c) (vi) and subsection 1.11(e)(iv)) of
principal, interest and fees paid by the Borrower since the previous Settlement
Date for the benefit of such Lender on the Loans held by it. Such payments shall
be made by wire transfer to such Lender) not later than 1:00 p.m. (Chicago time)
on the next Business Day following each Settlement Date.

(c) Availability of Lender’s Commitment Percentage. Agent may assume that each
Revolving Lender will make its Commitment Percentage of each Revolving Loan
available to Agent on each Borrowing date. If such Commitment Percentage is not,
in fact, paid to Agent by such Revolving Lender when due, Agent will be entitled
to recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Commitment Percentage forthwith upon Agent’s demand, Agent shall
promptly notify the Borrower and the Borrower shall immediately repay such
amount to Agent. Nothing in this subsection 1.11(c) or elsewhere in this
Agreement or the other Loan Documents shall be deemed to require Agent to
advance funds on behalf of any Revolving Lender or to relieve any Revolving
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that the Borrower may have against any Revolving Lender as a result
of any default by such Revolving Lender hereunder. Without limiting the
provisions of subsection 1.11(b), to the extent that Agent advances funds to the
Borrower on behalf of any Revolving Lender and is not reimbursed therefor on the
same Business Day as such advance is made, Agent shall be entitled to retain for
its account all interest accrued on such advance from the date such advance was
made until reimbursed by the applicable Revolving Lender.

(d) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the Borrower and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement or any other Loan Document must be returned to any Credit Party
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to

 

13



--------------------------------------------------------------------------------

distribute any portion thereof to any Lender. In addition, each Lender will
repay to Agent on demand any portion of such amount that Agent has distributed
to such Lender, together with interest at such rate, if any, as Agent is
required to pay to the Borrower or such other Person, without setoff,
counterclaim or deduction of any kind, and Agent will be entitled to set-off
against future distributions to such Lender any such amounts (with interest)
that are not repaid on demand.

(e) Non-Funding Lenders.

(i) Responsibility. The failure of any Non-Funding Lender to make any Revolving
Loan, to fund any purchase of any participation to be made or funded by it, or
to make any payment required by it hereunder on the date specified therefor
shall not relieve any other Lender of its obligations to make such loan, fund
the purchase of any such participation, or make any other payment required
hereunder on such date, and neither Agent nor, other than as expressly set forth
herein, any other Lender shall be responsible for the failure of any Non-Funding
Lender to make a loan, fund the purchase of a participation or make any other
payment required hereunder.

(ii) Reallocation. If any Revolving Lender is a Non-Funding Lender, all or a
portion of such Non-Funding Lender’s Letter of Credit Obligations (unless such
Lender is the L/C Issuer that issued such Letter of Credit) shall, at Agent’s
election at any time or upon any L/C Issuer’s written request delivered to Agent
(whether before or after the occurrence of any Default or Event of Default), be
reallocated to and assumed by the Revolving Lenders that are not Non-Funding
Lenders or Impacted Lenders pro rata in accordance with their Commitment
Percentages of the Revolving Loans (calculated as if the Non-Funding Lender’s
Commitment Percentage was reduced to zero and each other Revolving Lender’s
Commitment Percentage had been increased proportionately), provided that no
Revolving Lender shall be reallocated any such amounts or be required to fund
any amounts that would cause the sum of its outstanding Revolving Loans and
outstanding Letter of Credit Obligations to exceed its Revolving Loan
Commitment.

(iii) Voting Rights. Notwithstanding anything set forth herein to the contrary,
including Section 9.1, a Non-Funding Lender shall not have any voting or consent
rights under or with respect to any Loan Document or constitute a “Lender” or a
“Revolving Lender” (or be, or have its Loans and Commitments, included in the
determination of “Required Lenders” or “Lenders directly affected” pursuant to
Section 9.1) for any voting or consent rights under or with respect to any Loan
Document, provided that (A) the Commitment of a Non-Funding Lender may not be
increased, extended or reinstated, (B) the principal of a Non-Funding Lender’s
Loans may not be reduced or forgiven, and (C) the interest rate applicable to
Obligations owing to a Non-Funding Lender may not be reduced. Moreover, for the
purposes of determining Required Lenders, the Loans, Letter of Credit
Obligations, and Commitments held by Non-Funding Lenders shall be excluded from
the total Loans and Commitments outstanding.

(iv) Borrower Payments to a Non-Funding Lender. Agent shall be entitled to hold,
in a non-interest bearing account, all portions of any payments received

 

14



--------------------------------------------------------------------------------

by Agent for the benefit of any Non-Funding Lender pursuant to this Agreement as
cash collateral. Agent is hereby authorized to use such cash collateral to pay
in full the Aggregate Excess Funding Amount to the appropriate Secured Parties
thereof, and then, to hold as cash collateral the amount of such Non-Funding
Lender’s pro rata share, without giving effect to any reallocation pursuant to
subsection 1.11(e)(ii), of all Letter of Credit Obligations until the
Obligations are paid in full in cash, all Letter of Credit Obligations have been
discharged or cash collateralized and all Commitments have been terminated. Upon
any such unfunded obligations owing by a Non-Funding Lender becoming due and
payable, Agent shall be authorized to use such cash collateral to make such
payment on behalf of such Non-Funding Lender. With respect to such Non-Funding
Lender’s failure to fund Revolving Loans or purchase participations in Letters
of Credit or Letter of Credit Obligations, any amounts applied by Agent to
satisfy such funding shortfalls shall be deemed to constitute a Revolving Loan
or amount of the participation required to be funded and, if necessary to
effectuate the foregoing, the other Revolving Lenders shall be deemed to have
sold, and such Non-Funding Lender shall be deemed to have purchased, Revolving
Loans or Letter of Credit participation interests from the other Revolving
Lenders until such time as the aggregate amount of the Revolving Loans and
participations in Letters of Credit and Letter of Credit Obligations are held by
the Revolving Lenders in accordance with their Commitment Percentages. Any
amounts owing by a Non-Funding Lender to Agent which are not paid when due shall
accrue interest at the interest rate applicable during such period to Revolving
Loans that are Base Rate Loans. In the event that Agent is holding cash
collateral of a Non-Funding Lender that cures pursuant to clause (v) below or
ceases to be a Non-Funding Lender pursuant to the definition of Non-Funding
Lender, Agent shall return the unused portion of such cash collateral to such
Lender. The “Aggregate Excess Funding Amount” of a Non-Funding Lender shall be
the aggregate amount of (A) all unpaid obligations owing by such Lender to the
Agent, L/C Issuers and other Lenders under the Loan Documents, including such
Lender’s pro rata share of all Revolving Loans and Letter of Credit Obligations,
plus, without duplication, (B) all amounts of such Non-Funding Lender
reallocated to other Lenders pursuant to subsection 1.11(e)(ii).

(v) Cure. A Lender may cure its status as a Non-Funding Lender under clause
(a) of the definition of Non-Funding Lender if such Lender fully pays to Agent,
on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon. Any such cure shall not relieve any
Lender from liability for breaching its contractual obligations hereunder.

(vi) Fees. A Lender that is a Non-Funding Lender pursuant to clause (a) of the
definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and Borrower shall not be required to pay, such Lender’s portion of the
Unused Commitment Fee during the time such Lender is a Non-Funding Lender
pursuant to clause (a) thereof. In the event that any reallocation of Letter of
Credit Obligations occurs pursuant to subsection 1.11(e)(ii), during the period
of time that such reallocation remains in effect, the Letter of Credit Fee
payable with respect to such reallocated portion shall be payable to (A) all
Revolving Lenders based on their pro rata share of such reallocation or (B) to
the L/C Issuer for any remaining portion not reallocated to any other Revolving
Lenders.

 

15



--------------------------------------------------------------------------------

(f) Procedures. Agent is hereby authorized by each Credit Party and each other
Secured Party to establish procedures (and to amend such procedures from time to
time) to facilitate administration and servicing of the Loans and other matters
incidental thereto. Without limiting the generality of the foregoing, Agent is
hereby authorized to establish procedures to make available or deliver, or to
accept, notices, documents and similar items on, by posting to or submitting
and/or completion, on E-Systems.

1.12 Increase in Commitments.

(a) Borrower Request. Borrower may by written notice to Agent elect to request
no more than two times prior to the Revolving Termination Date, an increase to
the existing Aggregate Revolving Loan Commitment (and may request a
corresponding pro rata increase in the L/C Sublimit) by an amount not in excess
of $50,000,000 in the aggregate and not less than $5,000,000 individually. Each
such notice shall specify (i) the date (each, an “Increase Effective Date”) on
which Borrower proposes that the increased or new Commitments (and any increase
in the L/C Sublimit, if applicable) shall be effective, which shall be a date
not less than 10 Business Days after the date on which such notice is delivered
to the Agent and (ii) the identity of each assignee or L/C Issuer (which
assignee or L/C Issuer would be a permitted assignee under Section 9.9(b)
hereof) to whom Borrower proposes any portion of such increased or new
Commitments (and increase in the L/C Sublimit, if applicable) be allocated and
the amounts of such allocations; provided that any existing Lender or L/C Issuer
approached to provide all or a portion of the increased or new Commitments (and
increase in the L/C Sublimit, if applicable) may elect or decline, in its sole
discretion, to provide such increased or new Commitment (and increase in the L/C
Sublimit, if applicable).

(b) Conditions. The increased or new Commitments (and increase in the L/C
Sublimit, if applicable) shall become effective, as of such Increase Effective
Date; provided, that:

(i) each of the conditions set forth in Section 2.2 shall be satisfied;

(ii) no Default shall have occurred and be continuing or would result from the
borrowings to be made on the Increase Effective Date;

(iii) after giving pro forma effect to the borrowings to be made on the Increase
Effective Date and to any change in Pro Forma EBITDA and any increase in
Indebtedness resulting from the consummation of any Permitted Acquisition
concurrently with such borrowings as of the date of the most recent financial
statements delivered pursuant to Section 4.1(a) or (b), Borrower shall be in
compliance with each of the covenants set forth in Sections 6.1 through 6.4;

(iv) Borrower shall make any payments required pursuant to Section 10.4 in
connection with any adjustment of Loans pursuant to Section 1.12(d); and

(v) Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by Agent in connection with any such transaction.

 

16



--------------------------------------------------------------------------------

(c) Terms of New Loans and Commitments. The terms and provisions of Loans made
pursuant to the new Commitments (and any Letters of Credit made pursuant to an
increase in the L/C Sublimit, if applicable) shall be as follows:

(i) the terms and provisions of Loans made pursuant to new Commitments
(“Incremental Revolving Loans”) shall be identical to the Loans;

(ii) the terms and provisions of Letters of Credit issued pursuant to any
increase in the L/C Sublimit (“Incremental Letters of Credit”) shall be
identical to the Letters of Credit; and

(iii) the Applicable Margin for the Incremental Revolving Loans shall be
determined by Borrower and the Lenders holding the new Commitments; provided,
that (A) in the event that the Applicable Margin for any Incremental Revolving
Loans is greater than the Applicable Margin for the Loans, then the Applicable
Margin for the Loans shall be increased to the extent necessary so that the
Applicable Margin for the Incremental Revolving Loans is equal to the Applicable
Margin for the Loans and (B) if the Letter of Credit Fee applicable to
Incremental Letters of Credit is greater than the Letter of Credit Fee
applicable to the Letters of Credit, then the Letter of Credit Fee for the
Letters of Credit shall be increased to the extent necessary so that the Letter
of Credit Fee for Incremental Letters of Credit is equal to the Letter of Credit
Fee for the Letters of Credit.

The increased or new Commitments (and increase in the L/C Sublimit, if
applicable) shall be effected by a joinder agreement (the “Increase Joinder”)
executed by Borrower, Agent and each Lender or L/C Issuer making such increased
or new Commitment (and increase in the L/C Sublimit, if applicable), in form and
substance satisfactory to each of them. The Increase Joinder may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of
Agent, to effect the provisions of this Section 1.12. In addition, unless
otherwise specifically provided herein, all references in the Loan Documents to
Loans shall be deemed, unless the context otherwise requires, to include
references to Loans made pursuant to new Commitments made pursuant to this
Agreement.

(d) Adjustment of Loans. Each Lender that is acquiring a new or additional
Commitment on the Increase Effective Date shall make a Loan, the proceeds of
which will be used to prepay the Loans of the other Lenders immediately prior to
such Increase Effective Date, so that, after giving effect thereto, the Loans
outstanding are held by the Lenders pro rata based on their Commitments after
giving effect to such Increase Effective Date. If there is a new borrowing of
Loans on such Increase Effective Date, the Lenders after giving effect to such
Increase Effective Date shall make such Loans in accordance with Section 1.1(a).

(e) Equal and Ratable Benefit. The Loans, Commitments and Letters of Credit
established pursuant to this paragraph shall constitute Loans, Commitments and
Letters of Credit under, and shall be entitled to all the benefits afforded by,
this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the guarantees and security
interests created by the Security Documents. The Credit Parties shall

 

17



--------------------------------------------------------------------------------

take any actions reasonably required by Agent to ensure and/or demonstrate that
the Lien and security interests granted by the Security Documents continue to be
perfected under the UCC or otherwise after giving effect to the establishment of
such new or increased Commitments (and increase in the L/C Sublimit, if
applicable).

ARTICLE II -

CONDITIONS PRECEDENT

2.1 Conditions of Initial Loans. The effectiveness of this Agreement is subject
to satisfaction of the following conditions in a manner satisfactory to Agent:

(a) Loan Documents. Agent shall have received on or before the Closing Date all
of the agreements, documents, instruments and other items set forth on the
closing checklist attached hereto as Exhibit 2.1, each in form and substance
reasonably satisfactory to Agent;

(b) Availability. No Revolving Loans shall be advanced and not more than
$1,000,000 in Letters of Credit shall be issued on the Closing Date, and after
giving effect to the consummation of the Related Transactions, payment of all
costs and expenses in connection therewith, funding of the initial Loans and
issuance of the initial Letters of Credit, Availability shall be not less than
$49,000,000;

(c) Related Transactions. The Related Transactions shall have closed in the
manner contemplated by the Senior Note Documents and shall otherwise be in form
and substance reasonably satisfactory to Agent. Agent shall have received
evidence that Borrower shall have received not less than $400,000,000 in gross
cash proceeds from the issuance of the Senior Notes;

(d) Leverage. The Borrower shall have delivered evidence to the satisfaction of
Agent demonstrating that the ratio of (x) total Funded Indebtedness of the
Credit Parties as of the Closing Date after giving effect to the consummation of
the Related Transactions, payment of all costs and expenses in connection
therewith, funding of the initial Loans and issuance of the initial Letters of
Credit, to (y) Consolidated Adjusted EBITDA of the Borrower and its Subsidiaries
for the twelve (12) month period ending March 31, 2010 shall be not greater than
7.00 to 1.00;

(e) Due Diligence. The Agent shall be satisfied, in its discretion, with the
results of its due diligence with respect to the general affairs, management,
prospects, financial position, stockholders equity or results of operations of,
Borrower and its Subsidiaries and the legal, regulatory (including, without
limitation, with respect to FCC and Communications Law matters), environmental
and other issues relevant to the Borrower and its Subsidiaries.

(f) Absence of Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding pending or threatened in any court or
before any arbitrator or governmental authority that has or could reasonably be
expected to have a Material Adverse Effect on Borrower, or purport to effect or
pertain to the Related Transactions, this Agreement or the other Loan Documents.

 

18



--------------------------------------------------------------------------------

(g) Delivery of Financial Statements. Agent and the Lenders shall have received
and be satisfied with (a) audited financial statements of Borrower and its
Subsidiaries for the fiscal year ended December 31, 2009 by McGladrey & Pullen,
L.L.P., which statements shall be unqualified and (b) interim unaudited monthly
and quarterly financial statements of Borrower and its Subsidiaries through the
fiscal month ending March 31, 2010.

(h) Solvency Certificate. Agent shall have received satisfactory evidence,
including, without limitation, financial statements (actual and pro forma),
projections and other evidence provided by Borrower, or reasonably requested by
Agent, and a certificate of the chief financial officer of Borrower, certifying
that before and after giving effect to (a) the Loans made and Letters of Credit
Issued on the Closing Date, (b) the disbursement of the proceeds of such Loans
to or as directed by the Borrower, (c) the consummation of the Related
Transactions and (d) the payment and accrual of all transaction costs in
connection with the foregoing, both the Credit Parties taken as a whole and the
Borrower individually are Solvent.

(i) Cash Management. The Agent shall be satisfied, in its discretion, with the
cash management system established and maintained by Borrower and the other
Credit Parties, including, without limitation, the execution and delivery of the
account control agreements listed on Exhibit 2.1.

(j) No Material Adverse Effect. Since December 31, 2009, there have been no
events, circumstances or other changes in facts that would, in the aggregate,
have a Material Adverse Effect.

(k) Repayment of Prior Lender Obligations; Satisfaction of Outstanding L/Cs.
(i) Agent shall have received a fully executed pay-off letter reasonably
satisfactory to Agent confirming that, upon receipt of the designated portion of
the proceeds of the Related Transactions, all obligations owing by any Credit
Party to Prior Lender will be repaid in full and all Liens upon any of the
Property of the Credit Parties or any of their Subsidiaries in favor of Prior
Lender shall be terminated by Prior Lender immediately upon such payment; and
(ii) all letters of credit issued or guaranteed by Prior Lender shall have been
cash collateralized, or supported by a Letter of Credit issued pursuant hereto,
as mutually agreed upon by Agent, the Borrower and Prior Lender.

(l) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Loan Documents and the Senior Note Documents and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Agent. All applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Loan Documents or the Senior Note Documents or
the financing thereof. No action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, the time for any Person to seek any such action shall have expired,
and the time for any applicable agency to take action to set aside its consent
on its own motion shall have expired.

 

19



--------------------------------------------------------------------------------

2.2 Conditions to All Borrowings. Except as otherwise expressly provided herein,
no Lender or L/C Issuer shall be obligated to fund any Loan or incur any Letter
of Credit Obligation, if, as of the date thereof:

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties were untrue
or incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such earlier date), and Agent or Required
Lenders have determined not to make such Loan or incur such Letter of Credit
Obligation as a result of the fact that such warranty or representation is
untrue or incorrect;

(b) any Default or Event of Default has occurred and is continuing or would
reasonably be expected to result after giving effect to any Loan (or the
incurrence of any Letter of Credit Obligation), and Agent or Required Lenders
shall have determined not to make any Loan or incur any Letter of Credit
Obligation as a result of that Default or Event of Default; and

(c) after giving effect to any Loan (or the incurrence of any Letter of Credit
Obligations), the aggregate outstanding amount of the Revolving Loans would
exceed the Maximum Revolving Loan Balance.

The request by the Borrower and acceptance by the Borrower of the proceeds of
any Loan or the incurrence of any Letter of Credit Obligations shall be deemed
to constitute, as of the date thereof, (i) a representation and warranty by the
Borrower that the conditions in this Section 2.2 have been satisfied and (ii) a
reaffirmation by each Credit Party of the granting and continuance of Agent’s
Liens, on behalf of itself and the Secured Parties, pursuant to the Collateral
Documents.

ARTICLE III -

REPRESENTATIONS AND WARRANTIES

The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are, and after giving effect to the Related
Transactions will be, true, correct and complete:

3.1 Corporate Existence and Power. Each Credit Party and each of their
respective Subsidiaries:

(a) is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, organization or formation, as
applicable;

(b) has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to own its assets, carry on its business and
execute, deliver, and perform its obligations under, the Loan Documents and the
Senior Note Documents to which it is a party;

 

20



--------------------------------------------------------------------------------

(c) is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and in good standing, under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification or license; and

(d) is in compliance with all Requirements of Law;

except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

3.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement and by each Credit
Party and each of their respective Subsidiaries of any other Loan Document and
Senior Note Document to which such Person is party, have been duly authorized by
all necessary action, and do not and will not:

(a) contravene the terms of any of that Person’s Organization Documents;

(b) conflict with or result in any material breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject, other than those in favor of the Collateral Trustee for
itself and the benefit of the Secured Parties (as defined in the Intercreditor
Agreement); or

(c) violate any material Requirement of Law (including, without limitation, the
Communications Laws) in any material respect.

3.3 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Credit Party or any Subsidiary of any Credit
Party of this Agreement, any other Loan Document or Senior Note Document except
(a) for recordings and filings in connection with the Liens granted to Agent
under the Collateral Documents, (b) those obtained or made on or prior to the
Closing Date and (c) in the case of any Senior Note Document, those which, if
not obtained or made, would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

3.4 Binding Effect. This Agreement and each other Loan Document and Senior Note
Document to which any Credit Party or any Subsidiary of any Credit Party is a
party constitute the legal, valid and binding obligations of each such Person
which is a party thereto, enforceable against such Person in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

21



--------------------------------------------------------------------------------

3.5 Litigation. Except as specifically disclosed in Schedule 3.5, there are no
actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of each Credit Party, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, against any Credit Party,
any Subsidiary of any Credit Party or any of their respective Properties which:

(a) purport to affect or pertain to this Agreement, any other Loan Document or
Senior Note Document, or any of the transactions contemplated hereby or thereby;
or

(b) would reasonably be expected to result in a Material Adverse Effect.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document or any Senior Note Document, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.
As of the Closing Date, no Credit Party or any Subsidiary of any Credit Party is
the subject of an audit or, to each Credit Party’s knowledge, any review or
investigation by any Governmental Authority (excluding the IRS and other taxing
authorities) concerning the violation or possible violation in any material
respect of any Requirement of Law.

3.6 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant or perfection of
Agent’s Liens on the Collateral or the consummation of the Related Transactions.
No Credit Party and no Subsidiary of any Credit Party is in default under or
with respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, would reasonably be expected to have a Material
Adverse Effect.

3.7 ERISA Compliance. Schedule 3.7 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans. Each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501 of the Code or other Requirements of Law so
qualifies. Except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, (x) each Benefit Plan is in
compliance with applicable provisions of ERISA, the Code and other Requirements
of Law, (y) there are no existing or pending (or to the knowledge of any Credit
Party, threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Credit Party incurs or otherwise has or
could have an obligation or any Liability and (z) no ERISA Event is reasonably
expected to occur. On the Closing Date, no ERISA Event has occurred in
connection with which obligations and liabilities (contingent or otherwise)
remain outstanding.

3.8 Use of Proceeds; Margin Regulations. The proceeds of the Loans are intended
to be and shall be used solely for the purposes set forth in and permitted by
Section 4.10, and are intended to be and shall be used in compliance with
Section 5.8. No Credit Party and no Subsidiary of any Credit Party is engaged in
the business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock. Proceeds of the Loans shall not
be used for the purpose of purchasing or carrying Margin Stock in any manner
that violates Regulation T, U of X of the Federal Reserve Board.

 

22



--------------------------------------------------------------------------------

3.9 Title to Properties. As of the Closing Date, the Real Estate listed in
Schedule 3.9 constitutes all of the Real Estate of each Credit Party and each of
their respective Subsidiaries. Each of the Credit Parties and each of their
respective Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all Real Estate, and good and valid title to
all owned personal property and valid leasehold interests in all leased personal
property, in each instance, necessary or used in the ordinary conduct of their
respective businesses. None of the Property of any Credit Party or any
Subsidiary of any Credit Party is subject to any Liens other than Permitted
Liens. As of the Closing Date, Schedule 3.9 also describes any purchase options,
rights of first refusal or other similar contractual rights pertaining to any
Real Estate. All material permits required to have been issued or appropriate to
enable the Real Estate to be lawfully occupied and used for all of the purposes
for which it is currently occupied and used have been lawfully issued and are in
full force and effect.

3.10 Taxes. All federal, state, local and foreign income and franchise and other
material tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by any Tax Affiliate have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all taxes, assessments and other governmental charges and
impositions reflected therein have been paid prior to the date on which any
Liability may be added thereto for non-payment thereof except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Tax
Affiliate in accordance with GAAP. As of the Closing Date, Borrower has received
no notice that any Tax Return is under audit or examination by any Governmental
Authority and no assertion of any claim for Taxes has been given or made by any
Governmental Authority. Proper and accurate amounts have been withheld by each
Tax Affiliate from their respective employees for all periods in full and
complete compliance with the tax, social security and unemployment withholding
provisions of applicable Requirements of Law and such withholdings have been
timely paid to the respective Governmental Authorities. No Tax Affiliate has
participated in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b) or has been a member of an affiliated, combined
or unitary group other than the group of which a Tax Affiliate is the common
parent.

3.11 Financial Condition.

(a) Each of (i) the audited consolidated balance sheet of the Borrower and its
Subsidiaries dated December 31, 2009, and the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for the
Fiscal Year ended on that date and (ii) the unaudited interim consolidated
balance sheet of the Borrower and its Subsidiaries dated March 31, 2010 and the
related unaudited consolidated statements of income, shareholders’ equity and
cash flows for the three fiscal months then ended:

(x) were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and

 

23



--------------------------------------------------------------------------------

(y) present fairly in all material respects the consolidated financial condition
of the Borrower and its Subsidiaries as of the dates thereof and results of
operations for the periods covered thereby.

(b) Since December 31, 2009 there has been no Material Adverse Effect.

(c) The Credit Parties and their Subsidiaries have no Indebtedness other than
Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.

(d) All financial performance projections delivered to Agent, including the
financial performance projections delivered on or prior to the Closing Date,
represent the Borrower’s good faith estimate of future financial performance and
are based on assumptions believed by the Borrower to be fair and reasonable in
light of current market conditions, it being acknowledged and agreed by Agent
and Lenders that projections as to future events are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may differ from the projected results.

3.12 Environmental Matters. Except as set forth in Schedule 3.12 and except
where any failures to comply would not reasonably be expected to result in,
either individually or in the aggregate, Material Environmental Liabilities to
the Credit Parties and their Subsidiaries, (a) the operations of each Credit
Party and each Subsidiary of each Credit Party are and have been in compliance
with all applicable Environmental Laws, including obtaining, maintaining and
complying with all Permits required by any applicable Environmental Law, (b) no
Credit Party and no Subsidiary of any Credit Party is party to, and no Credit
Party and no Subsidiary of any Credit Party and no Real Estate currently (or to
the knowledge of any Credit Party previously) owned, leased, subleased, operated
or otherwise occupied by or for any such Person is subject to or the subject of,
any Contractual Obligation or any pending (or, to the knowledge of any Credit
Party, threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice relating in any manner to any Environmental Law, (c) no Lien in favor of
any Governmental Authority securing, in whole or in part, Environmental
Liabilities has attached to any property of any Credit Party or any Subsidiary
of any Credit Party and, to the knowledge of any Credit Party, no facts,
circumstances or conditions exist that could reasonably be expected to result in
any such Lien attaching to any such property, (d) no Credit Party and no
Subsidiary of any Credit Party has caused or suffered to occur a Release of
Hazardous Materials at, to or from any Real Estate, (e) all Real Estate
currently (or to the knowledge of any Credit Party previously) owned, leased,
subleased, operated or otherwise occupied by or for any such Credit Party and
each Subsidiary of each Credit Party is free of contamination by any Hazardous
Materials and (f) no Credit Party and no Subsidiary of any Credit Party (i) is
or has been engaged in, or has permitted any current or former tenant to engage
in, operations in violation of any Environmental Law or (ii) knows of any facts,
circumstances or conditions reasonably constituting notice of a violation of any
Environmental Law, including receipt of any information request or notice of
potential responsibility under the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. §§ 9601 et seq.) or similar
Environmental Laws.

 

24



--------------------------------------------------------------------------------

3.13 Regulated Entities. None of any Credit Party, any Person controlling any
Credit Party, or any Subsidiary of any Credit Party, is (a) an “investment
company” within the meaning of the Investment Company Act of 1940 or (b) subject
to regulation under the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other Federal or state statute, rule or
regulation limiting its ability to incur Indebtedness, pledge its assets or
perform its Obligations under the Loan Documents.

3.14 Solvency. Both before and after giving effect to (a) the Loans made and
Letters of Credit Issued on or prior to the date this representation and
warranty is made or remade, (b) the disbursement of the proceeds of such Loans
to or as directed by the Borrower, (c) the consummation of the Related
Transactions and (d) the payment and accrual of all transaction costs in
connection with the foregoing, both the Credit Parties taken as a whole and the
Borrower individually are Solvent.

3.15 Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule
3.15, as of the Closing Date, (a) there is no collective bargaining or similar
agreement with any union, labor organization, works council or similar
representative covering any employee of any Credit Party or any Subsidiary of
any Credit Party, (b) no petition for certification or election of any such
representative is existing or pending with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party and (c) no such representative has
sought certification or recognition with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party.

3.16 Intellectual Property. Each Credit Party and each Subsidiary of each Credit
Party owns, or is licensed to use, all Intellectual Property necessary to
conduct its business as currently conducted except for such Intellectual
Property the failure of which to own or license would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. To
the knowledge of each Credit Party, (a) the conduct and operations of the
businesses of each Credit Party and each Subsidiary of each Credit Party does
not infringe, misappropriate, dilute, violate or otherwise impair any
Intellectual Property owned by any other Person and (b) no other Person has
contested any right, title or interest of any Credit Party or any Subsidiary of
any Credit Party in, or relating to, any Intellectual Property, other than, in
each case, as cannot reasonably be expected to affect the Loan Documents and the
transactions contemplated therein and would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

3.17 Brokers’ Fees; Transaction Fees. Except as disclosed on Schedule 3.17 and
except for fees payable to Agent and Lenders, none of the Credit Parties or any
of their respective Subsidiaries has any obligation to any Person in respect of
any finder’s, broker’s or investment banker’s fee in connection with the
transactions contemplated hereby.

3.18 Insurance. Each of the Credit Parties and each of their respective
Subsidiaries and their respective Properties are insured with financially sound
and reputable insurance companies which are not Affiliates of the Borrower, in
such amounts, with such

 

25



--------------------------------------------------------------------------------

deductibles and covering such risks as are customarily carried by companies of
the size and character of the Credit Parties, engaged in similar businesses and
owning similar Properties in localities where such Person operates. A true and
complete listing of such insurance, including issuers, coverages and
deductibles, as in effect on the Closing Date, has been provided to Agent.

3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as set
forth in Schedule 3.19, as of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party has any Subsidiaries or is engaged in any joint
venture or partnership with any other Person. All issued and outstanding Stock
and Stock Equivalents of each of the Credit Parties and each of their respective
Subsidiaries are duly authorized and validly issued, fully paid, non-assessable,
and free and clear of all Liens other than, with respect to the Stock and Stock
Equivalents of the Subsidiaries of the Borrower, those in favor of the
Collateral Trustee. All such securities were issued in compliance with all
applicable state and federal laws concerning the issuance of securities. All of
the issued and outstanding Stock of each Credit Party (other than the Borrower)
and each Subsidiary of each Credit Party is owned by each of the Persons and in
the amounts set forth in Schedule 3.19. Except as set forth in Schedule 3.19, as
of the Closing Date, there are no pre-emptive or other outstanding rights to
purchase, options, warrants or similar rights or agreements pursuant to which
any Credit Party may be required to issue, sell, repurchase or redeem any of its
Stock or Stock Equivalents or any Stock or Stock Equivalents of its
Subsidiaries. Set forth in Schedule 3.19 is a true and complete organizational
chart of the Borrower and all of its Subsidiaries as of the Closing Date, which
the Credit Parties shall update upon notice to Agent promptly following the
completion of any Permitted Acquisition and promptly following the
incorporation, organization or formation of any Subsidiary.

3.20 Jurisdiction of Organization; Chief Executive Office. Schedule 3.20 lists
each Credit Party’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Credit Party’s chief
executive office or sole place of business, in each case as of the date hereof,
and such Schedule 3.20 also lists all jurisdictions of organization and legal
names of such Credit Party for the five years preceding the Closing Date.

3.21 Deposit Accounts and Other Accounts. Schedule 3.21 lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and telephone number of each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

3.22 Bonding. Except as set forth in Schedule 3.22, as of the Closing Date, no
Credit Party is a party to or bound by any surety bond agreement,
indemnification agreement therefor or bonding requirement with respect to
products or services sold by it.

3.23 Full Disclosure. None of the representations or warranties made by any
Credit Party or any of their Subsidiaries in the Loan Documents as of the date
such representations and warranties are made or deemed made, and none of the
statements contained in each exhibit, report, statement or certificate furnished
by or on behalf of any Credit Party or any of their Subsidiaries in connection
with the Loan Documents (including the offering and disclosure materials, if
any, delivered by or on behalf of any Credit Party to Agent or the Lenders prior
to the Closing Date), contains any untrue statement of a material fact or omits
any material

 

26



--------------------------------------------------------------------------------

fact (known to Borrower, in the case of any document prepared and furnished by a
Person other than Borrower or its Subsidiaries) required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not misleading as of the time when made or delivered;
provided that Borrower’s representation and warranty as to any forecast,
projection or other statement regarding future performance, future financial
results or other future development is limited to the fact that such forecast,
projection or statement was prepared in good faith on the basis of information
and assumptions that Borrower believed to be reasonable as of the date such
material was prepared (it being understood that the projections are subject to
significant uncertainties and contingencies, many of which are beyond Borrower’s
control, and that no assurance can be given that the projections will be
realized).

3.24 Material Contracts. As of the Closing Date, all Material Contracts are set
forth on Schedule 3.24 and each such Material Contract is in full force and
effect and the Borrower has no knowledge of any pending amendments or threatened
termination of any of the Material Contracts.

3.25 Station Licenses. As of the Closing Date, Schedule 3.25 lists all Station
Licenses and the Credit Party or Subsidiary that is the licensee of each such
Station License.

3.26 FCC Rules and Regulations.

(a) To their best knowledge, and after giving effect to any Permitted
Acquisition, the operation of the businesses of Borrower and its Subsidiaries
has complied or will comply, as the case may be, in all material respects with
the Communications Act of 1934, as amended, and the rules, orders, regulations
and other applicable requirements of the FCC (including without limitation the
FCC’s rules, regulations and policies relating to the operation of transmitting
and studio equipment) (collectively, the “Communications Laws”).

(b) The Station Licenses are all of the licenses, permits, permissions and other
authorizations used or necessary to operate the radio and television stations as
currently operated by Borrower and its Subsidiaries, and all Station Licenses
have been validly issued in the name of Borrower or one of its Subsidiaries or,
in the case of those Station Licenses being acquired in any Permitted
Acquisition, an application will be made to the FCC for the granting of all
necessary consents to the assignment of such station licenses to Borrower or one
of its Subsidiaries. Except as set forth on Schedule 3.26(b), the Station
Licenses that have been issued are in full force and effect, are valid for the
balance of the current license term (including any permitted extensions
thereof), are unimpaired by any act or omissions of Borrower, its Subsidiaries
or any of their employees, agents, officers, directors or stockholders, and are
free and clear of any material restrictions that might limit the full operation
of the radio and television stations operated by Borrower and its Subsidiaries,
and have been so unimpaired for the full current license term. Except as set
forth on Schedule 3.26(b), there are no applications, proceedings or complaints
pending or, to Borrower’s best knowledge, threatened that may have a Material
Adverse Effect on the business or operation of such radio and television
stations (other than proceedings that apply to the radio and television
broadcast industry generally). Borrower is not aware of any reason why those of
the Station Licenses subject to expiration might not be renewed in the ordinary
course or of any reason why any of the Station Licenses might be revoked. No
renewal of any Station License would constitute a major federal action having a

 

27



--------------------------------------------------------------------------------

significant effect on the human environment under Sections 1.1305 or 1.1307(b)
of the FCC’s rules. All information contained in any pending applications for
modification, extension or renewal of the Station Licenses or other applications
filed with the FCC by Borrower or any of its Subsidiaries is true, complete and
accurate in all material respects.

(c) Except as set forth in Schedule 3.26(c), Borrower and its Subsidiaries are
in compliance with the FCC’s requirements for construction of digital television
facilities for each of the full-service television stations owned and operated
by Borrower and its Subsidiaries.

(d) Borrower and its Subsidiaries have timely elected must-carry or
retransmission consent for carriage of the full-service television stations
owned and operated by Borrower and its Subsidiaries on cable and DBS systems
(“MVPDs”) during the election cycle ending on December 31, 2012, and such
television stations are carried by such MVPD in accordance with such elections
except where the failure to do so would not have a Material Adverse Effect.

(e) Effective as of the Closing Date, no MVPD, in connection with a full-service
television station has (i) asserted, or maintains an assertion, to Borrower and
its Subsidiaries any signal quality, copyright indemnity or other requirement of
the Communications Laws that would prevent carriage of any full-service
television station, (ii) declined or threatened to decline such carriage or
failed to respond to a request for carriage or sought any form of relief from
carriage from the FCC, or (iii) sought or obtained a modification to the
geographic area in which any full-service television station is eligible for
must-carry or retransmission consent rights under the Cable Act, except where
any of the above arose from a retransmission consent agreement involving such
full-service television station or would not have a Material Adverse Effect.

3.27 Senior Indebtedness. The Obligations constitute “Priority Bank Debt” of the
Borrower under and as defined in the Senior Note Documents.

3.28 Foreign Assets Control Regulations and Anti-Money Laundering. Each Credit
Party and each Subsidiary of each Credit Party is and will remain in compliance
in all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations as promulgated by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”), and all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to it. No Credit Party and no Subsidiary or
Affiliate of a Credit Party (i) is a Person designated by the U.S. government on
the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”) with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law.

 

28



--------------------------------------------------------------------------------

3.29 Patriot Act. The Credit Parties, each of their Subsidiaries and each of
their Affiliates are in compliance with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) the Patriot Act and
(c) other federal or state laws relating to “know your customer” and anti-money
laundering rules and regulations. No part of the proceeds of any Loan will be
used directly or indirectly for any payments to any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

ARTICLE IV -

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

4.1 Financial Statements. Each Credit Party shall maintain, and shall cause each
of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP. The Borrower shall
deliver to Agent and each Lender by Electronic Transmission and in detail
reasonably satisfactory to Agent and the Required Lenders:

(a) as soon as available, but not later than ninety (90) days after the end of
each Fiscal Year, a copy of the audited consolidated balance sheets of the
Borrower and each of its Subsidiaries as at the end of such Fiscal Year and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, and accompanied by the report of
McGladrey & Pullen, L.L.P. or any other nationally-recognized independent public
accounting firm reasonably acceptable to Agent which report shall (i) contain an
unqualified opinion, stating that such consolidated financial statements present
fairly in all material respects the financial position for the periods indicated
in conformity with GAAP applied on a basis consistent with prior years and
(ii) not include any explanatory paragraph expressing substantial doubt as to
going concern status; and

(b) as soon as available, but not later than forty-five (45) days after the end
of the first three fiscal quarters of each year, a copy of the unaudited
consolidated balance sheets of the Borrower and each of its Subsidiaries, and
the related consolidated statements of income and cash flows as of the end of
such fiscal quarter and for the portion of the Fiscal Year then ended, all
certified on behalf of the Borrower by an appropriate Responsible Officer of the
Borrower as being complete and correct and fairly presenting, in all material
respects, in accordance with GAAP, the financial position and the results of
operations of the Borrower and its Subsidiaries, subject to normal year-end
adjustments and absence of footnote disclosures.

 

29



--------------------------------------------------------------------------------

4.2 Certificates; Other Information. The Borrower shall furnish to Agent and
each Lender by Electronic Transmission:

(a) together with each delivery of financial statements pursuant to subsections
4.1(a) and 4.1(b), (i) a management discussion and analysis report, in
reasonable detail, signed by the chief financial officer of the Borrower,
describing the operations and financial condition of the Credit Parties and
their Subsidiaries for the fiscal quarter and the portion of the Fiscal Year
then ended (or for the Fiscal Year then ended in the case of annual financial
statements), (ii) a report setting forth in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year and the
corresponding figures from the most recent projections for the current Fiscal
Year delivered pursuant to subsection 4.2(f) and discussing the reasons for any
significant variations, and (iii) either (x) a schedule of all intercompany loan
balances of the Borrower and its Subsidiaries or (y) a certification that there
have been no changes to such balances since the last such schedule delivered to
Agent and each Lender or that no intercompany loan balance exists;

(b) concurrently with the delivery of the financial statements referred to in
subsections 4.1(a) and 4.1(b) above, a fully and properly completed Compliance
Certificate in the form of Exhibit 4.2(b), certified on behalf of the Borrower
by a Responsible Officer of the Borrower;

(c) promptly after the same are sent, copies of all financial statements and
reports which any Credit Party sends to its shareholders or other equity
holders, as applicable, generally and promptly after the same are filed, copies
of all financial statements and regular, periodic or special reports which such
Person may make to, or file with, the Securities and Exchange Commission or any
successor or similar Governmental Authority;

(d) as soon as available and in any event no later than 75 days after the last
day of each Fiscal Year of the Borrower, projections of the Credit Parties (and
their Subsidiaries’) consolidated financial performance for the forthcoming
three Fiscal Years (or, if shorter, for the period ending on the Revolving
Termination Date) on a year by year basis, and for the forthcoming Fiscal Year
on a quarter by quarter basis;

(e) promptly upon receipt thereof, copies of any reports submitted by the
certified public accountants in connection with each annual, interim or special
audit or review of any type of the financial statements or internal control
systems of any Credit Party made by such accountants, including any comment
letters submitted by such accountants to management of any Credit Party in
connection with their services;

(f) from time to time, if Agent determines that obtaining appraisals is
necessary in order for Agent or any Lender to comply with applicable laws or
regulations (including any appraisals required to comply with FIRREA), and at
any time if a Default or an Event of Default shall have occurred and be
continuing, Agent may, or may require the Borrower to, in either case at the
Borrower’s expense, obtain appraisals in form and substance and from appraisers
reasonably satisfactory to Agent stating the then current fair market value of
all or any portion of the personal property of any Credit Party or any
Subsidiary of any Credit Party and the fair market value or such other value as
determined by Agent (for example, replacement cost for purposes of Flood
Insurance) of any Real Estate of any Credit Party or any Subsidiary of any
Credit Party;

 

30



--------------------------------------------------------------------------------

(g) promptly, such additional business, financial, corporate affairs, perfection
certificates and other information as Agent may from time to time reasonably
request;

(h) as soon as practicable, and in any event within ten (10) days after the last
of the issuance, filing or receipt of: (i) copies of any order or notice of the
FCC, any Governmental Authority or a court of competent jurisdiction which
designates any Station License, or any application therefor, for a hearing or
which refuses renewal or extension of, or revokes or suspends the authority of
Borrower or any of its Subsidiaries to operate a full-service radio or
full-service television Station or the authority of any full-service radio or
full-service television stations to which the Borrower or any Subsidiary
provides services under a Local Marketing or Time Brokerage Agreement, and
(ii) any Notice of Violation or Notice of Apparent Liability for Forfeiture or
Order to Show Cause related to a violation of the Communications Laws, issued by
the FCC or other Governmental Authority or any material complaint filed with the
FCC or other Governmental Authority, or a petition to deny any application filed
by Borrower or a Subsidiary with the FCC, in each case with respect to Borrower
or any of its Subsidiaries, and (iii) a copy of any notice or application by the
Borrower or any of its Subsidiaries requesting authority to cease broadcasting
for a period of more than thirty (30) days on any full-service radio or
full-service television Station;

(i) as soon as practicable, and in any event within 30 days of its due date for
filing with the FCC, a duplicate copy of each FCC Form 323 (or any comparable
form which may be substituted therefor by the FCC) filed with the FCC with
respect to each Station owned by Borrower or any of its Subsidiaries;

(j) to Agent, within two (2) Business Days after receipt thereof, copies of all
amendments to Material Contracts; and

(k) 10 Business Days’ prior notice of the formation of any new Subsidiary or
joint venture.

Documents required to be delivered pursuant to Section 4.1(a) or (b) or
Section 4.2(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at www.entravision.com; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Agent have access (whether a commercial,
third-party website or whether sponsored by the Agent, including without
limitation any E-System); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Agent or any Lender that requests in writing the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Agent or such Lender and (ii) the
Borrower shall notify the Agent of the posting of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 4.2(b) to the Agent. Except for such Compliance Certificates, the Agent
shall have no obligation to request

 

31



--------------------------------------------------------------------------------

the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

4.3 Notices. The Borrower shall notify promptly Agent and each Lender of each of
the following (and in no event later than three (3) Business Days after a
Responsible Officer becomes aware thereof):

(a) the occurrence or existence of any Default or Event of Default;

(b) any breach or non-performance of, or any default under, any Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any
violation of, or non-compliance with, any Requirement of Law, which would
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;

(c) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Credit Party or any Subsidiary of any Credit Party
and any Governmental Authority which would reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect;

(d) the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or any Subsidiary of any Credit Party
(i) in which the amount of damages claimed would reasonably be expected to have
a Material Adverse Effect, (ii) in which injunctive or similar relief is sought
and which, if adversely determined, would reasonably be expected to have a
Material Adverse Effect, or (iii) in which the relief sought is an injunction or
other stay of the performance of this Agreement, any other Loan Document or any
Senior Note Document;

(e) (i) the receipt by any Credit Party of any notice of violation of or
potential liability or similar notice under Environmental Law, (ii)(A)
unpermitted Releases, (B) the existence of any condition that could reasonably
be expected to result in violations of or Liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or Liability under any Environmental Law which in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, would
reasonably be expected to result in Material Environmental Liabilities,
(iii) the receipt by any Credit Party of notification that any property of any
Credit Party is subject to any Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities and (iv) any proposed
acquisition or lease of Real Estate, if such acquisition or lease would have a
reasonable likelihood of resulting in Material Environmental Liabilities;

(f) (i) on or prior to any filing by any ERISA Affiliate of any notice of any
reportable event under Section 4043 of ERISA or intent to terminate any Title IV
Plan, a copy of such notice, (ii) promptly, and in any event within ten
(10) days, after any officer of any ERISA

 

32



--------------------------------------------------------------------------------

Affiliate knows or has reason to know that a request for a minimum funding
waiver under Section 412 of the Code has been filed with respect to any Title IV
Plan or Multiemployer Plan, a notice describing such waiver request and any
action that any ERISA Affiliate proposes to take with respect thereto, together
with a copy of any notice filed with the PBGC or the IRS pertaining thereto, and
(iii) promptly, and in any event within ten (10) days after any officer of any
ERISA Affiliate knows or has reason to know that an ERISA Event will or has
occurred, a notice describing such ERISA Event, and any action that any ERISA
Affiliate proposes to take with respect thereto, together with a copy of any
notices received from or filed with the PBGC, IRS, Multiemployer Plan or other
Benefit Plan pertaining thereto;

(g) any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to Agent and Lenders pursuant to this
Agreement;

(h) any material change in accounting policies or financial reporting practices
by any Credit Party or any Subsidiary of any Credit Party (unless such change
would be reported in materials filed with the SEC);

(i) any labor controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other labor disruption against or involving
any Credit Party or any Subsidiary of any Credit Party if the same would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(j) the creation, establishment or acquisition of any Subsidiary or the issuance
by or to any Credit Party of any Stock or Stock Equivalent (other than issuances
by the Borrower of Stock or Stock Equivalents not requiring a mandatory
prepayment hereunder); and

(k) (i) the creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of any income,
franchise or other material taxes with respect to any Tax Affiliate and (ii) the
creation of any Contractual Obligation of any Tax Affiliate, or the receipt of
any request directed to any Tax Affiliate, to make any adjustment under
Section 481(a) of the Code, by reason of a change in accounting method or
otherwise, which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Each notice pursuant to this Section shall be in electronic form accompanied by
a statement by a Responsible Officer of the Borrower, setting forth details of
the occurrence referred to therein, and stating what action the Borrower or
other Person proposes to take with respect thereto and at what time. Each notice
under subsection 4.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been breached or
violated.

4.4 Preservation of Corporate Existence, Etc. Each Credit Party shall, and shall
cause each of its Subsidiaries to:

(a) preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except, with respect to the Borrower’s
Subsidiaries, in connection with transactions permitted by Section 5.3;

 

33



--------------------------------------------------------------------------------

(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection with transactions permitted by Section 5.3
and sales of assets permitted by Section 5.2 and except as would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(c) use its commercially reasonable efforts, in the Ordinary Course of Business,
to preserve its business organization and preserve the goodwill and business of
the customers, suppliers and others having material business relations with it;

(d) preserve or renew all of its registered trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect; and

(e) conduct its business and affairs without infringement of or interference
with any Intellectual Property of any other Person that would reasonably be
expected to result in a Material Adverse Effect, and shall comply in all
material respects with the terms of its IP Licenses that are material and
necessary to the conduct of the businesses of the Credit Parties.

4.5 Maintenance of Property. Each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, and preserve all its Property which is
used or useful in its business in good working order and condition, ordinary
wear and tear excepted and shall make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

4.6 Insurance.

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to,
(i) maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the property and businesses of the Credit
Parties and such Subsidiaries of a nature and providing such coverage as is
sufficient and as is customarily carried by businesses of the size and character
of the business of the Credit Parties, engaged in similar businesses and owning
similar Properties in localities where such Person operates and consistent in
all material respects with the coverage maintained on the Closing Date,
(ii) cause all such insurance relating to any property or business of any Credit
Party to name Agent as additional insured or loss payee, as appropriate, and
(iii) deliver insurance certificates or other evidence of the renewal or
obtainment of new insurance policies on at least an annual basis. All policies
of insurance on real and personal property of the Credit Parties will contain an
endorsement, in form and substance acceptable to Agent, showing loss payable to
Agent (Form CP 1218 or equivalent). Such endorsement, or an independent
instrument furnished to Agent, will provide that the insurance companies will
give Agent at least 45 days’ prior written notice before any such policy or
policies of insurance shall be altered or canceled and that no act or default of
the Credit Parties or any other Person shall affect the right of Agent to
recover under such policy or policies of

 

34



--------------------------------------------------------------------------------

insurance in case of loss or damage. Each Credit Party shall direct all present
and future insurers under its “All Risk” policies of property insurance to pay
all proceeds payable thereunder directly to Agent. If any insurance proceeds are
paid by check, draft or other instrument payable to any Credit Party and Agent
jointly, Agent may endorse such Credit Party’s name thereon and do such other
things as Agent may deem advisable to reduce the same to cash. Notwithstanding
the requirement in subsection (i) above, Federal Flood Insurance shall not be
required for (x) Real Estate not located in a Special Flood Hazard Area, or
(y) Real Estate located in a Special Flood Hazard Area in a community that does
not participate in the National Flood Insurance Program.

(b) Unless the Credit Parties provide Agent with evidence of the insurance
coverage required by this Agreement, Agent may purchase insurance at the Credit
Parties’ expense to protect Agent’s and Lenders’ interests, including interests
in the Credit Parties’ and their Subsidiaries’ properties. This insurance may,
but need not, protect the Credit Parties’ and their Subsidiaries’ interests. The
coverage that Agent purchases may not pay any claim that any Credit Party or any
Subsidiary of any Credit Party makes or any claim that is made against such
Credit Party or any Subsidiary in connection with said Property. The Borrower
may later cancel any insurance purchased by Agent, but only after providing
Agent with evidence that there has been obtained insurance as required by this
Agreement. If Agent purchases insurance, the Credit Parties will be responsible
for the costs of that insurance, including interest and any other charges Agent
may impose in connection with the placement of insurance, until the effective
date of the cancellation or expiration of the insurance. The costs of the
insurance shall be added to the Obligations. The costs of the insurance may be
more than the cost of insurance the Borrower may be able to obtain on its own.

4.7 Payment of Obligations. Such Credit Party shall, and shall cause each of its
Subsidiaries to, pay, discharge and perform as the same shall become due and
payable or required to be performed:

(a) all tax liabilities, assessments and governmental charges or levies upon it
or its Property, unless the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the enforcement of any
Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;

(b) all lawful claims which, if unpaid, would by law become a Lien not
constituting a Permitted Lien upon its Property unless the same are being
contested in good faith by appropriate proceedings diligently prosecuted which
stay the imposition or enforcement of any Lien and for which adequate reserves
in accordance with GAAP are being maintained by such Person;

(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained herein, in any other Loan Documents and/or in
any instrument or agreement evidencing such Indebtedness to the extent the
failure to do so would otherwise result in an Event of Default;

(d) the performance of all obligations under any Contractual Obligation to such
Credit Party or any of its Subsidiaries is bound, or to which it or any of its
Property is

 

35



--------------------------------------------------------------------------------

subject, including the Senior Note Documents, except where the failure to
perform would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; and

(e) payments to the extent necessary to avoid the imposition of a Lien with
respect to, or the involuntary termination of any underfunded Benefit Plan.

4.8 Compliance with Laws. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with all Requirements of Law (including, without
limitation, the Communications Laws) of any Governmental Authority having
jurisdiction over it or its business, except where the failure to comply would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

4.9 Inspection of Property and Books and Records. Each Credit Party shall
maintain and shall cause each of its Subsidiaries to maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Person. Each Credit Party
shall, and shall cause each of its Subsidiaries to, with respect to each owned,
leased, or controlled property, during normal business hours and upon reasonable
advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and Agent shall have
access at any and all times during the continuance thereof): (a) provide access
to such property to Agent and any of its Related Persons, as frequently as Agent
reasonably determines to be appropriate; and (b) permit Agent and any of its
Related Persons to conduct field examinations, audit, inspect, and make extracts
and copies (or take originals if reasonably necessary) from all of such Credit
Party’s books and records, and evaluate and make physical verifications and
appraisals of the Inventory and other Collateral in any manner and through any
medium that Agent considers advisable, in each instance, at the Credit Parties’
expense; provided that the Credit Parties shall only be obligated to reimburse
Agent for the expenses of one such field examination, audit and inspection per
calendar year unless an Event of Default has occurred and is continuing. Any
Lender may accompany Agent or its Related Persons in connection with any
inspection at such Lender’s expense.

4.10 Use of Proceeds. The Borrower shall use the proceeds of the Loans solely as
follows: (a) to provide for working capital, capital expenditures and other
general corporate purposes of the Borrower and (b) from time to time fund
certain acquisitions, in each case not in contravention of any Requirement of
Law and not in violation of this Agreement.

4.11 Cash Management Systems. Each Credit Party shall enter into, and cause each
depository, securities intermediary or commodities intermediary to enter into,
Control Agreements with respect to each deposit, securities, commodity or
similar account maintained by such Person (other than (i) any payroll account so
long as such payroll account is a zero balance account and withholding tax,
benefits and fiduciary accounts and (ii) other deposit accounts with an
aggregate credit balance of less than $2,000,000) as of or after the Closing
Date.

4.12 Landlord Agreements. After the occurrence and during the continuation of an
Event of Default, at the Agent’s request, each Credit Party shall use
commercially reasonable efforts to obtain a landlord agreement or bailee or
mortgagee waivers, as applicable, from the

 

36



--------------------------------------------------------------------------------

lessor of each leased property, bailee in possession of any Collateral or
mortgagee of any owned property with respect to each location where any
Collateral is stored or located, which agreement shall be reasonably
satisfactory in form and substance to Agent.

4.13 Further Assurances.

(a) Each Credit Party shall ensure that all written information, exhibits and
reports furnished to Agent or the Lenders do not and will not contain any untrue
statement of a material fact and do not and will not omit to state any material
fact or any fact (known to Borrower, in the case of any document prepared and
furnished by a Person other than Borrower or its Subsidiaries) necessary to make
the statements contained therein not misleading in light of the circumstances in
which made, and will promptly disclose to Agent and the Lenders and correct any
defect or error that may be discovered therein or in any Loan Document or in the
execution, acknowledgement or recordation thereof; provided that Borrower’s
representation and warranty as to any forecast, projection or other statement
regarding future performance, future financial results or other future
development is limited to the fact that such forecast, projection or statement
was prepared in good faith on the basis of information and assumptions that
Borrower believed to be reasonable as of the date such material was prepared (it
being understood that the projections are subject to significant uncertainties
and contingencies, many of which are beyond Borrower’s control, and that no
assurance can be given that the projections will be realized).

(b) Promptly upon request by Agent, the Credit Parties shall (and, subject to
the limitations hereinafter set forth, shall cause each of their Subsidiaries
to) take such additional actions and execute such documents as Agent may
reasonably require from time to time in order (i) to carry out more effectively
the purposes of this Agreement or any other Loan Document, (ii) to subject to
the Liens created by any of the Collateral Documents any of the Properties,
rights or interests covered by any of the Collateral Documents, (iii) to perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and (iv) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm to the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document. Without limiting the generality of
the foregoing and except as otherwise approved in writing by Required Lenders,
the Credit Parties shall cause each of their Domestic Wholly-Owned Subsidiaries
(other than Domestic Subsidiaries owned indirectly through a Foreign Subsidiary)
to guaranty the Obligations and to cause each such Subsidiary to grant to
Collateral Trustee, for the benefit of the Secured Parties, a security interest
in, subject to the limitations hereinafter set forth, all of such Subsidiary’s
Property to secure such guaranty. Furthermore and except as otherwise approved
in writing by Required Lenders, each Credit Party shall, and shall cause each of
its Domestic Wholly-Owned Subsidiaries (other than Domestic Subsidiaries owned
indirectly through a Foreign Subsidiary) to, pledge all of the Stock and Stock
Equivalents of each of its Domestic Subsidiaries (other than Domestic
Subsidiaries owned indirectly through a Foreign Subsidiary) and First Tier
Foreign Subsidiaries (provided that with respect to any First Tier Foreign
Subsidiary, if a 956 Impact exists such pledge shall be limited to sixty-six
percent (66%) of such Foreign Subsidiary’s outstanding voting Stock and Stock
Equivalents and one hundred percent (100%) of such Foreign Subsidiary’s
outstanding non-voting Stock and Stock Equivalents), in each instance, to Agent,
for the benefit of the Secured Parties, to secure the Obligations. In connection
with each pledge of Stock and Stock Equivalents, the Credit Parties shall
deliver, or cause to be delivered, to Agent, irrevocable

 

37



--------------------------------------------------------------------------------

proxies and stock powers and/or assignments, as applicable, duly executed in
blank. In the event any Credit Party acquires any fee interest in Real Estate
with a fair market value in excess of $5,000,000, simultaneously with such
acquisition, such Person shall (1) notify Agent of such acquisition, which
notice shall include a detailed description of such Real Estate and a
representation from Borrower that, to its knowledge, such acquisition shall not
result in a Default or Event of Default and (2) execute and/or deliver, or cause
to be executed and/or delivered, to Agent, (v) an appraisal complying with
FIRREA, (w) within forty-five (45) days of receipt of notice from Agent that
Real Estate is located in a Special Flood Hazard Area, Federal Flood Insurance
as required by subsection 4.6(a), (x) a fully executed Mortgage, in form and
substance reasonably satisfactory to Agent together with an A.L.T.A. lender’s
title insurance policy issued by a title insurer reasonably satisfactory to
Agent, in form and substance and in an amount reasonably satisfactory to Agent
insuring that the Mortgage is a valid and enforceable first priority Lien on the
respective property, free and clear of all defects, encumbrances and Liens,
(y) then current A.L.T.A. surveys, certified to Agent by a licensed surveyor
sufficient to allow the issuer of the lender’s title insurance policy to issue
such policy without a survey exception and (z) an environmental site assessment
prepared by a qualified firm reasonably acceptable to Agent, in form and
substance satisfactory to Agent. A “956 Impact” will be deemed to exist to the
extent the pledge of greater than two-thirds of the voting Stock and Stock
Equivalents of a Foreign Subsidiary would result in any incremental income tax
liability as a result of the application of Section 956 of the Code. In addition
to the obligations set forth in subsections 4.6(a) and 4.13(b)(w), within
forty-five (45) days after written notice from Agent to the Credit Parties that
any Real Estate is located in a Special Flood Hazard Area, the Credit Parties
shall satisfy the Federal Flood Insurance requirements of subsection 4.6(a).

4.14 Environmental Matters. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with, and maintain its Real Estate, whether owned,
leased, subleased or otherwise operated or occupied, in compliance with all
applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance) or that is required by orders and
directives of any Governmental Authority except where the failure to comply
would not reasonably be expected to, individually or in the aggregate, result in
a Material Environmental Liability. Without limiting the foregoing, upon the
acquisition by any Credit Party of any fee interests in excess of $5,000,000, in
Real Estate following the Closing Date or if an Event of Default is continuing
or if Agent at any time has a reasonable basis to believe that there exist
violations of Environmental Laws by any Credit Party or any Subsidiary of any
Credit Party or that there exist any Environmental Liabilities, then each Credit
Party shall, promptly upon receipt of request from Agent, cause the performance
of, and allow Agent and its Related Persons access to such Real Estate for the
purpose of conducting, such environmental audits and assessments, including
subsurface sampling of soil and groundwater, and cause the preparation of such
reports, in each case as Agent may from time to time reasonably request;
provided that Agent shall make no more than one such request per property per
year. Such audits, assessments and reports, to the extent not conducted by Agent
or any of its Related Persons, shall be conducted and prepared by reputable
environmental consulting firms reasonably acceptable to Agent and shall be in
form and substance reasonably acceptable to Agent.

4.15 License Subsidiaries. Within 90 days after the Closing Date and at all
times thereafter, all FCC Licenses shall be held by one or more License
Subsidiaries (and any

 

38



--------------------------------------------------------------------------------

License Subsidiary may own more than one FCC License). Borrower shall cause each
License Subsidiary to (i) observe all customary corporate, company or
partnership formalities regarding its legal existence, (ii) not commingle its
properties with those of its Affiliates or any other Person (provided, that the
use by any Credit Party of an FCC License owned by another Credit Party shall
not constitute commingling for purposes of this clause), (iii) accurately
maintain its own bank accounts and separate books and records in accordance with
GAAP, (iv) pay its own liabilities from its own separate assets, (v) not make
loans to or assume or guaranty the obligations of any Person (other than
pursuant to the Guaranties and the applicable guaranties of the Senior Notes or
other Priority Lien Debt) and (vi) otherwise be operated in such a manner that
the separate legal existence of such License Subsidiary will not be disregarded
in any insolvency or other legal proceeding.

4.16 Station Licenses. Borrower and each of its License Subsidiaries shall at
all times maintain the Station Licenses and all other licenses, permits,
permissions and other authorizations used or necessary to operate the radio and
television Stations as currently operated by Borrower and its License
Subsidiaries as currently conducted or as the Borrower may in the future operate
those assets consistent with its Permitted Businesses.

4.17 Digital Authorization. Borrower and each of its License Subsidiaries shall
take all actions required to maintain the digital authorizations of all of their
television stations in full force and effect, including, but not limited to,
filing and vigorously prosecuting timely requests for extensions of such digital
authorizations.

4.18 Local Service. If for any reason, upon commencement by a provider of direct
broadcast satellite services (currently DIRECTV, Inc. and Dish Network L.L.C.)
of “local-into-local” service within the Nielsen Designated Market Area where
any of Borrower’s or its License Subsidiaries’ full-service television Stations
are authorized to operate and such full-service television Station is not
automatically entitled to carriage, pursuant to any retransmission consent
agreement that Borrower and its License Subsidiaries is a party to with DIRECTV,
Inc. or Dish Network, L.L.C., then the affected License Subsidiary shall timely
elect must-carry treatment on such DBS service, unless prohibited by any
Affiliation Agreement that the Borrower and the affected License Subsidiary is a
party to.

ARTICLE V -

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

5.1 Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its Property, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):

(a) any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Closing Date and set forth in Schedule 5.1 securing
Indebtedness outstanding on such date and permitted by subsection 5.5(c);

 

39



--------------------------------------------------------------------------------

(b) any Lien created under any Loan Document;

(c) any Lien securing the Senior Notes or the guarantees thereof;

(d) Liens securing Hedging Obligations of the Company or any Subsidiary (i) that
are incurred for the purpose of fixing, hedging or swapping interest rate,
commodity price or foreign currency exchange rate risk (or to reverse or amend
any such agreements previously made for such purposes), and not for speculative
purposes, or (ii) securing letters of credit that support such Hedging
Obligations;

(e) any extension, renewal or replacement, in whole or in part, of any Lien
described in the foregoing clauses (a), (c) and (d); provided that any such
extension, renewal or replacement shall be no more restrictive in any material
respect than the Lien so extended, renewed or replaced and shall not extend in
any material respect to any additional property or assets;

(f) Liens for taxes, fees, assessments or other governmental charges (i) which
are not past due or remain payable without penalty, or (ii) the non-payment of
which is permitted by Section 4.7;

(g) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not delinquent for more than ninety (90) days or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;

(h) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;

(i) Liens consisting of judgment or judicial attachment liens (other than for
payment of taxes, assessments or other governmental charges) not giving rise to
an Event of Default, and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and for
which adequate reserves have been made;

(j) survey exceptions (including, without limitation, an exception on a policy
of title insurance for all matters that would be revealed by an accurate
survey), encumbrances, easements, rights-of-way, zoning and other restrictions,
minor defects or other irregularities in title, and other similar encumbrances
incurred in the Ordinary Course of Business which, either

 

40



--------------------------------------------------------------------------------

individually or in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the Property subject
thereto or interfere in any material respect with the ordinary conduct of the
businesses of any Credit Party or any Subsidiary of any Credit Party;

(k) Liens on any Property acquired or held by any Credit Party or any Subsidiary
of any Credit Party securing Indebtedness incurred or assumed for the purpose of
financing (or refinancing) all or any part of the cost of acquiring such
Property and permitted under subsection 5.5(d); provided that (i) any such Lien
attaches to such Property concurrently with or within one hundred eighty
(180) days after the acquisition thereof, (ii) such Lien attaches solely to the
Property so acquired in such transaction and the proceeds thereof, and (iii) the
principal amount of the debt secured thereby does not exceed 100% of the cost of
such Property;

(l) Liens on property of a Person existing at the time such property was
acquired or Person is merged with, or acquired by, or into or consolidated with
the Borrower or any other Credit Party; provided that such Liens were in
existence prior to the contemplation of such asset acquisition or such merger,
consolidation or acquisition and do not extend to any assets other than those of
the Person merged into or consolidated with, or acquired by, the Borrower or
such other Credit Party;

(m) Liens securing Capital Lease Obligations or mortgage financings permitted
under subsection 5.5(d);

(n) Liens arising from precautionary uniform commercial code financing
statements filed under any lease permitted by this Agreement;

(o) non-exclusive licenses and sublicenses granted by a Credit Party or any
Subsidiary of a Credit Party and leases and subleases (by a Credit Party or any
Subsidiary of a Credit Party as lessor or sublessor) to third parties in the
Ordinary Course of Business not interfering with the business of the Credit
Parties or any of their Subsidiaries;

(p) Liens in favor of collecting banks arising under Section 4-210 of the
Uniform Commercial Code or, with respect to collecting banks located in the
State of New York, under Section 4-208 of the Uniform Commercial Code;

(q) Liens (including the right of set-off, revocation, refund or chargeback) in
favor of a bank or other depository institution arising as a matter of law
encumbering deposits;

(r) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by the Borrower or any Subsidiary of the Borrower in the
Ordinary Course of Business;

(s) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;

(t) Liens in favor of the Borrower or any Guarantor so long as such Liens are
subordinated to the Liens in favor of the Collateral Trustee on terms
satisfactory to the Agent;

 

41



--------------------------------------------------------------------------------

(u) Liens securing Permitted Refinancings so long as such Liens comply with the
definition thereof;

(v) Liens on property or assets securing Indebtedness used to defease or to
satisfy and discharge the Senior Notes, so long as such Indebtedness would meet
the definition of a Permitted Refinancing but for the fact that it will be used
to defease or satisfy and discharge, as opposed to refinance, the Senior Notes;

(w) Liens securing (a) Indebtedness of the Borrower or any Guarantor that are
pari passu with the Liens securing Priority Lien Debt; provided that, after
giving effect to the granting of such Liens, the Consolidated Secured Leverage
Ratio (excluding Indebtedness secured by Liens that are subordinated or junior
to the Liens securing the Priority Lien Debt) would be no greater than 4 to 1;
provided, further, that after giving effect to all secured Indebtedness of the
Borrower and its Subsidiaries, the Consolidated Secured Leverage Ratio would be
no greater than 5 to 1; and (b) Indebtedness of the Borrower or any Guarantor
that are subordinated or junior to the Liens securing Priority Lien Debt;
provided that, after giving effect to the granting of such Liens, the
Consolidated Secured Leverage Ratio would be no greater than 5 to 1;

(x) Liens securing obligations that do not exceed $10,000,000 at any one time
outstanding;

(y) Liens, deposits or pledges to secure public or statutory obligations,
surety, stay, appeal, indemnity, performance or other similar bonds or
obligations; and Liens, deposits or pledges in lieu of such bonds or
obligations, or to secure such bonds or obligations, or to secure letters of
credit in lieu of or supporting the payment of such bonds or obligations;

(z) any interest or title of a lessor, licensor or sublicensor in the property
subject to any lease, license or sublicense (other than any property that is the
subject of a sale leaseback transaction);

(aa) Liens of franchisors in the Ordinary Course of Business not securing
Indebtedness; and

(bb) Liens on assets of Subsidiaries that are not Guarantors securing
Indebtedness of such Subsidiaries permitted to be incurred under Section 5.5.

5.2 Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including the Stock of any Subsidiary of
any Credit Party, whether in a public or private offering or otherwise, and
accounts and notes receivable, with or without recourse), except:

(a) dispositions of inventory, equipment or other property, all in the Ordinary
Course of Business;

(b) dispositions not otherwise permitted hereunder which are made for fair
market value and the mandatory prepayment in the amount of the Net Proceeds of
such

 

42



--------------------------------------------------------------------------------

disposition is made if and to the extent required by Section 1.8; provided, that
(i) at the time of any disposition, no Event of Default shall exist or shall
result from such disposition, (ii) not less than 75% of the aggregate sales
price from such disposition shall be paid in cash, Cash Equivalents, replacement
assets, any liabilities of the Borrower or any Subsidiary as shown on the
Borrower’s or such Subsidiary’s most recent balance sheet (other than contingent
liabilities, Indebtedness that is by its terms subordinated to the Obligations
and liabilities to the extent owed to the Borrower or any Affiliate of the
Borrower) that are assumed by the transferee of any such assets or Stock and for
which the Borrower and all of its Subsidiaries have been validly released by all
creditors in writing, or any combination of the foregoing, and (iii) after
giving effect to such disposition, the Credit Parties are in compliance with the
covenants set forth in Article VI and no Trigger Event shall have occurred, in
each case on a pro forma basis recomputed for the most recent Fiscal Quarter for
which financial statements have been delivered;

(c) dispositions of Cash Equivalents;

(d) transactions permitted under subsection 5.1(o);

(e) transactions permitted under Section 5.4(h);

(f) any single transaction or series of related transactions that involves
assets or Stock having a Fair Market Value of less than $5,000,000; provided
that after giving effect to such disposition, no Trigger Event shall have
occurred, on a pro forma basis recomputed for the most recent Fiscal Quarter for
which financial statements have been delivered;

(g) a transfer of assets that is governed by Section 5.3;

(h) a transfer of assets or Stock between or among the Borrower and any other
Credit Party;

(i) an issuance of Stock by a Subsidiary of the Borrower to the Borrower or to
another Subsidiary of the Borrower; provided, that any Domestic Subsidiary that
is owned directly by a Credit Party shall not issue any Stock to a Subsidiary
that is not a Credit Party;

(j) a transfer of accounts receivable in connection with the compromise,
settlement or collection thereof in the Ordinary Course of Business or in
bankruptcy or similar proceedings;

(k) a transfer that constitutes a Restricted Payment that is permitted by
Section 5.11 or an Investment permitted by Section 5.4;

(l) the creation of a Lien not prohibited by this Agreement (but not the sale of
property subject to a Lien); and

(m) a grant of a license to use the Borrower’s or any Subsidiary’s patents,
trade secrets, know-how or other intellectual property to the extent that such
license does not limit the licensor’s use of the patent, trade secret, know-how
or other intellectual property.

 

43



--------------------------------------------------------------------------------

5.3 Consolidations and Mergers. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, merge, consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except Permitted
Acquisitions and except upon not less than five (5) Business Days prior written
notice to Agent, (a) any Subsidiary of the Borrower may merge with, or dissolve
or liquidate into, a Wholly-Owned Subsidiary of the Borrower which is a Domestic
Subsidiary, provided that such Wholly-Owned Subsidiary which is a Domestic
Subsidiary shall be the continuing or surviving entity and all actions
reasonably required by Agent, including actions required to maintain perfected
Liens on the Stock of the surviving entity and other Collateral in favor of
Agent, shall have been completed, and (b) any Foreign Subsidiary may merge with
or dissolve or liquidate into another Foreign Subsidiary provided if a First
Tier Foreign Subsidiary is a constituent entity in such merger, dissolution or
liquidation, such First Tier Foreign Subsidiary shall be the continuing or
surviving entity.

5.4 Loans and Investments. No Credit Party shall and no Credit Party shall
suffer or permit any of its Subsidiaries to (i) purchase or acquire any Stock or
Stock Equivalents, or any obligations or other securities of, or any interest
in, any Person, or (ii) make any Acquisitions, including without limitation, by
way of merger, consolidation or other combination or (iii) make or purchase any
advance, loan, extension of credit or capital contribution to or any other
investment in, any Person including the Borrower, any Affiliate of the Borrower
or any Subsidiary of the Borrower (the items described in clauses (i), (ii) and
(iii) are referred to as “Investments”), except for:

(a) Investments in cash and Cash Equivalents;

(b) extensions of credit by any Credit Party to any other Credit Party;
provided, if such extensions of credit are evidenced by notes, such notes shall
be pledged to Agent, for the benefit of the Secured Parties, and have such terms
as Agent may reasonably require;

(c) loans and advances to employees in the Ordinary Course of Business not to
exceed $1,000,000 in the aggregate at any time outstanding;

(d) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to subsection 5.2;

(e) Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;

(f) advances to customers or suppliers in the Ordinary Course of Business that
are, in conformity with GAAP, recorded as accounts receivable, prepaid expenses
or deposits on the balance sheet of the Borrower and endorsements for collection
or deposit arising in the Ordinary Course of Business;

 

44



--------------------------------------------------------------------------------

(g) Investments consisting of non-cash loans made by the Borrower to officers,
directors and employees of a Credit Party which are used by such Persons to
purchase simultaneously Stock or Stock Equivalents of the Borrower;

(h) commission, payroll, travel and similar advances to officers and employees
of the Borrower or any Subsidiary that are expected at the time of such advance
ultimately to be recorded as an expense in conformity with GAAP;

(i) Investments existing on the Closing Date and set forth on Schedule 5.4;

(j) Asset Swaps, so long as (i) such Asset Swap is made on an arms-length basis
and the Borrower or such Subsidiary, as the case may be, receives consideration
at the time of the Asset Swap at least equal to the Fair Market Value of the
assets or Stock issued or sold or otherwise disposed of and (ii) the Borrower or
such Subsidiary complies with Section 4.13 with respect to any assets acquired;

(k) Permitted Acquisitions;

(l) Hedging Obligations that are designed solely to protect the Credit Parties
and their Subsidiaries against fluctuations in interest rates, commodity prices
or foreign currency exchange rates (or to reverse or amend any such agreements
previously made for such purposes), and not for speculative purposes, and that
do not increase the Indebtedness of the obligor outstanding at any time other
than as a result of fluctuations in interest rates, commodity prices or foreign
currency exchange rates or by reason of fees, indemnities and compensation
payable thereunder;

(m) (i) stock, obligations or securities received in satisfaction of judgments,
foreclosure of Liens or settlement of Indebtedness and (ii) any Investments
received in compromise of obligations of any trade creditor or customer that
were incurred in the Ordinary Course of Business, including pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
any such Person;

(n) Investments in connection with time brokerage and other similar agreements
with independently owned broadcast properties, not to exceed $10,000,000 at any
time;

(o) additional Investments (other than Permitted Acquisitions) not referred to
in any other clause of this Section 5.4, provided that (i) the aggregate amount
of such Investments made on or after the Closing Date (net of any returns of
capital with respect thereto) shall not exceed $20,000,000 and (ii) at the time
of making any such Investment, no Default shall have occurred or be continuing
or would result therefrom and the Agent shall have received a pro forma
Compliance Certificate to such effect;

(p) loans to members of management of the Borrower or any Subsidiary, the
proceeds of which are used for a concurrent purchase of Stock of the Borrower or
a capital contribution to the Borrower, in an aggregate amount not in excess of
$5,000,000; and

 

45



--------------------------------------------------------------------------------

(q) other Investments that, together with all Restricted Payments made after the
Closing Date, do not violate the terms of the Senior Note Agreement;

provided, that, Investments (other than Permitted Acquisitions) permitted under
this Section 5.4 in Foreign Subsidiaries shall not exceed $2,000,000 in the
aggregate.

5.5 Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness consisting of Contingent Obligations described in clause (i) of
the definition thereof and permitted pursuant to Section 5.9;

(c) Indebtedness existing on the Closing Date and set forth in Schedule 5.5
including Permitted Refinancings thereof;

(d) Indebtedness not to exceed $40,000,000 in the aggregate at any time
outstanding, (i) consisting of Capital Lease Obligations or mortgage financings
and (ii) secured by Liens permitted by subsections 5.1(k) and 5.1(m) and
Permitted Refinancings thereof;

(e) Indebtedness secured by Liens permitted by subsection 5.1(l) and Permitted
Refinancings thereof;

(f) unsecured intercompany Indebtedness permitted pursuant to subsection 5.4(b);

(g) Indebtedness not to exceed $400,000,000 in the aggregate, plus any accrued
and unpaid interest thereon, at any time outstanding evidenced by the Senior
Notes issued pursuant to the Senior Note Agreement;

(h) other Indebtedness not exceeding in the aggregate at any time outstanding
$25,000,000;

(i) Permitted Refinancing of Indebtedness in exchange for, or the net cash
proceeds of which are used to refund, refinance or replace Indebtedness (other
than intercompany Indebtedness) that was permitted by 5.5(a) or (c);

(j) Indebtedness owing to and held by the Borrower or any other Credit Party;
provided, however, that:

(i) if the Borrower or any Guarantor is the obligor on such Indebtedness, such
Indebtedness must be unsecured and expressly subordinated in right of payment to
the prior payment in full in cash of the Obligations; and

 

46



--------------------------------------------------------------------------------

(ii) any event that results in any such Indebtedness being held by a Person
other than the Borrower or a Credit Party (except for any pledge of such
Indebtedness constituting a Permitted Lien until the pledgee commences actions
to foreclose on such Indebtedness) will be deemed, in each case, to constitute
an incurrence of such Indebtedness by the Borrower or such Credit Party, as the
case may be, that was not permitted by this clause (j);

(k) the guarantee by the Borrower or any other Credit Party of Indebtedness of
the Borrower or a Credit Party that was permitted to be incurred by another
provision of this Section 5.5;

(l) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or guarantees or letters of
credit, surety bonds or performance bonds securing any obligations of the
Borrower or any other Credit Party pursuant to such agreements, in any case
incurred in connection with the disposition of any business, assets or Stock of
a Credit Party (other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Stock of a Credit Party
for the purpose of financing such acquisition), so long as the amount does not
exceed the gross proceeds actually received by the Borrower or any other Credit
Party in connection with such disposition;

(m) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the Ordinary Course of Business, provided, however, that such
Indebtedness is extinguished within five Business Days of its incurrence;

(n) Indebtedness constituting reimbursement obligations with respect to letters
of credit issued in the Ordinary Course of Business, including letters of credit
in respect of workers’ compensation claims, or other Indebtedness with respect
to reimbursement obligations regarding workers’ compensation claims; provided
that, upon the drawing of such letters of credit or the incurrence of such
Indebtedness, such obligations are reimbursed within 30 days following such
drawing or incurrence;

(o) Indebtedness to the extent the net cash proceeds thereof are promptly
deposited to defease or to satisfy and discharge the Senior Notes, so long as
such Indebtedness would meet the definition of a Permitted Refinancing but for
the fact that it will be used to defease or satisfy and discharge, as opposed to
refinance, the Senior Notes; and

(p) additional Indebtedness, so long as no Event of Default has occurred or is
continuing or would result therefrom (including pro forma compliance with
Article VI hereof).

5.6 Transactions with Affiliates. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, enter into any transaction
with any Affiliate of Borrower or of any such Subsidiary, except:

(a) as expressly permitted by this Agreement;

(b) transactions between or among the Credit Parties;

 

47



--------------------------------------------------------------------------------

(c) Restricted Payments that are permitted by Section 5.11;

(d) any issuance or sale of Stock (other than Disqualified Stock) of the
Borrower;

(e) transactions pursuant to agreements or arrangements in effect on the date
hereof as set forth in Schedule 5.6, or any amendment, modification, or
supplement thereto or replacement thereof, as long as such agreement or
arrangement, as so amended, modified, supplemented or replaced, is no less
favorable, taken as a whole, to the Credit Parties than the agreement or
arrangement in existence on the date hereof;

(f) payments by the Borrower (and any direct or indirect parent thereof) and its
Subsidiaries pursuant to tax sharing agreements among the Borrower (and any such
parent) and its Subsidiaries on customary terms to the extent attributable to
the ownership or operation of the Borrower and its Subsidiaries; provided that
in each case the amount of such payments in any fiscal year does not exceed the
amount that the Borrower and its Subsidiaries would be required to pay in
respect of foreign, federal, state and local taxes for such fiscal year were the
Borrower and its Subsidiaries (to the extent described above) to pay such taxes
separately from any such parent entity;

(g) payment of reasonable and customary fees to, and reasonable and customary
indemnification arrangements and similar payments on behalf of, directors of the
Borrower or any Subsidiary thereof;

(h) any employment, consulting, service or termination agreement, or reasonable
and customary indemnification arrangements, entered into by the Borrower or any
Subsidiary with officers and employees of the Borrower or any Subsidiary thereof
and the payment of compensation to officers and employees of the Borrower or any
Subsidiary thereof (including amounts paid pursuant to employee benefit plans,
employee stock option or similar plans), so long as such agreement or payment
have been approved by a majority of the disinterested members of the Borrower’s
board of directors;

(i) additional affiliation agreements and/or joint sale agreements with
Univision, any purchase or sale by Univision of the Borrower’s Stock and/or any
other agreements or arrangements entered into with Univision in connection with
the conduct of the Borrower’s businesses; provided, that for any such other
agreement or arrangement that (i) is outside of the Borrower’s ordinary course
of conduct, including conduct that is not inconsistent with the Borrower’s past
practice (and subject to Section 5.12), and (ii) involves aggregate
consideration in excess of $10.0 million, Borrower will deliver to Agent a
resolution of the board of directors of the Borrower set forth in a certificate
of an officer of the Borrower certifying that such transaction is fair and
reasonable to the Borrower; and

(j) upon fair and reasonable terms no less favorable to such Credit Party or
such Subsidiary than would be obtained in a comparable arm’s length transaction
with a Person not an Affiliate of the Borrower or such Subsidiary.

5.7 Intentionally Omitted

 

48



--------------------------------------------------------------------------------

5.8 Use of Proceeds. No Credit Party shall, and no Credit Party shall suffer or
permit any of its Subsidiaries to, use any portion of the Loan proceeds,
directly or indirectly, to purchase or carry Margin Stock or repay or otherwise
refinance Indebtedness of any Credit Party or others incurred to purchase or
carry Margin Stock, or otherwise in any manner which is in contravention of any
Requirement of Law or in violation of this Agreement.

5.9 Contingent Obligations. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations except in respect of the Obligations and
except:

(a) endorsements for collection or deposit in the Ordinary Course of Business;

(b) Rate Contracts entered into in the Ordinary Course of Business for bona fide
hedging purposes and not for speculation with Agent’s prior written consent;

(c) Contingent Obligations of the Credit Parties and their Subsidiaries existing
as of the Closing Date and listed in Schedule 5.9, including extension and
renewals thereof which do not increase the amount of such Contingent Obligations
or impose materially more restrictive or adverse terms on the Credit Parties or
their Subsidiaries as compared to the terms of the Contingent Obligation being
renewed or extended;

(d) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to Agent title insurance policies;

(e) Contingent Obligations arising with respect to customary indemnification
obligations in favor of (i) sellers in connection with Acquisitions permitted
hereunder and (ii) purchasers in connection with dispositions permitted under
subsection 5.2(b);

(f) Contingent Obligations arising under Letters of Credit;

(g) Contingent Obligations arising under guarantees of obligations that are
otherwise permitted hereunder; provided that if such obligation is subordinated
to the Obligations, such guarantee shall be subordinated to the same extent;

(h) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeals bonds, performance bonds and other similar
obligations; and

(i) other Contingent Obligations not exceeding $2,500,000 in the aggregate at
any time outstanding.

5.10 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(a) any event that could result in the imposition of a Lien on any asset of a
Credit Party or a Subsidiary of a Credit Party with respect to any Title IV Plan
or Multiemployer Plan or (b) any other ERISA Event, that would, in the
aggregate, have a Material Adverse Effect. No Credit Party shall cause or suffer
to exist any event that could result in the imposition of a Lien with respect to
any Benefit Plan.

 

49



--------------------------------------------------------------------------------

5.11 Restricted Payments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any Stock or Stock Equivalent, (ii) purchase, redeem
or otherwise acquire for value any Stock or Stock Equivalent now or hereafter
outstanding or (iii) make any non-scheduled payment or voluntary prepayment of
principal of, redemption, exchange, purchase, retirement, defeasance, sinking
fund or similar payment with respect to, the Senior Notes or any Subordinated
Indebtedness (the items described in clauses (i), (ii) and (iii) above are
referred to as “Restricted Payments”); except that any Subsidiary of Borrower
may declare and pay dividends to its holders on a pro-rata basis, and except
that:

(a) the Borrower may declare and make dividend payments or other distributions
payable solely in its Stock or Stock Equivalents;

(b) the Borrower may redeem from officers, directors and employees Stock and
Stock Equivalents provided all of the following conditions are satisfied:

(i) no Default or Event of Default has occurred and is continuing or would arise
as a result of such Restricted Payment;

(ii) after giving effect to such Restricted Payment, the Credit Parties are in
compliance on a pro forma basis with the covenants set forth in Section 6.2, 6.3
and 6.4 and the Total Leverage Ratio is at least 1.0x better than the Total
Leverage Ratio required in Section 6.1, recomputed for the most recent Fiscal
Quarter for which financial statements have been delivered;

(iii) the aggregate Restricted Payments permitted under this subsection (b) in
any calendar year shall not exceed $3,000,000 (provided, that unused amounts in
any calendar year may be carried over to succeeding years, but in no event may
aggregate Restricted Payments permitted under this subsection (b) in any
calendar year exceed $5,000,000); and

(iv) after giving effect to such Restricted Payment, Availability is not less
than $10,000,000;

(c) the Borrower may (i) make and consummate any offer to purchase required to
be made in accordance with the Senior Note Agreement and (ii) otherwise redeem
up to 10% of the original principal amount of the Senior Notes during each
twelve-month period commencing August 1, 2010, in accordance with the Senior
Note Agreement, but only to the extent that no Event of Default has occurred and
is continuing or would result therefrom;

(d) the Borrower may make any Restricted Payment in exchange for, or out of the
net cash proceeds of a contribution to the common equity of the Borrower or a
substantially concurrent sale (other than to a Subsidiary of the Borrower) of,
Stock (other than Disqualified Stock) of the Borrower;

(e) the Borrower may redeem, repurchase, defease or make any other acquisition
or retirement for value of Indebtedness that is subordinated in right of payment
to the Obligations in exchange for or with the net cash proceeds from a
substantially concurrent incurrence (other than to a Subsidiary of the Borrower)
of, a Permitted Refinancing;

 

50



--------------------------------------------------------------------------------

(f) the Borrower may make any repurchase of Stock deemed to occur upon the
exercise of options or warrants to the extent that such Stock represents all or
a portion of the exercise price thereof and applicable withholding taxes, if
any;

(g) the Borrower may make any payment of cash in lieu of fractional Stock
pursuant to the exchange or conversion of any exchangeable or convertible
securities; provided, that such payment shall not be for the purpose of evading
the limitations of this covenant (as determined by the board of directors of the
Borrower in good faith);

(h) the Borrower may make loans to members of management of the Borrower or any
Subsidiary, the proceeds of which are used for a concurrent purchase of Stock of
the Borrower or a capital contribution to the Borrower, in an aggregate amount
not in excess of $5,000,000;

(i) the Borrower may make other Restricted Payments in an aggregate amount not
to exceed $10,000,000; and

(j) the Borrower may make other Restricted Payments that, together with
Investments made pursuant to Section 5.4 hereof, do not violate the terms of the
Senior Note Agreement.

5.12 Change in Business. The Borrower will not, and will not permit any
Subsidiary to, engage in any business other than Permitted Businesses, except to
such extent as would not be material to the Borrower and its Subsidiaries taken
as a whole.

5.13 Change in Structure. Except as expressly permitted under Section 5.3, no
Credit Party shall, and no Credit Party shall permit any of its Subsidiaries to
amend any of its Organization Documents in any manner that is materially adverse
to Agent or Lenders.

5.14 Changes in Accounting, Name and Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its Subsidiaries
to, (i) make any significant change in accounting treatment or reporting
practices, except as permitted by GAAP, (ii) change the Fiscal Year or method
for determining Fiscal Quarters of any Credit Party or of any consolidated
Subsidiary of any Credit Party, (iii) change its name as it appears in official
filings in its jurisdiction of organization or (iv) change its jurisdiction of
organization, in the case of clauses (iii) and (iv), without at least twenty
(20) days’ prior written notice to Agent and completion of all actions required
by Agent, including those to continue the perfection of its Liens.

5.15 Amendments to Senior Note Documents; Senior Notes and Subordinated
Indebtedness. No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries directly or indirectly to, change or amend the terms of any
(i) Senior Note Documents except to the extent permitted by the Intercreditor
Agreement or (ii) any Subordinated Indebtedness if the effect of such change or
amendment is to: (A) increase the interest rate on such Indebtedness;
(B) shorten the dates upon which payments of principal or interest are due on
such Indebtedness; (C)

 

51



--------------------------------------------------------------------------------

add or change in a manner adverse to the Credit Parties any event of default or
add or make more restrictive any covenant with respect to such Indebtedness;
(D) change in a manner adverse to the Credit Parties the prepayment provisions
of such Indebtedness; (E) change the subordination provisions thereof (or the
subordination terms of any guaranty thereof); or (F) change or amend any other
term if such change or amendment would materially increase the obligations of
the Credit Parties or confer additional material rights on the holder of such
Indebtedness in a manner adverse to the Credit Parties, Agent or Lenders.

5.16 No Negative Pledges.

(a) No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual restriction or encumbrance of any kind
on the ability of any Credit Party or Subsidiary to pay dividends or make any
other distribution on any of such Credit Party’s or Subsidiary’s Stock or Stock
Equivalents (it being understood that the priority of any preferred Stock in
receiving dividends or liquidating distributions prior to dividends or
liquidating distributions being paid on common Stock shall not be deemed a
restriction on the ability to make distributions on Stock) or to pay fees,
including management fees, or make other payments and distributions to the
Borrower or any other Credit Party. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, directly or indirectly, enter into,
assume or become subject to any Contractual Obligation prohibiting or otherwise
restricting the existence of any Lien upon any of its assets in favor of the
Collateral Trustee, whether now owned or hereafter acquired except in connection
with any document or instrument governing Liens permitted pursuant to
subsections 5.1(k) and 5.1(l) provided, that any such restriction contained
therein relates only to the asset or assets subject to such permitted Liens.

(b) No Credit Party shall issue any Stock or Stock Equivalents (i) if such
issuance would result in an Event of Default under subsection 7.1(k) and
(ii) other than Stock or Stock Equivalents issued by the Borrower, unless such
Stock and Stock Equivalents are pledged to the Collateral Trustee, for the
benefit of the Secured Parties, as security for the Obligations, on
substantially the same terms and conditions as the Stock and Stock Equivalents
of the Credit Parties owned by the Borrower are pledged to the Collateral
Trustee as of the Closing Date.

(c) The foregoing restrictions in clauses (a) and (b) shall not apply to
restrictions or encumbrances:

(i) existing under, by reason of or with respect to the Senior Note Agreement as
in effect on the Closing Date, existing Indebtedness or any other agreements in
effect on the Closing Date and any amendments, modifications, restatements,
renewals, extensions, supplements, refundings, replacements or refinancings
thereof; provided that the encumbrances and restrictions in any such amendments,
modifications, restatements, renewals, extensions, supplements, refundings,
replacements or refinancings, are not less favorable, taken as a whole, to the
Credit Parties than those contained in the Senior Note Agreement, existing
Indebtedness or such other agreements, as the case may be, as in effect on the
Closing Date;

(ii) set forth in this Agreement or any other Loan Document;

 

52



--------------------------------------------------------------------------------

(iii) existing under or by reason of applicable law, rule, regulation or order;

(iv) with respect to any Person or the property or assets of a Person acquired
by any Credit Party or any Subsidiary thereof existing at the time of such
acquisition and not incurred in connection with or in contemplation of such
acquisition, which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired, and any amendments,
modifications, restatements, renewals, extensions, supplements, refundings,
replacements or refinancings thereof, provided that the encumbrances and
restrictions in any such amendments, modifications, restatements, renewals,
extensions, supplements, refundings, replacements or refinancings, are not less
favorable, taken as a whole, to the applicable Person than those in effect on
the date of the acquisition;

(v) that restrict in a customary manner the subletting, assignment or transfer
of any property or asset that is a lease, license, conveyance or contract or
similar property or asset;

(vi) existing by virtue of any transfer of, agreement to transfer, option or
right with respect to, or Lien on, any property or assets of any Credit Party or
any Subsidiary thereof not otherwise prohibited by this Agreement;

(vii) arising or agreed to in the Ordinary Course of Business, not relating to
any Indebtedness, and that do not, individually or in the aggregate, detract
from the value of property or assets of any Credit Party or any Subsidiary
thereof in any manner material to any Credit Party or any Subsidiary thereof;

(viii) existing under, by reason of or with respect to any agreement for the
sale or other disposition of all or substantially all of the Stock of, or
property and assets of, a Subsidiary that restrict distributions or transfer by
that Subsidiary pending such sale or other disposition;

(ix) on cash or other deposits or net worth, which encumbrances or restrictions
are imposed by customers or suppliers or required by insurance, surety or
bonding companies, in each case, under contracts entered into in the Ordinary
Course of Business;

(x) arising from customary provisions in joint venture agreements and other
similar agreements entered into in the Ordinary Course of Business and which the
board of directors of the Borrower determines in good faith will not adversely
affect the Borrower’s ability to make payments of principal or interest on the
Obligations; and

(xi) under Indebtedness of a Subsidiary permitted to be incurred under this
Agreement, which encumbrances or restrictions are ordinary and customary with
respect to the type of Indebtedness being incurred and (A) which the board of
directors of the Borrower determines in good faith will not adversely affect the
Borrower’s ability to make payments of principal or interest on the Obligations
or (B) which the board of directors of the Borrower determines in good faith is
not materially more restrictive than this Agreement.

 

53



--------------------------------------------------------------------------------

5.17 OFAC; Patriot Act. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to fail to comply with the laws, regulations and
executive orders referred to in Section 3.24 and Section 3.25.

5.18 Intentionally Omitted.

5.19 Hazardous Materials. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, cause or suffer to exist any Release of any
Hazardous Material at, to or from any Real Estate that would violate any
Environmental Law, form the basis for any Environmental Liabilities or otherwise
adversely affect the value or marketability of any Real Estate (whether or not
owned by any Credit Party or any Subsidiary of any Credit Party), other than
such violations, Environmental Liabilities and effects that would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.20 License Subsidiaries. Within 90 days after the Closing Date and at all
times thereafter, no License Subsidiary shall (i) engage in any business (other
than (x) the holding of the FCC Licenses, (y) actions required to maintain such
FCC Licenses in full force and effect, and (z) actions required to maintain its
separate corporate, company, partnership or other legal existence or to perform
its obligations under any of the Loan Documents to which it is a party),
(ii) own any assets (other than FCC Licenses), (iii) create or permit to exist
any Liens on any of its assets except Liens granted in favor of the Agent for
the benefit of the Lenders, or (iv) incur any obligations or incur any other
Indebtedness or guaranteed Indebtedness (other than the Obligations). No Credit
Party, other than a License Subsidiary, shall hold any FCC License material to
the operation of the business of the Borrower and its Subsidiaries (other than
any authorizations from the FCC related to delivering programming in a foreign
country, which authorizations may be held by Borrower).

5.21 Communications Authorizations. The Borrower and the License Subsidiaries
shall operate their businesses in accordance with the Communications Laws and
the terms and conditions of the Station Licenses. No Credit Party shall fail to
file any report or application or pay any regulatory, or filing fee pertaining
to the business of the Borrower and its Subsidiaries which is required to be
filed with or paid to the FCC. No Credit Party shall take any action that would
or could cause the FCC to institute any proceedings for the cancellation,
revocation, non-renewal, short-term renewal or adverse modification of any of
the Station Licenses or take or permit to be taken any other action within its
control that would or could result in material non-compliance with the
requirements of the Communications Laws.

 

54



--------------------------------------------------------------------------------

ARTICLE VI -

FINANCIAL COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

6.1 Total Leverage Ratio. The Credit Parties shall not permit the Total Leverage
Ratio as of any date set forth below to be greater than the maximum ratio set
forth in the table below opposite such date:

 

Date

  

Maximum Total Leverage Ratio

June 30, 2010    7.25 to 1.00 September 30, 2010    7.25 to 1.00 December 31,
2010    7.25 to 1.00 March 31, 2011    7.00 to 1.00 June 30, 2011    7.00 to
1.00 September 30, 2011    7.00 to 1.00 December 31, 2011    7.00 to 1.00
March 31, 2012    6.75 to 1.00 June 30, 2012    6.75 to 1.00 September 30, 2012
   6.75 to 1.00 December 31, 2012    6.75 to 1.00 March 31, 2013 and each
quarter thereafter    6.25 to 1.00

“Total Leverage Ratio” shall be calculated in the manner set forth in Exhibit
4.2(b).

6.2 Fixed Charge Coverage Ratio. The Credit Parties shall not permit the Fixed
Charge Coverage Ratio for the twelve fiscal month period ending on any date set
forth below to be less than the minimum ratio set forth in the table below
opposite such date:

 

Date

  

Minimum Fixed Charge Ratio

June 30, 2010    1.15 to 1.00 September 30, 2010    1.15 to 1.00 December 31,
2010    1.15 to 1.00 March 31, 2011    1.15 to 1.00 June 30, 2011    1.15 to
1.00 September 30, 2011    1.15 to 1.00 December 31, 2011    1.15 to 1.00
March 31, 2012    1.35 to 1.00 June 30, 2012    1.35 to 1.00 September 30, 2012
   1.35 to 1.00 December 31, 2012    1.35 to 1.00 March 31, 2013 and each
quarter thereafter    1.50 to 1.00

“Fixed Charge Coverage Ratio” shall be calculated in the manner set forth in
Exhibit 4.2(b).

 

55



--------------------------------------------------------------------------------

6.3 Cash Interest Coverage Ratio. The Credit Parties shall not permit the Cash
Interest Coverage Ratio for the twelve fiscal month period ending on any date
set forth below to be less than the minimum ratio set forth in the table below
opposite such date:

 

Date

  

Minimum Cash Interest Coverage Ratio

June 30, 2010    1.35 to 1.00 September 30, 2010    1.35 to 1.00 December 31,
2010    1.35 to 1.00 March 31, 2011    1.50 to 1.00 June 30, 2011    1.50 to
1.00 September 30, 2011    1.50 to 1.00 December 31, 2011    1.50 to 1.00
March 31, 2012    1.75 to 1.00 June 30, 2012    1.75 to 1.00 September 30, 2012
   1.75 to 1.00 December 31, 2012    1.75 to 1.00 March 31, 2013 and each
quarter thereafter    1.90 to 1.00

“Cash Interest Coverage Ratio” shall be calculated in the manner set forth in
Exhibit 4.2(b).

6.4 Revolving Credit Facility Leverage Ratio. The Credit Parties shall not
permit the Credit Facility Leverage Ratio as of any date to be greater than 1.25
to 1.00.

“Credit Facility Leverage Ratio” shall be calculated in the manner set forth in
Exhibit 4.2(b).

ARTICLE VII -

EVENTS OF DEFAULT

7.1 Event of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of any Loan, including after maturity of
the Loans, or to pay any L/C Reimbursement Obligation or (ii) to pay within
three (3) Business Days after the same shall become due, interest on any Loan,
any fee or any other amount payable hereunder or pursuant to any other Loan
Document; or

(b) Representation or Warranty. Any representation, warranty or certification by
or on behalf of any Credit Party or any of its Subsidiaries made or deemed made
herein, in any other Loan Document, or which is contained in any certificate,
document or financial or other statement by any such Person, or their respective
Responsible Officers, furnished at any time under this Agreement, or in or under
any other Loan Document, shall prove to have been incorrect in any material
respect (without duplication of other materiality qualifiers contained therein)
on or as of the date made or deemed made; or

(c) Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of subsection 4.3(a) or 9.10(d), Sections
4.6, 4.9, 4.10, Article V or Article VI hereof; or

 

56



--------------------------------------------------------------------------------

(d) Other Defaults. Any Credit Party or Subsidiary of any Credit Party fails to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document, and such default shall continue unremedied
for a period of thirty (30) days (or ten (10) days in the case of subsection
4.2(a), 4.2(b), 4.2(d) or Section 4.1) after the earlier to occur of (i) the
date upon which a Responsible Officer of any Credit Party becomes aware of such
default and (ii) the date upon which written notice thereof is given to the
Borrower by Agent or Required Lenders; or

(e) Cross-Default. Any Credit Party or any Subsidiary of any Credit Party
(i) fails to make any payment in respect of any Indebtedness (other than the
Obligations) or Contingent Obligation having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$5,000,000 when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the document relating
thereto on the date of such failure; or (ii) fails to perform or observe any
other condition or covenant, or any other event shall occur or condition exist,
under any agreement or instrument relating to any such Indebtedness or
Contingent Obligation, if the effect of such failure, event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable prior to its stated maturity (without regard
to any subordination terms with respect thereto), or such Contingent Obligation
to become payable or cash collateral in respect thereof to be demanded; or

(f) Insolvency; Voluntary Proceedings. The Borrower, individually, ceases or
fails, or the Credit Parties and their Subsidiaries on a consolidated basis,
cease or fail, to be Solvent, or any Credit Party or any Subsidiary of any
Credit Party: (i) generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct its
business in the ordinary course; (iii) commences any Insolvency Proceeding with
respect to itself, except with respect to any Subsidiaries that are not,
individually or collectively, a Significant Subsidiary; or (iv) takes any action
to effectuate or authorize any of the foregoing; or

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Subsidiary of any Credit
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of any such Person’s
Properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy; (ii) any Credit Party or any Subsidiary of any Credit Party
admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; or (iii) any Credit Party or any
Subsidiary of any Credit Party acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
Property or business; or

 

57



--------------------------------------------------------------------------------

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Subsidiaries involving in the aggregate a
liability of $5,000,000 or more (excluding amounts covered by insurance to the
extent the relevant independent third-party insurer has not denied coverage
therefor), and the same shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of thirty (30) days after the entry thereof; or

(i) Non-Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Subsidiaries which has or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(j) Collateral. Any material provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable against any Credit Party or any
Subsidiary of any Credit Party party thereto or any Credit Party or any
Subsidiary of any Credit Party shall so state in writing or bring an action to
limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in the Collateral purported to be covered thereby or
such security interest shall for any reason (other than the failure of Agent to
take any action within its control) cease to be a perfected and first priority
security interest subject only to Permitted Liens; or

(k) Ownership. The occurrence of any of the following:

(i) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Borrower and its Subsidiaries, taken as a whole, to any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act) other than one or more
Permitted Holders or Related Parties of Permitted Holders;

(ii) the adoption of a plan relating to the liquidation or dissolution of the
Borrower;

(iii) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than one or more Permitted Holders or Related
Parties of Permitted Holders, (a) becomes the Beneficial Owner, directly or
indirectly, of 30% or more of the voting power of the Voting Stock of the
Borrower and (b) (i) at such time, the Permitted Holders Beneficially Own,
directly or indirectly, in the aggregate a lesser percentage of the total voting
power of the Voting Stock of the Borrower than such other person or group and
(ii) at such time, the Permitted Holders do not have the right or ability by
voting power, contract or otherwise to elect or designate for election a
majority of the board of directors of the Borrower;

(iv) the first day on which a majority of the members of the board of directors
of the Borrower are not Continuing Directors; or

 

58



--------------------------------------------------------------------------------

(v) the Borrower consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into the Borrower, in any such event
pursuant to a transaction in which any of the outstanding Voting Stock of the
Borrower is converted into or exchanged for cash, securities or other property,
other than any such transaction where (A) the Voting Stock of the Borrower
outstanding immediately prior to such transaction is converted into or exchanged
for Voting Stock (other than Disqualified Stock) of the surviving or transferee
Person constituting a majority of the voting power of the outstanding shares of
such Voting Stock of such surviving or transferee Person (immediately after
giving effect to such issuance) and (B) immediately after such transaction, no
“person” or “group” (as such terms are used in Section 13(d) and 14(d) of the
Exchange Act), other than the Permitted Holders and any Related Party of a
Permitted Holder, (a) becomes, directly or indirectly, the Beneficial Owner of
30% or more of the voting power of the Voting Stock of the surviving or
transferee Person and (b) (i) at such time, the Permitted Holders Beneficially
Own, directly or indirectly, in the aggregate a lesser percentage of the total
voting power of the Voting Stock of the surviving or transferee Person than such
other person or group and (ii) at such time, the Permitted Holders do not have
the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the board of directors of the surviving or
transferee Person.

(l) Invalidity of Intercreditor Provisions. The Intercreditor Agreement or any
agreement or instrument governing the Senior Notes or any Subordinated
Indebtedness shall for any reason be revoked or invalidated, or otherwise cease
to be in full force and effect, or any Person shall contest in any manner the
validity or enforceability thereof or deny that it has any further liability or
obligation thereunder, or the Obligations, for any reason shall not have the
priority contemplated by this Agreement or the Intercreditor Agreement.

(m) Material Media Licenses. Any Material Media License shall be terminated,
suspended, revoked or forfeited, or shall expire without the timely filing of an
application for renewal thereof, or be materially adversely amended; any
Governmental Authority shall conduct a hearing on the renewal of any Material
Media License (with respect to basic qualification issues of the licensee
thereof), and there shall have been designated against such licensee an issue as
to whether such licensee possesses the minimum qualifications required to hold a
broadcast license and the Requisite Lenders reasonably believe that the result
thereof is likely to be the termination, suspension, revocation, forfeiture or
material adverse amendment of such license; or any Governmental Authority shall
commence an action or proceeding seeking the termination, suspension, revocation
or material adverse amendment of any Material Media License, and the result
thereof, in the reasonable opinion of the Requisite Lenders, is likely to be the
termination, suspension, revocation, forfeiture or material adverse amendment of
such license (for purposes of this Section 7.1(m), “Material Media License”
shall mean a Media License the loss of which could reasonably be expected to
have a Material Adverse Effect).

(n) The operations of any Station shall be interrupted or curtailed at any time
for a period in excess of 96 hours (whether or not consecutive) during any
period of seven consecutive days, and such interruption or curtailment could
reasonably be expected to have a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

(o) Any Affiliation Agreement which relates to any broadcast facility of the
Borrower or any Subsidiary, or any broadcast facility subject to a Program
Services Agreement, is at any time terminated, revoked or not renewed upon
expiration (and not replaced, within 30 days of such termination, revocation or
expiration, with a new Affiliation Agreement), in either case relating to a
broadcast facility accounting for more than 10% of the Borrower’s Pro Forma
EBITDA as of the Fiscal Quarter ending immediately prior to such termination,
revocation or non-renewal.

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, Agent may, and shall at the request of the Required Lenders:

(a) declare all or any portion of the Commitment of each Lender to make Loans or
of the L/C Issuer to issue Letters of Credit to be suspended or terminated,
whereupon such Commitments shall forthwith be suspended or terminated;

(b) declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable; without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Credit Party; and/or

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in subsection
7.1(f) or 7.1(g) above (in the case of clause (i) of subsection 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans and the obligation of the L/C Issuer to issue Letters
of Credit shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Agent, any Lender or
the L/C Issuer.

7.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

7.4 Cash Collateral for Letters of Credit . If an Event of Default has occurred
and is continuing, this Agreement (or the Revolving Loan Commitment) shall be
terminated for any reason or if otherwise required by the terms hereof, Agent
may, and upon request of Required Revolving Lenders, shall, demand (which demand
shall be deemed to have been delivered automatically upon any acceleration of
the Loans and other obligations hereunder pursuant to Section 7.2), and the
Borrower shall thereupon deliver to Agent, to be held for the benefit of the L/C
Issuer, Agent and the Lenders entitled thereto, an amount of cash equal to 105%
of the amount of Letter of Credit Obligations as additional collateral security
for Obligations in respect of any outstanding Letter of Credit. Agent may at any
time apply any or all of such cash and cash collateral to the payment of any or
all of the Credit Parties’ Obligations

 

60



--------------------------------------------------------------------------------

in respect of any Letters of Credit. Pending such application, Agent may (but
shall not be obligated to) invest the same in an interest bearing account in
Agent’s name, for the benefit of the L/C Issuer, Agent and the Lenders entitled
thereto, under which deposits are available for immediate withdrawal, at such
bank or financial institution as the L/C Issuer and Agent may, in their
discretion, select.

7.5 Government Approval. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, any foreclosure on, sale, transfer or
other disposition of any Collateral or any other action taken or proposed to be
taken hereunder that would affect the operational, voting, or other control of
any Credit Party or affect the ownership of the Station Licenses shall be
pursuant to the Communications Laws and, if and to the extent required thereby,
subject to the prior consent of the FCC and any other applicable Governmental
Authority. Notwithstanding anything to the contrary contained herein, Agent and
Lenders shall not take any action pursuant hereto that would constitute or
result in any assignment of the Station Licenses or transfer of control of any
Credit Party or License Subsidiary if such assignment or transfer of control
would require, under then existing law (including the Communications Laws), the
prior consent of the FCC, without first obtaining such consent of the FCC and
notifying the FCC of the consummation of such assignment or transfer of control
(to the extent required to do so). Each Credit Party agrees to take any lawful
action which the Agent may request in order to obtain and enjoy the full rights
and benefits granted to the Agent and Lenders by this Agreement, including
specifically, after the occurrence and during the continuance of an Event of
Default, the use of such Credit Party’s best efforts to assist in obtaining any
consent of the FCC and any other Governmental Authority that is then required
under the Communications Laws or under any other law for any action or
transaction contemplated by this Agreement, including, without limitation, the
sale or transfer of Collateral. Such efforts shall include, without limitation,
sharing with Agent any FCC registration numbers, account numbers and passwords
for the FCC’s CDBS System and preparing, certifying and filing (or causing to be
prepared, certified and filed) with the FCC any portion of any application or
applications for consent to the assignment of the Station Licenses or transfer
of control of any Credit Party or License Subsidiary required to be filed under
the Communications Laws for approval of any sale or transfer of Collateral
and/or the Station Licenses, as the case may be.

ARTICLE VIII -

AGENT

8.1 Appointment and Duties.

(a) Appointment of Agent. Each Lender and each L/C Issuer hereby appoints GE
Capital (together with any successor Agent pursuant to Section 8.9) as Agent
hereunder and authorizes Agent to (i) execute and deliver the Loan Documents and
accept delivery thereof on its behalf from any Credit Party, (ii) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly delegated to Agent under such Loan Documents and
(iii) exercise such powers as are reasonably incidental thereto.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, Agent shall have the sole and exclusive right and authority
(to the exclusion of the Lenders and L/C Issuers), and is hereby authorized, to
(i) act as the disbursing

 

61



--------------------------------------------------------------------------------

and collecting agent for the Lenders and the L/C Issuers with respect to all
payments and collections arising in connection with the Loan Documents
(including in any proceeding described in subsection 7.1(g) or any other
bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to Agent, (ii) file and prove claims and file
other documents necessary or desirable to allow the claims of the Secured
Parties with respect to any Obligation in any proceeding described in subsection
7.1(f) or (g) or any other bankruptcy, insolvency or similar proceeding (but not
to vote, consent or otherwise act on behalf of such Person), (iii) act as
collateral agent for each Secured Party for purposes of the perfection of all
Liens created by such agreements and all other purposes stated therein,
(iv) manage, supervise and otherwise deal with the Collateral, (v) take such
other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to Agent and the other Secured Parties with respect to the Credit
Parties and/or the Collateral, whether under the Loan Documents, applicable
Requirements of Law or otherwise and (vii) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that Agent
hereby appoints, authorizes and directs each Lender and L/C Issuer to act as
collateral sub-agent for Agent, the Lenders and the L/C Issuers for purposes of
the perfection of all Liens with respect to the Collateral, including any
deposit account maintained by a Credit Party with, and cash and Cash Equivalents
held by, such Lender or L/C Issuer, and may further authorize and direct the
Lenders and the L/C Issuers to take further actions as collateral sub-agents for
purposes of enforcing such Liens or otherwise to transfer the Collateral subject
thereto to Agent, and each Lender and L/C Issuer hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.

(c) Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Lenders and the L/C Issuers (except to the limited extent provided
in subsection 1.4(b) with respect to the Register), with duties that are
entirely administrative in nature, notwithstanding the use of the defined term
“Agent”, the terms “agent”, “Agent” and “collateral agent” and similar terms in
any Loan Document to refer to Agent, which terms are used for title purposes
only, (ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses
(i) through (iii) above.

8.2 Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Secured
Parties.

 

62



--------------------------------------------------------------------------------

8.3 Use of Discretion.

(a) No Action without Instructions. Agent shall not be required to exercise any
discretion or take, or to omit to take, any action, including with respect to
enforcement or collection, except any action it is required to take or omit to
take (i) under any Loan Document or (ii) pursuant to instructions from the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders).

(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
Agent shall not be required to take, or to omit to take, any action (i) unless,
upon demand, Agent receives an indemnification satisfactory to it from the
Lenders (or, to the extent applicable and acceptable to Agent, any other Person)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against Agent or any Related Person thereof
or (ii) that is, in the opinion of Agent or its counsel, contrary to any Loan
Document or applicable Requirement of Law.

8.4 Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article VIII to the extent provided by Agent.

8.5 Reliance and Liability.

(a) Agent may, without incurring any liability hereunder, (i) treat the payee of
any Note as its holder until such Note has been assigned in accordance with
Section 9.9, (ii) rely on the Register to the extent set forth in Section 1.4,
(iii) consult with any of its Related Persons and, whether or not selected by
it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.

(b) None of Agent and its Related Persons shall be liable for any action taken
or omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, the Borrower and each other Credit Party
hereby waive and shall not assert (and the Borrower shall cause each other
Credit Party to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting primarily
from the gross negligence or willful misconduct of Agent or, as the case may be,
such Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein. Without limiting the foregoing, Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);

 

63



--------------------------------------------------------------------------------

(ii) shall not be responsible to any Lender, L/C Issuer or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Lender, L/C Issuer or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Agent in connection with the Loan Documents; and

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from the Borrower, any Lender or L/C Issuer describing
such Default or Event of Default clearly labeled “notice of default” (in which
case Agent shall promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer and the Borrower hereby waives and agrees not to assert (and
the Borrower shall cause each other Credit Party to waive and agree not to
assert) any right, claim or cause of action it might have against Agent based
thereon.

8.6 Agent Individually. Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, and engage in
any kind of business with, any Credit Party or Affiliate thereof as though it
were not acting as Agent and may receive separate fees and other payments
therefor. To the extent Agent or any of its Affiliates makes any Loan or
otherwise becomes a Lender hereunder, it shall have and may exercise the same
rights and powers hereunder and shall be subject to the same obligations and
liabilities as any other Lender and the terms “Lender”, “Revolving Lender”,
“Required Lender” and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, without limitation, Agent or such
Affiliate, as the case may be, in its individual capacity as Lender, Revolving
Lender or as one of the Required Lenders, respectively.

8.7 Lender Credit Decision.

(a) Each Lender and each L/C Issuer acknowledges that it shall, independently
and without reliance upon Agent, any Lender or L/C Issuer or any of their
Related Persons or upon any document (including any offering and disclosure
materials in connection with the syndication of the Loans) solely or in part
because such document was transmitted by

 

64



--------------------------------------------------------------------------------

Agent or any of its Related Persons, conduct its own independent investigation
of the financial condition and affairs of each Credit Party and make and
continue to make its own credit decisions in connection with entering into, and
taking or not taking any action under, any Loan Document or with respect to any
transaction contemplated in any Loan Document, in each case based on such
documents and information as it shall deem appropriate. Except for documents
expressly required by any Loan Document to be transmitted by Agent to the
Lenders or L/C Issuers, Agent shall not have any duty or responsibility to
provide any Lender or L/C Issuer with any credit or other information concerning
the business, prospects, operations, property, financial and other condition or
creditworthiness of any Credit Party or any Affiliate of any Credit Party that
may come in to the possession of Agent or any of its Related Persons.

(b) If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning the Credit Parties or their Affiliates, such Lender or L/C Issuer
acknowledges that, notwithstanding such election, Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Loans to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender or L/C Issuer
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to Agent and the Credit Parties upon request therefor by Agent or
the Credit Parties. Notwithstanding such Lender’s or L/C Issuer’s election to
abstain from receiving MNPI, such Lender or L/C Issuer acknowledges that if such
Lender or L/C Issuer chooses to communicate with Agent, it assumes the risk of
receiving MNPI concerning the Credit Parties or their Affiliates.

8.8 Expenses; Indemnities.

(a) Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party) promptly upon demand, severally
and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.

(b) Each Lender further agrees to indemnify Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party), severally and
ratably, from and against Liabilities (including taxes, interests and penalties
imposed for not properly withholding or backup withholding on payments made to
or for the account of any Lender) that may be imposed on, incurred by or
asserted against Agent or any of its Related Persons in any matter relating to
or arising out of, in connection with or as a result of any Loan Document, any
Related Document or any other act, event or transaction related, contemplated in
or attendant to any such document, or, in each case, any action taken or omitted
to be taken by Agent or any of its Related

 

65



--------------------------------------------------------------------------------

Persons under or with respect to any of the foregoing; provided, however, that
no Lender shall be liable to Agent or any of its Related Persons to the extent
such liability has resulted primarily from the gross negligence or willful
misconduct of Agent or, as the case may be, such Related Person, as determined
by a court of competent jurisdiction in a final non-appealable judgment or
order.

(c) To the extent required by any applicable law, Agent may withhold from any
payment to any Lender under a Loan Document an amount equal to any applicable
withholding tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate certification
form was not delivered, was not properly executed, or fails to establish an
exemption from, or reduction of, withholding tax with respect to a particular
type of payment, or because such Lender failed to notify Agent or any other
Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason), or Agent
reasonably determines that it was required to withhold taxes from a prior
payment but failed to do so, such Lender shall promptly indemnify Agent fully
for all amounts paid, directly or indirectly, by Agent as tax or otherwise,
including penalties and interest, and together with all expenses incurred by
Agent, including legal expenses, allocated internal costs and out-of-pocket
expenses. Agent may offset against any payment to any Lender under a Loan
Document, any applicable withholding tax that was required to be withheld from
any prior payment to such Lender but which was not so withheld, as well as any
other amounts for which Agent is entitled to indemnification from such Lender
under this Section 8.8(c).

8.9 Resignation of Agent or L/C Issuer.

(a) Agent may resign at any time by delivering notice of such resignation to the
Lenders and the Borrower, effective on the date set forth in such notice or, if
no such date is set forth therein, upon the date such notice shall be effective.
If Agent delivers any such notice, the Required Lenders shall have the right to
appoint a successor Agent. If, within 30 days after the retiring Agent having
given notice of resignation, no successor Agent has been appointed by the
Required Lenders that has accepted such appointment, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent from among the Lenders.
Each appointment under this clause (a) shall be subject to the prior consent of
the Borrower, which may not be unreasonably withheld but shall not be required
during the continuance of an Event of Default.

(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Agent and its Related Persons shall no longer have the benefit of any provision
of any Loan Document other than with respect to any actions taken or omitted to
be taken while such retiring Agent was, or because such Agent had been, validly
acting as Agent under the Loan Documents and (iv) subject to its rights under
Section 8.3, the retiring Agent shall take such action as may be reasonably
necessary to assign to the successor Agent its rights as Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Agent, a successor Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent under the Loan
Documents.

 

66



--------------------------------------------------------------------------------

(c) Any L/C Issuer may resign at any time by delivering notice of such
resignation to Agent, effective on the date set forth in such notice or, if no
such date is set forth therein, on the date such notice shall be effective. Upon
such resignation, the L/C Issuer shall remain an L/C Issuer and shall retain its
rights and obligations in its capacity as such (other than any obligation to
Issue Letters of Credit but including the right to receive fees or to have
Lenders participate in any L/C Reimbursement Obligation thereof) with respect to
Letters of Credit issued by such L/C Issuer prior to the date of such
resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents.

8.10 Release of Collateral or Guarantors. Each Lender and L/C Issuer hereby
consents to the release and hereby directs Agent to release (or, in the case of
clause (b)(ii) below, release or subordinate) the following:

(a) any Subsidiary of the Borrower from its guaranty of any Obligation if all of
the Stock and Stock Equivalents of such Subsidiary owned by any Credit Party are
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent), to the extent that, after giving
effect to such transaction, such Subsidiary would not be required to guaranty
any Obligations pursuant to Section 4.13; and

(b) any Lien held by Agent for the benefit of the Secured Parties against
(i) any Collateral that is sold, transferred, conveyed or otherwise disposed of
by a Credit Party in a transaction permitted by the Loan Documents (including
pursuant to a valid waiver or consent), to the extent all Liens required to be
granted in such Collateral pursuant to Section 4.13 after giving effect to such
transaction have been granted, (ii) any property subject to a Lien permitted
hereunder in reliance upon subsection 5.1(h) or (i) and (iii) all of the
Collateral and all Credit Parties, upon (A) termination of the Revolving Loan
Commitments, (B) payment and satisfaction in full of all Loans, all L/C
Reimbursement Obligations and all other Obligations under the Loan Documents and
all Obligations arising under Secured Rate Contracts, that Agent has theretofore
been notified in writing by the holder of such Obligation are then due and
payable, (C) deposit of cash collateral with respect to all contingent
Obligations (or, as an alternative to cash collateral, in the case of any Letter
of Credit Obligation, receipt by Agent of a back-up letter of credit) in amounts
and on terms and conditions and with parties satisfactory to Agent and each
Indemnitee that is, or may be, owed such Obligations (excluding contingent
Obligations (other than L/C Reimbursement Obligations) as to which no claim has
been asserted) and (D) to the extent requested by Agent, receipt by Agent and
the Secured Parties of liability releases from the Credit Parties each in form
and substance acceptable to Agent.

Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of reasonable advance notice from the Borrower, to execute and deliver
or file such documents and to perform other actions reasonably necessary to
release the guaranties and Liens when and as directed in this Section 8.10.

8.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender or
L/C Issuer party hereto as long as, by accepting such benefits, such Secured
Party agrees, as among Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by Agent, shall confirm such

 

67



--------------------------------------------------------------------------------

agreement in a writing in form and substance acceptable to Agent) this Article
VIII, Section 9.3, Section 9.9, Section 9.10, Section 9.11, Section 9.17,
Section 9.24 and Section 10.1 (and, solely with respect to L/C Issuers,
subsection 1.1(b)) and the decisions and actions of Agent and the Required
Lenders (or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders or other parties hereto as required herein) to the
same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 8.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of pro rata share or similar concept, (b) each of Agent, the Lenders and the L/C
Issuers party hereto shall be entitled to act at its sole discretion, without
regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (c) except as otherwise set forth herein, such Secured
Party shall not have any right to be notified of, consent to, direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under any Loan Document.

ARTICLE IX -

MISCELLANEOUS

9.1 Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent with the consent of the Required Lenders), and
the Borrower and then such waiver shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
the Lenders directly affected thereby (or by Agent with the consent of all the
Lenders directly affected thereby), in addition to the Required Lenders (or by
Agent with the consent of the Required Lenders) and the Borrower, do any of the
following:

(i) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to subsection 7.2(a));

(ii) postpone or delay any date fixed for, or reduce or waive, any payment of
interest, fees or other amounts (other than principal) due to the Lenders (or
any of them) or L/C Issuer hereunder or under any other Loan Document (for the
avoidance of doubt, mandatory prepayments pursuant to Section 1.8 may be
postponed, delayed, reduced, waived or modified with the consent of Required
Lenders);

(iii) reduce the principal of, or the rate of interest specified herein (it
being agreed that waiver of the default interest margin shall only require the
consent of Required Lenders) or the amount of interest payable in cash specified
herein on any Loan, or of any fees or other amounts payable hereunder or under
any other Loan Document, including L/C Reimbursement Obligations;

 

68



--------------------------------------------------------------------------------

(iv) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;

(v) amend this Section 9.1 or the definition of Required Lenders or any
provision providing for consent or other action by all Lenders;

(vi) discharge any Credit Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents;

(vii) subordinate the Obligations to any other obligation of the Credit Parties;

(viii) increase the maximum duration of Interest Periods permitted by the
definition of “Interest Period” hereunder; or

(ix) amend Sections 1.10 or 9.11 in a manner that would alter the pro rata
sharing of payments or setoffs required thereby or any other provision in a
manner that would alter the pro rata allocation among the Lenders of payments in
respect of the Obligations;

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (iv), (v) and
(vi).

(b) No amendment, waiver or consent shall, unless in writing and signed by Agent
or the L/C Issuer, as the case may be, in addition to the Required Lenders or
all Lenders directly affected thereby, as the case may be (or by Agent with the
consent of the Required Lenders or all the Lenders directly affected thereby, as
the case may be), affect the rights or duties of Agent or the L/C Issuer, as
applicable, under this Agreement or any other Loan Document. No amendment,
modification or waiver of this Agreement or any Loan Document altering the
ratable treatment of Obligations arising under Secured Rate Contracts resulting
in such Obligations being junior in right of payment to principal on the Loans
or resulting in Obligations owing to any Secured Swap Provider becoming
unsecured (other than releases of Liens permitted in accordance with the terms
hereof), in each case in a manner adverse to any Secured Swap Provider, shall be
effective without the written consent of such Secured Swap Provider or, in the
case of a Secured Rate Contract provided or arranged by GE Capital or an
Affiliate of GE Capital, GE Capital.

(c) Notwithstanding anything to the contrary contained in this Section 9.1,
(x) the Borrower may amend Schedules 3.19 and 3.21 upon notice to Agent,
(y) Agent may amend Schedule 1.1 to reflect Sales entered into pursuant to
Section 9.9, and (z) Agent and the Borrower may amend or modify this Agreement
and any other Loan Document to (1) cure any ambiguity, omission, defect or
inconsistency therein, or (2) grant a new Lien for the benefit of the Secured
Parties, extend an existing Lien over additional property for the benefit of the
Secured Parties or join additional Persons as Credit Parties.

 

69



--------------------------------------------------------------------------------

9.2 Notices.

(a) Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on the applicable signature page hereto, (ii) posted to Intralinks® (to the
extent such system is available and set up by or at the direction of Agent prior
to posting) in an appropriate location by uploading such notice, demand,
request, direction or other communication to www.intralinks.com, faxing it to
866-545-6600 with an appropriate bar-code fax coversheet or using such other
means of posting to Intralinks® as may be available and reasonably acceptable to
Agent prior to such posting, (iii) posted to any other E-System approved by or
set up by or at the direction of Agent or (iv) addressed to such other address
as shall be notified in writing (A) in the case of the Borrower and the Agent,
to the other parties hereto and (B) in the case of all other parties, to the
Borrower and Agent. Transmissions made by electronic mail or E-Fax to Agent
shall be effective only (x) for notices where such transmission is specifically
authorized by this Agreement, (y) if such transmission is delivered in
compliance with procedures of Agent applicable at the time and previously
communicated to Borrower, and (z) if receipt of such transmission is
acknowledged by Agent.

(b) Effectiveness. (i) All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.

(ii) The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.

(c) Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.

 

70



--------------------------------------------------------------------------------

9.3 Electronic Transmissions.

(a) Authorization. Subject to the provisions of subsection 9.2(a), each of
Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

(b) Signatures. Subject to the provisions of subsection 9.2(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
other Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each of the Borrower, each other Credit Party executing this Agreement
and each Secured Party agrees that Agent has no responsibility for maintaining
or providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

 

71



--------------------------------------------------------------------------------

9.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

9.5 Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein. In addition, the Borrower
agrees to pay or reimburse upon demand (a) Agent for all reasonable and
documented out-of-pocket costs and expenses incurred by it or any of its Related
Persons, in connection with the investigation, development, preparation,
negotiation, syndication, execution, interpretation or administration of, any
modification of any term of or termination of, any Loan Document, any commitment
or proposal letter therefor, any other document prepared in connection therewith
or the consummation and administration of any transaction contemplated therein,
in each case including Attorney Costs of Agent, the cost of environmental
audits, Collateral audits and appraisals, background checks and similar
expenses, to the extent permitted hereunder, (b) Agent for all reasonable and
documented out-of-pocket costs and expenses incurred by it or any of its Related
Persons in connection with internal audit reviews, field examinations and
Collateral examinations (which shall be reimbursed, in addition to the
out-of-pocket costs and expenses of such examiners, at the per diem rate per
individual charged by Agent for its examiners), (c) each of Agent, its Related
Persons, and L/C Issuer for all reasonable costs and expenses incurred in
connection with (i) any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out”, (ii) the enforcement or
preservation of any right or remedy under any Loan Document, any Obligation,
with respect to the Collateral or any other related right or remedy or (iii) the
commencement, defense, conduct of, intervention in, or the taking of any other
action with respect to, any proceeding (including any bankruptcy or insolvency
proceeding) related to any Credit Party, any Subsidiary of any Credit Party,
Loan Document, Obligation or Related Transaction (or the response to and
preparation for any subpoena or request for document production relating
thereto), including Attorney Costs and (d) fees and disbursements of Attorney
Costs of one law firm on behalf of all Lenders (other than Agent) incurred in
connection with any of the matters referred to in clause (c) above.

9.6 Indemnity.

(a) Each Credit Party agrees to indemnify, hold harmless and defend Agent, each
Lender, each L/C Issuer and each of their respective Related Persons (each such
Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such

 

72



--------------------------------------------------------------------------------

Indemnitee in any matter relating to or arising out of, in connection with or as
a result of (i) any Loan Document, any Senior Note Document, any Obligation (or
the repayment thereof), any Letter of Credit, the use or intended use of the
proceeds of any Loan or the use of any Letter of Credit or any securities filing
of, or with respect to, any Credit Party, (ii) any commitment letter, proposal
letter or term sheet with any Person or any Contractual Obligation, arrangement
or understanding with any broker, finder or consultant, in each case entered
into by or on behalf of the Target of any Permitted Acquisition, any Credit
Party or any Affiliate of any of them in connection with any of the foregoing
and any Contractual Obligation entered into in connection with any E-Systems or
other Electronic Transmissions, (iii) any actual or prospective investigation,
litigation or other proceeding, whether or not brought by any such Indemnitee or
any of its Related Persons, any holders of securities or creditors (and
including attorneys’ fees in any case), whether or not any such Indemnitee,
Related Person, holder or creditor is a party thereto, and whether or not based
on any securities or commercial law or regulation or any other Requirement of
Law or theory thereof, including common law, equity, contract, tort or otherwise
or (iv) any other act, event or transaction related, contemplated in or
attendant to any of the foregoing (collectively, the “Indemnified Matters”);
provided, however, that no Credit Party shall have any liability under this
Section 9.6 to any Indemnitee with respect to any Indemnified Matter, and no
Indemnitee shall have any liability with respect to any Indemnified Matter other
than (to the extent otherwise liable), to the extent such liability has resulted
primarily from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order. Furthermore, each of the Borrower and each other Credit Party
executing this Agreement waives and agrees not to assert against any Indemnitee,
and shall cause each other Credit Party to waive and not assert against any
Indemnitee, any right of contribution with respect to any Liabilities that may
be imposed on, incurred by or asserted against any Related Person.

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Credit Party or any Related Person of any Credit Party or
any actual, alleged or prospective damage to property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such property or natural resource or any property on or
contiguous to any Real Estate of any Credit Party or any Related Person of any
Credit Party, whether or not, with respect to any such Environmental
Liabilities, any Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor-in-interest to any Credit Party or any
Related Person of any Credit Party or the owner, lessee or operator of any
property of any Related Person through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) are incurred solely
following foreclosure by Agent or following Agent or any Lender having become
the successor-in-interest to any Credit Party or any Related Person of any
Credit Party and (ii) are attributable solely to acts of such Indemnitee.

9.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be

 

73



--------------------------------------------------------------------------------

repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not occurred.

9.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that the Borrower
may not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.

9.9 Assignments and Participations; Binding Effect.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower, the other Credit Parties signatory hereto and
Agent and when Agent shall have been notified by each Lender that such Lender
has executed it. Thereafter, it shall be binding upon and inure to the benefit
of, but only to the benefit of, the Borrower, the other Credit Parties hereto
(in each case except for Article VIII), Agent, each Lender and each L/C Issuer
receiving the benefits of the Loan Documents and, to the extent provided in
Section 8.11, each other Secured Party and, in each case, their respective
successors and permitted assigns. Except as expressly provided in any Loan
Document (including in Section 8.9), none of the Borrower, any other Credit
Party, any L/C Issuer or Agent shall have the right to assign any rights or
obligations hereunder or any interest herein.

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letters of Credit) to (i) any existing Lender (other than a
Non-Funding Lender or Impacted Lender), (ii) any Affiliate or Approved Fund of
any existing Lender (other than a Non-Funding Lender or Impacted Lender) or
(iii) any other Person acceptable (which acceptance shall not be unreasonably
withheld or delayed) to Agent, each L/C Issuer that is a Lender and, as long as
no Event of Default is continuing, the Borrower (which acceptances of L/C Issuer
and the Borrower shall be deemed to have been given unless an objection is
delivered to Agent within five (5) Business Days after notice of a proposed Sale
is delivered to the Borrower); provided, however, that (w) such Sales but must
be ratable among the obligations owing to and owed by such Lender with respect
to the Revolving Loans, (x) for each Loan, the aggregate outstanding principal
amount (determined as of the effective date of the applicable Assignment) of the
Loans, Commitments and Letter of Credit Obligations subject to any such Sale
shall be in a minimum amount of $1,000,000, unless such Sale is made to an
existing Lender or an Affiliate or Approved Fund of any existing Lender, is of
the assignor’s (together with its Affiliates and Approved Funds) entire interest
in such facility or is made with the prior consent of the Borrower (to the
extent Borrower’s consent is otherwise required) and Agent, (y) interest accrued
prior to and through the date of any such Sale may not be assigned, and (z) such
Sales by Lenders who are Non-Funding Lenders due to clause (a) of the definition
of Non-Funding Lenders shall be subject to Agent’s prior written consent in all
instances, unless in connection with such sale, such Non-Funding Lender cures,
or causes the cure of, its Non-Funding Lender status as contemplated in
subsection 1.11(e)(v). Agent’s refusal to accept a Sale to a Credit Party, an
Affiliate of a Credit Party, a holder of Senior Notes or Subordinated
Indebtedness or an Affiliate of such a holder, or to a Person that would be a

 

74



--------------------------------------------------------------------------------

Non-Funding or an Impacted Lender, or the imposition of conditions or
limitations (including limitations on voting) upon Sales to such Persons, shall
not be deemed to be unreasonable. Notwithstanding anything to the contrary
contained herein, GE Capital shall have the absolute right, without obligation
to obtain any consent of the Credit Parties or any Lender, to sell or assign to
third parties such portion of GE Capital’s Commitments and Loans to the Borrower
as GE Capital deems necessary to enable GE Capital and its Affiliates to ensure
that they have no attributable interest in the Borrower for purposes of the
Communications Laws, or to otherwise comply with the Communications Laws.

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Agent), any tax
forms required to be delivered pursuant to Section 10.1 and payment of an
assignment fee in the amount of $3,500 to Agent, unless waived or reduced by
Agent; provided that (i) if a Sale by a Lender is made to an Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate or Approved Fund of such assignor Lender, and
concurrently to one or more Affiliates or Approved Funds of such Assignee, then
only one assignment fee of $3,500 shall be due in connection with such Sale
(unless waived or reduced by Agent). Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such Assignment is made in accordance with
clause (iii) of subsection 9.9(b), upon Agent (and the Borrower, if applicable)
consenting to such Assignment, from and after the effective date specified in
such Assignment, Agent shall record or cause to be recorded in the Register the
information contained in such Assignment.

(d) Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to subsection 1.4(b), (i) the assignee thereunder shall become
a party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Agent or (B) any holder of, or trustee
for the benefit of the holders of, such Lender’s Indebtedness or equity
securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant

 

75



--------------------------------------------------------------------------------

or assignment or any foreclosure thereon (unless such foreclosure is made
through an assignment in accordance with clause (b) above), shall be entitled to
any rights of such Lender hereunder and no such Lender shall be relieved of any
of its obligations hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section 9.9, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (and the exercise of such option by such SPV and the
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to
receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or the Borrower, sell participations to one or more Persons
in or to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Revolving Loans
and Letters of Credit); provided, however, that, whether as a result of any term
of any Loan Document or of such grant or participation, (i) no such SPV or
participant shall have a commitment, or be deemed to have made an offer to
commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article X, but, with respect to Section 10.1, only
to the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant to subsection 10.1(f) and then only to the extent
of any amount to which such Lender would be entitled in the absence of any such
grant or participation and (B) each such SPV may receive other payments that
would otherwise be made to such Lender with respect to Loans funded by such SPV
to the extent provided in the applicable option agreement and set forth in a
notice provided to Agent by such SPV and such Lender, provided, however, that in
no case (including pursuant to clause (A) or (B) above) shall an SPV or
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such SPV or participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of subsection 9.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
clause (vi) of subsection 9.1(a). No party hereto shall institute (and the
Borrower shall cause each other Credit Party not to institute) against any SPV
grantee of an option pursuant to this clause (f) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to get reimbursed by such SPV for
any such Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.

 

76



--------------------------------------------------------------------------------

9.10 Non-Public Information; Confidentiality.

(a) Non-Public Information. Agent, each Lender and each L/C Issuer acknowledges
and agrees that it may receive material non-public information (“MNPI”)
hereunder concerning the Credit Parties and their Affiliates and agrees to use
such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States federal and state
securities laws and regulations).

(b) Confidential Information. Each Lender, each L/C Issuer and Agent agrees to
use all reasonable efforts to maintain, in accordance with its customary
practices, the confidentiality of information obtained by it pursuant to any
Loan Document and designated in writing by any Credit Party as confidential,
except that such information may be disclosed (i) with the Borrower’s consent,
(ii) to Related Persons of such Lender, L/C Issuer or Agent, as the case may be,
or to any Person that any L/C Issuer causes to issue Letters of Credit
hereunder, that are advised of the confidential nature of such information and
are instructed to keep such information confidential in accordance with the
terms hereof, (iii) to the extent such information presently is or hereafter
becomes (A) publicly available other than as a result of a breach of this
Section 9.10 or (B) available to such Lender, L/C Issuer or Agent or any of
their Related Persons, as the case may be, from a source (other than any Credit
Party) not known by them to be subject to disclosure restrictions, (iv) to the
extent disclosure is required by applicable Requirements of Law or other legal
process or requested or demanded by any Governmental Authority, (v) to the
extent necessary or customary for inclusion in league table measurements,
(vi) (A) to the National Association of Insurance Commissioners or any similar
organization, any examiner or any nationally recognized rating agency or
(B) otherwise to the extent consisting of general portfolio information that
does not identify Credit Parties, (vii) to current or prospective assignees,
SPVs (including the investors or prospective investors therein) or participants,
direct or contractual counterparties to any Secured Rate Contracts and to their
respective Related Persons, in each case to the extent such assignees,
investors, participants, counterparties or Related Persons agree to be bound by
provisions substantially similar to the provisions of this Section 9.10 (and
such Person may disclose information to their respective Related Persons in
accordance with clause (ii) above), (viii) to any other party hereto, and
(ix) in connection with the exercise or enforcement of any right or remedy under
any Loan Document, in connection with any litigation or other proceeding to
which such Lender, L/C Issuer or Agent or any of their Related Persons is a
party or bound, or to the extent necessary to respond to public statements or
disclosures by Credit Parties or their Related Persons referring to a Lender,
L/C Issuer or Agent or any of their Related Persons. In the event of any
conflict between the terms of this Section 9.10 and those of any other
Contractual Obligation entered into with any Credit Party (whether or not a Loan
Document), the terms of this Section 9.10 shall govern.

(c) Tombstones. Each Credit Party consents to the publication by Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using Borrower’s or any other Credit Party’s
name, product photographs, logo or trademark. Agent or such Lender shall provide
a draft of any advertising material to Borrower for review and comment prior to
the publication thereof.

(d) Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other

 

77



--------------------------------------------------------------------------------

than any document filed with any Governmental Authority relating to a public
offering of securities of any Credit Party) using the name, logo or otherwise
referring to GE Capital or of any of its Affiliates, the Loan Documents or any
transaction contemplated therein to which Agent is party without the prior
consent of GE Capital except to the extent required to do so under applicable
Requirements of Law and then, only after consulting with GE Capital.

(e) Distribution of Materials to Lenders and L/C Issuers. The Credit Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available,
to the Lenders and the L/C Issuers by posting such Borrower Materials on an
E-System. The Credit Parties authorize Agent to download copies of their logos
from its website and post copies thereof on an E-System.

(f) Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the United States, they shall (and
shall cause such parent company or Subsidiary, as the case may be, to)
(i) identify in writing, and (ii) to the extent reasonably practicable, clearly
and conspicuously mark such Borrower Materials that contain only information
that is publicly available or that is not material for purposes of United States
federal and state securities laws as “PUBLIC”. The Credit Parties agree that by
identifying such Borrower Materials as “PUBLIC” or publicly filing such Borrower
Materials with the Securities and Exchange Commission, then Agent, the Lenders
and the L/C Issuers shall be entitled to treat such Borrower Materials as not
containing any MNPI for purposes of United States federal and state securities
laws. The Credit Parties further represent, warrant, acknowledge and agree that
the following documents and materials shall be deemed to be PUBLIC, whether or
not so marked, and do not contain any MNPI: (A) the Loan Documents, including
the schedules and exhibits attached thereto, and (B) administrative materials of
a customary nature prepared by the Credit Parties or Agent (including, Notices
of Borrowing, Notices of Conversion/Continuation, L/C Requests and any similar
requests or notices posted on or through an E-System). Before distribution of
any Borrower Materials, the Credit Parties agree to execute and deliver to Agent
a letter authorizing distribution of the evaluation materials to prospective
Lenders and their employees willing to receive MNPI, and a separate letter
authorizing distribution of evaluation materials that do not contain MNPI and
represent that no MNPI is contained therein.

9.11 Set-off; Sharing of Payments.

(a) Right of Setoff. Each of Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Agent, such Lender, such L/C
Issuer or any of their respective Affiliates to or for the credit or the account
of the Borrower or any other Credit Party against any Obligation of any Credit
Party now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such

 

78



--------------------------------------------------------------------------------

Obligation may be unmatured. No Lender or L/C Issuer shall exercise any such
right of setoff without the prior consent of Agent or Required Lenders. Each of
Agent, each Lender and each L/C Issuer agrees promptly to notify the Borrower
and Agent after any such setoff and application made by such Lender or its
Affiliates; provided, however, that the failure to give such notice shall not
affect the validity of such setoff and application. The rights under this
Section 9.11 are in addition to any other rights and remedies (including other
rights of setoff) that Agent, the Lenders, the L/C Issuer, their Affiliates and
the other Secured Parties, may have.

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to Section 9.9 or Article X and such
payment exceeds the amount such Lender would have been entitled to receive if
all payments had gone to, and been distributed by, Agent in accordance with the
provisions of the Loan Documents, such Lender shall purchase for cash from other
Lenders such participations in their Obligations as necessary for such Lender to
share such excess payment with such Lenders to ensure such payment is applied as
though it had been received by Agent and applied in accordance with this
Agreement (or, if such application would then be at the discretion of the
Borrower, applied to repay the Obligations in accordance herewith); provided,
however, that (a) if such payment is rescinded or otherwise recovered from such
Lender or L/C Issuer in whole or in part, such purchase shall be rescinded and
the purchase price therefor shall be returned to such Lender or L/C Issuer
without interest and (b) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Credit Party in the
amount of such participation. If a Non-Funding Lender receives any such payment
as described in the previous sentence, such Lender shall turn over such payments
to Agent in an amount that would satisfy the cash collateral requirements set
forth in subsection 1.11(e).

9.12 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

9.13 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

9.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

9.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or

 

79



--------------------------------------------------------------------------------

measurements to regulate the same or similar matters, and that such limitations,
tests and measurements are cumulative and must each be performed, except as
expressly stated to the contrary in this Agreement.

9.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to Credit Parties, Agent, each Lender and other parties
hereto, and is the product of all parties hereto. Accordingly, this Agreement
and the other Loan Documents shall not be construed against the Lenders or Agent
merely because of Agent’s or Lenders’ involvement in the preparation of such
documents and agreements. Without limiting the generality of the foregoing, each
of the parties hereto has had the advice of counsel with respect to Sections
9.18 and 9.19.

9.17 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Borrower, the Lenders, the L/C Issuers
party hereto, Agent and, subject to the provisions of Section 8.11, each other
Secured Party, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Neither Agent nor any Lender shall have any obligation
to any Person not a party to this Agreement or the other Loan Documents.

9.18 Governing Law and Jurisdiction.

(a) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement.

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, the Borrower and each other Credit Party executing
this Agreement hereby accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts;
provided that nothing in this Agreement shall limit the right of Agent to
commence any proceeding in the federal or state courts of any other jurisdiction
to the extent Agent determines that such action is necessary or appropriate to
exercise its rights or remedies under the Loan Documents. The parties hereto
(and, to the extent set forth in any other Loan Document, each other Credit
Party) hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such jurisdictions.

(c) Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of the
Borrower specified herein (and shall be effective when such mailing shall be
effective, as provided

 

80



--------------------------------------------------------------------------------

therein). Each Credit Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction.

9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

9.20 Entire Agreement; Release; Survival.

(a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER OR ANY OF
THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR
FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN (UNLESS SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE
NECESSARY TO COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH
TERMS SHALL GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).

(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each of Borrower and each other Credit Party signatory hereto hereby
waives, releases and agrees (and shall cause each other Credit Party to waive,
release and agree) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

(c) (i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses), and 9.6
(Indemnity), and Articles VIII (Agent) and X (Taxes, Yield Protection and
Illegality), and (ii) the provisions of

 

81



--------------------------------------------------------------------------------

Section 7.1 of the Security Agreement, in each case, shall (x) survive the
termination of the Commitments and the payment in full of all other Obligations
and (y) with respect to clause (i) above, inure to the benefit of any Person
that at any time held a right thereunder (as an Indemnitee or otherwise) and,
thereafter, its successors and permitted assigns.

9.21 Patriot Act. Each Lender that is subject to the Patriot Act hereby notifies
the Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

9.22 Replacement of Lender. Within forty-five days after: (i) receipt by the
Borrower of written notice and demand from any Lender (an “Affected Lender”) for
payment of additional costs as provided in Sections 10.1, 10.3 and/or 10.6; or
(ii) any failure by any Lender (other than Agent or an Affiliate of Agent) to
consent to a requested amendment, waiver or modification to any Loan Document in
which Required Lenders have already consented to such amendment, waiver or
modification but the consent of each Lender (or each Lender directly affected
thereby, as applicable) is required with respect thereto, the Borrower may, at
its option, notify Agent and such Affected Lender (or such non-consenting
Lender) of the Borrower’s intention to obtain, at the Borrower’s expense, a
replacement Lender (“Replacement Lender”) for such Affected Lender (or such
non-consenting Lender), which Replacement Lender shall be reasonably
satisfactory to Agent. In the event the Borrower obtains a Replacement Lender
within forty-five (45) days following notice of its intention to do so, the
Affected Lender (or such non-consenting Lender) shall sell and assign its Loans
and Commitments to such Replacement Lender, at par, provided that the Borrower
has reimbursed such Affected Lender for its increased costs for which it is
entitled to reimbursement under this Agreement through the date of such sale and
assignment. In the event that a replaced Lender does not execute an Assignment
pursuant to Section 9.9 within five (5) Business Days after receipt by such
replaced Lender of notice of replacement pursuant to this Section 9.22 and
presentation to such replaced Lender of an Assignment evidencing an assignment
pursuant to this Section 9.22, the Borrower shall be entitled (but not
obligated) to execute such an Assignment on behalf of such replaced Lender, and
any such Assignment so executed by the Borrower, the Replacement Lender and
Agent, shall be effective for purposes of this Section 9.22 and Section 9.9.
Notwithstanding the foregoing, with respect to a Lender that is a Non-Funding
Lender or an Impacted Lender, Agent may, but shall not be obligated to, obtain a
Replacement Lender and execute an Assignment on behalf of such Non-Funding
Lender or Impacted Lender at any time with three (3) Business’ Days prior notice
to such Lender or an Impacted Lender (unless notice is not practicable under the
circumstances) and cause such Lender’s Loans and Commitments to be sold and
assigned, in whole or in part, at par. Upon any such assignment and payment and
compliance with the other provisions of Section 9.9, such replaced Lender shall
no longer constitute a “Lender” for purposes hereof; provided, any rights of
such replaced Lender to indemnification hereunder shall survive.

9.23 Joint and Several. The obligations of the Credit Parties hereunder and
under the other Loan Documents are joint and several. Without limiting the
generality of the foregoing, reference is hereby made to the Guaranty, to which
the obligations of Borrower and the other Credit Parties are subject.

 

82



--------------------------------------------------------------------------------

9.24 Creditor-Debtor Relationship. The relationship between Agent, each Lender
and the L/C Issuer, on the one hand, and the Credit Parties, on the other hand,
is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.

ARTICLE X -

TAXES, YIELD PROTECTION AND ILLEGALITY

10.1 Taxes.

(a) Except as otherwise provided in this Section 10.1, each payment by any
Credit Party under any Loan Document shall be made free and clear of all present
or future taxes, levies, imposts, deductions, charges or withholdings and all
liabilities with respect thereto (and without deduction for any of them)
(collectively, but excluding the taxes set forth in clauses (i) and (ii) below,
the “Taxes”) other than for (i) taxes measured by net income (including branch
profits taxes) and franchise taxes imposed in lieu of net income taxes, in each
case imposed on any Secured Party as a result of a present or former connection
between such Secured Party and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than such connection arising solely from any Secured Party having
executed, delivered or performed its obligations or received a payment under, or
enforced, any Loan Document) or (ii) taxes that are directly attributable to the
failure (other than as a result of a change in any Requirement of Law) by any
Secured Party to deliver the documentation required to be delivered pursuant to
clause (f) below.

(b) If any Taxes shall be required by law to be deducted from or in respect of
any amount payable under any Loan Document to any Secured Party (i) such amount
shall be increased as necessary to ensure that, after all required deductions
for Taxes are made (including deductions applicable to any increases to any
amount under this Section 10.1), such Secured Party receives the amount it would
have received had no such deductions been made, (ii) the relevant Credit Party
shall make such deductions, (iii) the relevant Credit Party shall timely pay the
full amount deducted to the relevant taxing authority or other authority in
accordance with applicable Requirements of Law and (iv) within 30 days after
such payment is made, the relevant Credit Party shall deliver to Agent an
original or certified copy of a receipt evidencing such payment; provided,
however, that no such increase shall be made with respect to, and no Credit
Party shall be required to indemnify any Secured Party pursuant to clause
(d) below for, withholding taxes to the extent that the obligation to withhold
amounts existed on the date that such Person became a ‘Secured Party” under this
Agreement in the capacity under which such Person makes a claim under this
clause (b), except in each case to the extent such Person is a direct or
indirect assignee (other than pursuant to Section 9.22) of any other Secured
Party that was entitled, at the time the assignment to such Person became
effective, to receive additional amounts under this clause (b).

(c) In addition, the Borrower agrees to pay, and authorizes Agent to pay in its
name, any stamp, documentary, excise or property tax, charges or similar levies
imposed by any

 

83



--------------------------------------------------------------------------------

applicable Requirement of Law or Governmental Authority and all Liabilities with
respect thereto (including by reason of any delay in payment thereof), in each
case arising from the execution, delivery or registration of, or otherwise with
respect to, any Loan Document or any transaction contemplated therein
(collectively, “Other Taxes”). Within 30 days after the date of any payment of
Taxes or Other Taxes by any Credit Party, the Borrower shall furnish to Agent,
at its address referred to in Section 9.2, the original or a certified copy of a
receipt evidencing payment thereof.

(d) The Borrower shall reimburse and indemnify, within 30 days after receipt of
demand therefor (with copy to Agent), each Secured Party for all Taxes and Other
Taxes (including any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 10.1) paid by such Secured Party and any
Liabilities arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. A certificate of the Secured
Party (or of Agent on behalf of such Secured Party) claiming any compensation
under this clause (d), setting forth the amounts to be paid thereunder and
delivered to the Borrower with copy to Agent, shall be conclusive, binding and
final for all purposes, absent manifest error. In determining such amount, Agent
and such Secured Party may use any reasonable averaging and attribution methods.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.

(f) (i) Each Non-U.S. Lender Party that, at any of the following times, is
entitled to an exemption from United States withholding tax or, after a change
in any Requirement of Law, is subject to such withholding tax at a reduced rate
under an applicable tax treaty, shall (w) on or prior to the date such Non-U.S.
Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the
date on which any such form or certification expires or becomes obsolete,
(y) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (i) and
(z) from time to time if requested by the Borrower or Agent (or, in the case of
a participant or SPV, the relevant Lender), provide Agent and the Borrower (or,
in the case of a participant or SPV, the relevant Lender) with two completed
originals of each of the following, as applicable: (A) Forms W-8ECI (claiming
exemption from U.S. withholding tax because the income is effectively connected
with a U.S. trade or business), W-8BEN (claiming exemption from, or a reduction
of, U.S. withholding tax under an income tax treaty) and/or W-8IMY or any
successor forms, (B) in the case of a Non-U.S. Lender Party claiming exemption
under Sections 871(h) or 881(c) of the Code, Form W-8BEN (claiming exemption
from U.S. withholding tax under the portfolio interest exemption) or any
successor form and a certificate in form and substance acceptable to Agent that
such Non-U.S. Lender Party is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code or (C) any
other applicable document prescribed by the IRS certifying as to the entitlement
of such Non-U.S. Lender Party to such exemption from United States

 

84



--------------------------------------------------------------------------------

withholding tax or reduced rate with respect to all payments to be made to such
Non-U.S. Lender Party under the Loan Documents. Unless the Borrower and Agent
have received forms or other documents satisfactory to them indicating that
payments under any Loan Document to or for a Non-U.S. Lender Party are not
subject to United States withholding tax or are subject to such tax at a rate
reduced by an applicable tax treaty, the Credit Parties and Agent shall withhold
amounts required to be withheld by applicable Requirements of Law from such
payments at the applicable statutory rate.

(ii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Borrower or Agent (or, in the case of
a participant or SPV, the relevant Lender), provide Agent and the Borrower (or,
in the case of a participant or SPV, the relevant Lender) with two completed
originals of Form W-9 (certifying that such U.S. Lender Party is entitled to an
exemption from U.S. backup withholding tax) or any successor form.

(iii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (f) and provide them to Agent.

10.2 Illegality. If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans, then,
on notice thereof by such Lender to the Borrower through Agent, the obligation
of that Lender to make LIBOR Rate Loans shall be suspended until such Lender
shall have notified Agent and the Borrower that the circumstances giving rise to
such determination no longer exists.

(a) Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, the Borrower shall prepay in full all
LIBOR Rate Loans of such Lender then outstanding, together with interest accrued
thereon, either on the last day of the Interest Period thereof if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.

(b) If the obligation of any Lender to make or maintain LIBOR Rate Loans has
been terminated, the Borrower may elect, by giving notice to such Lender through
Agent that all Loans which would otherwise be made by any such Lender as LIBOR
Rate Loans shall be instead Base Rate Loans.

(c) Before giving any notice to Agent pursuant to this Section 10.2, the
affected Lender shall designate a different Lending Office with respect to its
LIBOR Rate Loans if such designation will avoid the need for giving such notice
or making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.

 

85



--------------------------------------------------------------------------------

10.3 Increased Costs and Reduction of Return.

(a) If any Lender or L/C Issuer shall determine that, due to either (i) the
introduction of, or any change in, or in the interpretation of, any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in the case of either clause (i) or (ii) subsequent to the date hereof, there
shall be any increase in the cost to such Lender or L/C Issuer of agreeing to
make or making, funding or maintaining any LIBOR Rate Loans or of issuing or
maintaining any Letter of Credit, then the Borrower shall be liable for, and
shall from time to time, within thirty (30) days of demand therefor by such
Lender or L/C Issuer (with a copy of such demand to Agent), pay to Agent for the
account of such Lender or L/C Issuer, additional amounts as are sufficient to
compensate such Lender or L/C Issuer for such increased costs; provided, that
the Borrower shall not be required to compensate any Lender or L/C Issuer
pursuant to this subsection 10.3(a) for any increased costs incurred more than
180 days prior to the date that such Lender or L/C Issuer notifies the Borrower,
in writing of the increased costs and of such Lender’s or L/C Issuer’s intention
to claim compensation thereof; provided, further, that if the circumstance
giving rise to such increased costs is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(b) If any Lender or L/C Issuer shall have determined that:

(i) the introduction of any Capital Adequacy Regulation;

(ii) any change in any Capital Adequacy Regulation;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

(iv) compliance by such Lender or L/C Issuer (or its Lending Office) or any
entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;

affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment(s), loans, credits or obligations under this Agreement, then, within
thirty (30) days of demand of such Lender or L/C Issuer (with a copy to Agent),
the Borrower shall pay to such Lender or L/C Issuer, from time to time as
specified by such Lender or L/C Issuer, additional amounts sufficient to
compensate such Lender or L/C Issuer (or the entity controlling the Lender or
L/C Issuer) for such increase; provided, that the Borrower shall not be required
to compensate any Lender or L/C Issuer pursuant to this subsection 10.3(b) for
any amounts incurred more than 180 days prior to the date that such Lender or
L/C Issuer notifies the Borrower, in writing of the amounts and of such Lender’s
or L/C Issuer’s intention to claim compensation thereof; provided, further, that
if the event giving rise to such increase is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

 

86



--------------------------------------------------------------------------------

10.4 Funding Losses. The Borrower agrees to reimburse each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:

(a) the failure of the Borrower to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan (including payments made after any acceleration
thereof);

(b) the failure of the Borrower to borrow, continue or convert a Loan after the
Borrower has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Conversion/Continuation;

(c) the failure of the Borrower to make any prepayment after the Borrower has
given a notice in accordance with Section 1.7;

(d) the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan on a
day which is not the last day of the Interest Period with respect thereto; or

(e) the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base Rate
Loan on a day that is not the last day of the applicable Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred. Solely for purposes of
calculating amounts payable by the Borrower to the Lenders under this
Section 10.4 and under subsection 10.3(a): each LIBOR Rate Loan made by a Lender
(and each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the LIBOR used in determining the
interest rate for such LIBOR Rate Loan by a matching deposit or other borrowing
in the interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan is in fact so funded.

10.5 Inability to Determine Rates. If Agent shall have determined in good faith
that for any reason adequate and reasonable means do not exist for ascertaining
the LIBOR for any requested Interest Period with respect to a proposed LIBOR
Rate Loan or that the LIBOR applicable pursuant to subsection 1.3(a) for any
requested Interest Period with respect to a proposed LIBOR Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding or maintaining
such Loan, Agent will forthwith give notice of such determination to the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain LIBOR Rate Loans hereunder shall be suspended until Agent revokes such
notice in writing. Upon receipt of such notice, the Borrower may revoke any
Notice of Borrowing or Notice of Conversion/Continuation then submitted by it.
If the Borrower does not revoke such notice, the Lenders shall make, convert or
continue the Loans, as proposed by the Borrower, in the amount specified in the
applicable notice submitted by the Borrower, but such Loans shall be made,
converted or continued as Base Rate Loans.

 

87



--------------------------------------------------------------------------------

10.6 Reserves on LIBOR Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required under regulations of the Federal Reserve
Board to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each LIBOR
Rate Loan equal to actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), payable on each date on which interest is
payable on such Loan provided the Borrower shall have received at least fifteen
(15) days’ prior written notice (with a copy to Agent) of such additional
interest from the Lender. If a Lender fails to give notice fifteen (15) days
prior to the relevant Interest Payment Date, such additional interest shall be
payable fifteen (15) days from receipt of such notice.

10.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to the Borrower (with a copy to Agent)
a certificate setting forth in reasonable detail the amount payable to such
Lender hereunder and such certificate shall be conclusive and binding on the
Borrower in the absence of manifest error.

ARTICLE XI -

DEFINITIONS

11.1 Defined Terms. The following terms are defined in the Sections or
subsections referenced opposite such terms:

 

“Affected Lender”   9.22 “Aggregate Excess Funding Amount”   1.1(c) “Borrower”  
Preamble “Borrower Materials”   9.10(d) “Capital Expenditures   Exhibit 4.2(b)
“Cash Interest Coverage Ratio”   Exhibit 4.2(b) “Communications Laws”   3.26(a)
“Consolidated Adjusted EBITDA”   Exhibit 4.2(b) “Credit Facility Leverage Ratio”
  Exhibit 4.2(b) “EBITDA”   Exhibit 4.2(b) “Event of Default”   7.1 “Fee Letter”
  1.9(a) “Fixed Charge Coverage Ratio”   Exhibit 4.2(b “Increase Effective Date”
  1.12(a) “Increase Joinder”   1.12(c) “Incremental Letters of Credit”   1.12(c)
“Incremental Revolving Loans”   1.12(c) “Indemnified Matters”   9.6 “Indemnitee”
  9.6

 

88



--------------------------------------------------------------------------------

“Interest Expense”   Exhibit 4.2(b) “Investments”   5.4 “L/C Reimbursement
Agreement”   1.1(b) “L/C Reimbursement Date”   1.1(b) “L/C Request”   1.1(b)
“L/C Sublimit”   1.1(b) “Lender”   Preamble “Letter of Credit Fee”   1.9(c)
“Material Media License”   7.1(m) “Maximum Lawful Rate”   1.3(d) “Maximum
Revolving Loan Balance”   1.1(a) “MNPI”   9.10(a) “MVPD”   3.26(d) “Notice of
Conversion/Continuation”   1.6(a) “Other Taxes”   10.1(b) “Permitted Liens”  
5.1 “Pro Forma EBITDA”   Exhibit 4.2(b) “Register”   1.4(b) “Restricted
Payments”   5.11 “Replacement Lender”   9.22 “Revolving Loan Commitment”  
1.1(a) “Revolving Loan”   1.1(a) “Sale”   9.9(a) “Settlement Date”   1.11(b)
“Target EBITDA”   Exhibit 4.2(b) “Taxes”   10.1(a) “Total Leverage Ratio”  
Exhibit 4.2(b) “Unused Commitment Fee”   1.9(b)

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Borrower and its Subsidiaries, including, without
limitation, the unpaid portion of the obligation of a customer of the Borrower
or any of its Subsidiaries in respect of Inventory purchased by and shipped to
such customer and/or the rendition of services by the Borrower or such
Subsidiary, as stated on the respective invoice of the Borrower or such
Subsidiary, net of any credits, rebates or offsets owed to such customer.

“Account Debtor” means the customer of the Borrower or any of its Subsidiaries
who is obligated on or under an Account.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of the Borrower, or (c) a merger or consolidation or any
other combination with another Person.

 

89



--------------------------------------------------------------------------------

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise. Without
limitation, any director, executive officer or beneficial owner of ten percent
(10%) or more of the Stock (either directly or through ownership of Stock
Equivalents) of a Person shall for the purposes of this Agreement, be deemed to
be an Affiliate of such Person. Notwithstanding the foregoing, neither Agent nor
any Lender shall be deemed an “Affiliate” of any Credit Party or of any
Subsidiary of any Credit Party solely by reason of the provisions of the Loan
Documents.

“Affiliation Agreements” means each Master Affiliation Agreement and any
additional or replacement affiliation or similar agreement between the Borrower
or any Subsidiary and Univision or TeleFutura (provided, in the event (i) such
additional or replacement agreement is not in substantially the form of the
Master Affiliation Agreements existing on the Closing Date, and (ii) the changes
in such agreement from the Master Affiliation Agreements existing on the Closing
Date would be materially adverse to the Borrower, the applicable Subsidiary or
the Lenders, such agreement shall be in form reasonably satisfactory to the
Agent), or between the Borrower or any Subsidiary and another network or
programmer, or between the licensee of any broadcast station subject to a
Program Services Agreement and Univision or TeleFutura (provided, in the event
(i) such additional or replacement agreement is not in substantially the form of
the Master Affiliation Agreements existing on the Closing Date, and (ii) the
changes in such agreement from the Master Affiliation Agreements existing on the
Closing Date would be materially adverse to the Borrower, the applicable
Subsidiary or the Lenders, such agreement shall be in form reasonably
satisfactory to the Agent) or another network or programmer, and all side
letters or other agreements relating thereto, as such agreements may be further
amended from time to time in accordance with the terms hereof.

“Agent” means GE Capital in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$50,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.

“Applicable Margin” means (a) if a Base Rate Loan, 3.375 percent (3.375%) per
annum and (b) if a LIBOR Rate Loan, 4.375 percent (4.375%) per annum.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

 

90



--------------------------------------------------------------------------------

“Asset Swap” means any transfer of assets of the Borrower or any of its
Subsidiaries to any Person other than to the Borrower or any of its wholly-owned
Subsidiaries in exchange for assets of such Person.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or
any other form approved by Agent.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Availability” means, as of any date of determination, the amount by which
(a) the Maximum Revolving Loan Balance exceeds (b) the aggregate outstanding
principal balance of Revolving Loans.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of 3.00% per annum and the Federal
Funds Rate, and (c) the sum of (x) LIBOR calculated for each such day based on
an Interest Period of three months determined two (2) Business Days prior to
such day, plus (y) the excess of the Applicable Margin for LIBOR Rate Loans over
the Applicable Margin for Base Rate Loans, in each instance, as of such day. Any
change in the Base Rate due to a change in any of the foregoing shall be
effective on the effective date of such change in the “bank prime loan” rate,
the Federal Funds Rate or LIBOR for an Interest Period of three months.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The term
“Beneficially Own” will have correlative meaning.

 

91



--------------------------------------------------------------------------------

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrower on the same day by the Lenders pursuant to Article I.

“Business Day” means any day other than a Saturday, Sunday or other day on which
federal reserve banks are authorized or required by law to close and, if the
applicable Business Day relates to any LIBOR Rate Loan, a day on which dealings
are carried on in the London interbank market.

“Cable Act” means Title VI of the Communications Act of 1934, as amended, 47
U.S.C. §§ 151 et seq., and all other provisions of the Cable Communications
Policy Act of 1984, Pub. L. No. 98-549, and the Cable Television Consumer
Protection and Competition Act of 1992, Pub. L. No. 102-385, and the
Telecommunications Act of 1996, Pub. L. No. 104-104, as such statutes may be
amended from time to time, and the rules and regulations promulgated thereunder
by the FCC.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.

“Capital Lease Obligations” means all monetary obligations of any Credit Party
or any Subsidiary of any Credit Party under any Capital Leases.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii)

 

92



--------------------------------------------------------------------------------

has obtained from either S&P or Moody’s the highest rating obtainable for money
market funds in the United States; provided, however, that the maturities of all
obligations specified in any of clauses (a), (b), (c) or (d) above shall not
exceed 365 days.

“Closing Date” means July 27, 2010.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party, any of their respective
Subsidiaries and any other Person who has granted a Lien to Agent, in or upon
which a Lien is granted or purported to be granted now or hereafter exists in
favor of any Lender or Agent for the benefit of Agent, Lenders and other Secured
Parties, whether under this Agreement or under any other documents executed by
any such Persons and delivered to Agent.

“Collateral Documents” means, collectively, the Guaranty, the Security
Agreement, the Mortgages, each Control Agreement and all other security
agreements, pledge agreements, patent and trademark security agreements,
guarantees and other similar agreements, and all amendments, restatements,
modifications or supplements thereof or thereto, by or between any one or more
of any Credit Party, any of their respective Subsidiaries or any other Person
pledging or granting a lien on Collateral or guaranteeing the payment and
performance of the Obligations, and the Collateral Trustee, any Lender or Agent
for the benefit of Agent, the Lenders and other Secured Parties now or hereafter
delivered to the Collateral Trustee, the Lenders or Agent pursuant to or in
connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the UCC or comparable law) against any such Person as debtor in favor of any
Lender or Agent for the benefit of Agent, the Lenders and the other Secured
Parties, as secured party, as any of the foregoing may be amended, restated
and/or modified from time to time.

“Collateral Trustee” means GE Capital or such other person as is designated as
the successor collateral trustee in accordance with the Intercreditor Agreement.

“Commitment” means, for each Lender, its Revolving Loan Commitment.

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment, divided by the Aggregate Revolving Loan
Commitment; provided, that following acceleration of the Loans, such term means,
as to any Lender, the percentage equivalent of the principal amount of the Loans
held by such Lender, divided by the aggregate principal amount of the Loans held
by all Lenders.

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (i) total consolidated secured Indebtedness of Borrower and its
Subsidiaries as of such date, after giving effect to all incurrences and
repayments of Indebtedness on or about such date, to (ii) Pro Forma EBITDA for
the most recent four consecutive fiscal quarters for which financial statements
are available ending prior to such date.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or

 

93



--------------------------------------------------------------------------------

other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto; (b) with respect to any letter of credit
issued for the account of that Person or as to which that Person is otherwise
liable for reimbursement of drawings; (c) under any Rate Contracts; (d) to make
take-or-pay or similar payments if required regardless of nonperformance by any
other party or parties to an agreement; or (e) for the obligations of another
Person through any agreement to purchase, repurchase or otherwise acquire such
obligation or any Property constituting security therefor, to provide funds for
the payment or discharge of such obligation or to maintain the solvency,
financial condition or any balance sheet item or level of income of another
Person. The amount of any Contingent Obligation shall be equal to the amount of
the obligation so guaranteed or otherwise supported or, if not a fixed and
determined amount, the maximum amount so guaranteed or supported.

“Continuing Directors” means, as of any date of determination, any member of the
board of directors of the Borrower who (i) was a member of such board of
directors on the Closing Date; or (ii) was nominated for election or elected to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board of directors at the time of such
nomination or election.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

“Control Agreement” means a tri-party deposit account, securities account or
commodities account control agreement by and among the applicable Credit Party,
the Collateral Trustee and the depository, securities intermediary or
commodities intermediary, and each in form and substance reasonably satisfactory
to the Collateral Trustee and in any event providing to the Collateral Trustee
“control” of such deposit account, securities or commodities account within the
meaning of Articles 8 and 9 of the UCC.

“Conversion Date” means any date on which the Borrower converts a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

“Credit Parties” means the Borrower and each other Person (i) which executes a
guaranty of the Obligations, and (ii) which grants a Lien on all or
substantially all of its assets to secure payment of the Obligations.

 

94



--------------------------------------------------------------------------------

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted by
Section 5.2 (other than Sections 5.2(b) and 5.2(f)), and (b) the sale or
transfer by the Borrower or any Subsidiary of the Borrower of any Stock or Stock
Equivalent issued by any Subsidiary of the Borrower and held by such transferor
Person, in each case, other than sales or other dispositions permitted by
Section 5.2 (other than Sections 5.2(b) and 5.2(f)).

“Disqualified Stock” means any Stock that, by its terms, by the terms of any
security into which it is convertible, or for which it is exchangeable, or by
contract or otherwise, is, or upon the happening of any event or passage of time
would be, required to be redeemed on or prior to the date that is one year after
the date of maturity of the Loans, or is redeemable at the option of the holder
thereof, or is convertible into or exchangeable for debt securities in any such
case on or prior to such date. Notwithstanding the preceding sentence, any Stock
that would constitute Disqualified Stock solely because the holders thereof have
the right to require the Borrower to repurchase such Stock upon the occurrence
of a change of control or an asset sale will not constitute Disqualified Stock
if the “asset disposition” provisions applicable to such Stock are no more
favorable to the holders of such Stock than the provisions contained in
Section 5.2 of this Agreement. The term “Disqualified Stock” will also include
any options, warrants or other rights that are convertible into Disqualified
Stock or that are redeemable at the option of the holder, or required to be
redeemed, prior to the date that is one year after the date on which the Loans
mature.

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary incorporated, organized or otherwise
formed under the laws of the United States, any state thereof or the District of
Columbia.

“Domestic Wholly-Owned Subsidiary” means an Wholly-Owned Subsidiary that is a
Domestic Subsidiary.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

“Environmental Laws” means all present and future Requirements of Law and
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval
statutes.

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and
Attorneys’ Costs) that may be imposed on,

 

95



--------------------------------------------------------------------------------

incurred by or asserted against any Credit Party or any Subsidiary of any Credit
Party as a result of, or related to, any claim, suit, action, investigation,
proceeding or demand by any Person, whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute or common law or
otherwise, arising under any Environmental Law or in connection with any
environmental, health or safety condition or with any Release and resulting from
the ownership, lease, sublease or other operation or occupation of property by
any Credit Party or any Subsidiary of any Credit Party, whether on, prior or
after the date hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due;
(h) the imposition of a lien under Section 412 or 430(k) of the Code or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or
any trust thereunder intended to qualify for tax exempt status under Section 401
or 501 of the Code or other Requirements of Law to qualify thereunder; (j) a
Title IV plan is in “at risk” status within the meaning of Code Section 430(i);
(k) a Multiemployer Plan is in “endangered status” or “critical status” within
the meaning of Section 432(b) of the Code; and (l) any other event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or for the imposition of any material
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; (b) any pending or
threatened institution of any proceedings for the condemnation or seizure of
such Property or for the exercise of any right of eminent domain; or (c) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Property, or confiscation of such Property or the
requisition of the use of such Property.

“Excluded Equity Issuance” means Net Issuance Proceeds resulting from the
issuance of (a) Stock or Stock Equivalents by the Borrower to management or
employees of a Credit Party under any employee stock option or stock purchase
plan or other employee benefits plan in

 

96



--------------------------------------------------------------------------------

existence from time to time, (b) Stock or Stock Equivalents by a Wholly-Owned
Subsidiary of the Borrower to the Borrower or another Wholly-Owned Subsidiary of
the Borrower constituting an Investment permitted hereunder, (c) Stock or Stock
Equivalents by a Wholly-Owned Subsidiary of the Borrower to the Borrower or
another Wholly-Owned Subsidiary of the Borrower constituting an Investment
permitted hereunder, and (d) Stock or Stock Equivalents by a Foreign Subsidiary
of such Foreign Subsidiary to qualify directors where required pursuant to a
Requirement of Law or to satisfy other requirements of applicable law, in each
instance, with respect to the ownership of Stock of Foreign Subsidiaries.

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“FCC” means the Federal Communications Commission or any Governmental Authority
which succeeds to the duties and functions presently performed by the Federal
Communications Commission.

“FCC Licenses” means any community antenna relay service, broadcast auxiliary
license, earth station license or registration, business radio, microwave or
special safety radio service license issued by the FCC pursuant to the
Communications Laws.

“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

97



--------------------------------------------------------------------------------

“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Credit Party or indirectly by a Credit Party.

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties ending on March 31, June 30, September 30 and December 31 of each year.

“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance Guidelines. Flood
Insurance shall be in an amount equal to the full, unpaid balance of the Loans
and any prior liens on the Real Estate up to the maximum policy limits set under
the National Flood Insurance Program, or as otherwise required by Agent, with
deductibles not to exceed $50,000.

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.

“Funded Indebtedness” means, as of any date of measurement, all Indebtedness of
the Borrower and its Subsidiaries as of the date of measurement (other than
Indebtedness of the type described in clauses (e), (g), (h), (i) and (j) (other
than with respect to clause (j), guarantees of Indebtedness of others of the
type not described in clauses (e), (g), (h) and (i) of the definition of
Indebtedness) of the definition of Indebtedness).

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), including, without limitation, the FASB Accounting
Standards Codification™, which are applicable to the circumstances as of the
date of determination, subject to Section 11.3 hereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

98



--------------------------------------------------------------------------------

“Guaranty” means the Guaranty, dated as of the date hereof, among the guarantors
party thereto and Agent, providing for the guaranty by the Credit Parties (other
than the Borrower) of the Obligations.

“Hazardous Materials” means any substance, material or waste that is regulated
or otherwise gives rise to liability under any Environmental Law, including but
not limited to any “Hazardous Waste” as defined by the Resource Conservation and
Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance”
as defined under the Comprehensive Environmental Response, Compensation, and
Liability Act (CERCLA) (42 U.S.C. §9601 et seq. (1980)), any contaminant,
pollutant, petroleum or any fraction thereof, asbestos, asbestos containing
material, polychlorinated biphenyls, mold, and radioactive substances or any
other substance that is toxic, ignitable, reactive, corrosive, caustic, or
dangerous.

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under: (a) any Rate Contract, including any interest
rate protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement or other similar agreement or arrangement or any foreign
exchange contract, currency swap agreement or other similar agreement or
arrangement; or (b) any commodity forward contract, commodity swap agreement,
commodity option agreement or other similar agreement or arrangement.

“Impacted Lender” means any Lender that fails to provide Agent, within three
(3) Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender, or any Lender that has a
Person that directly or indirectly controls such Lender and such Person
(a) becomes subject to a voluntary or involuntary case under the Bankruptcy Code
or any similar bankruptcy laws, (b) has appointed a custodian, conservator,
receiver or similar official for such Person or any substantial part of such
Person’s assets, or (c) makes a general assignment for the benefit of creditors,
is liquidated, or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for each of clauses (a) through (c), Agent has
determined that such Lender is reasonably likely to become a Non-Funding Lender.
For purposes of this definition, control of a Person shall have the same meaning
as in the second sentence of the definition of Affiliate.

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services, including earnouts (other than
trade payables entered into in the Ordinary Course of Business); (c) the face
amount of all letters of credit issued for the account of such Person and
without duplication, all drafts drawn thereunder and all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments issued by such Person; (d) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of Property, assets or
businesses; (e) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to Property acquired by the Person (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such Property); (f) all Capital Lease
Obligations; (g) the principal balance outstanding under any synthetic lease,

 

99



--------------------------------------------------------------------------------

off-balance sheet loan or similar off balance sheet financing product; (h) all
obligations, whether or not contingent, to purchase, redeem, retire, defease or
otherwise acquire for value any of its own Stock or Stock Equivalents (or any
Stock or Stock Equivalent of a direct or indirect parent entity thereof) prior
to the date that is 180 days after the Revolving Termination Date, valued at, in
the case of redeemable preferred Stock, the greater of the voluntary liquidation
preference and the involuntary liquidation preference of such Stock plus accrued
and unpaid dividends; (i) all indebtedness referred to in clauses (a) through
(h) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
Property (including accounts and contracts rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness; and (j) all Contingent Obligations described in clause (a) of the
definition thereof in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (i) above.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

“Intercreditor Agreement” means that certain Collateral Trust and Intercreditor
Agreement dated as of even date herewith by and among GE Capital, as Collateral
Trustee, Agent, the Credit Parties and the Senior Note Trustee, as the same may
be amended, restated and/or modified from time to time subject to the terms
thereof.

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period of six (6) months or more) the
last day of each Interest Period applicable to such Loan, (b) with respect to
any LIBOR Rate Loan having an Interest Period of six (6) months or more), the
last day of each three (3) month interval and, without duplication, the last day
of such Interest Period, and (c) with respect to Base Rate Loans the first day
of each calendar month.

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, three or six, or, if available to all Lenders, nine
or twelve months thereafter, as selected by the Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation; provided that:

(a) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day which is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

 

100



--------------------------------------------------------------------------------

(b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(c) no Interest Period for any Revolving Loan shall extend beyond the Revolving
Termination Date.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Borrower and its Subsidiaries, including, but not limited to, all
merchandise, raw materials, parts, supplies, work-in-process and finished goods
intended for sale, together with all the containers, packing, packaging,
shipping and similar materials related thereto, and including such inventory as
is temporarily out of the Borrower’s or such Subsidiary’s custody or possession,
including inventory on the premises of others and items in transit.

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.

“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to Agent, in such
Person’s capacity as an issuer of Letters of Credit hereunder.

 

101



--------------------------------------------------------------------------------

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the L/C Issuer thereof or to Agent, as and when matured, to
pay all amounts drawn under such Letter of Credit.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower and Agent.

“Letter of Credit” means documentary or standby letters of credit issued for the
account of the Borrower by L/C Issuers, and bankers’ acceptances issued by
Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of the Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by L/C Issuers or the purchase of a participation as set forth
in subsection 1.1(b) with respect to any Letter of Credit. The amount of such
Letter of Credit Obligations shall equal the maximum amount that may be payable
by Agent and Lenders thereupon or pursuant thereto.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“LIBOR” means, for each Interest Period, the offered rate per annum for deposits
of Dollars for the applicable Interest Period that appears on Reuters Screen
LIBOR01 Page as of 11:00 A.M. (London, England time) two (2) Business Days prior
to the first day in such Interest Period. If no such offered rate exists, such
rate will be the rate of interest per annum, as determined by Agent (rounded
upwards, if necessary, to the nearest 1/100 of 1%) at which deposits of Dollars
in immediately available funds are offered at 11:00 A.M. (London, England time)
two (2) Business Days prior to the first day in such Interest Period by major
financial institutions reasonably satisfactory to Agent in the London interbank
market for such Interest Period for the applicable principal amount on such date
of determination.

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

“License Subsidiary” means any special purpose Subsidiary of Borrower that
(i) observes all corporate formalities, maintains separate books and records,
does not commingle assets with any affiliate, holds no assets other than the FCC
Licenses, and has no financial obligations other than to the Agent and Lenders
as a Guarantor, (ii) is organized pursuant to organizational documents
reasonably satisfactory to the Agent, (iii) is a Guarantor upon or prior to the
time of acquiring any FCC License and (iv) has granted a Lien in its assets to
the Agent pursuant to the Collateral Documents, subject to such limitations as
are applicable under Communications Laws.

 

102



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the UCC or any comparable law) and any contingent or other
agreement to provide any of the foregoing, but not including the interest of a
lessor under a lease which is not a Capital Lease. Any Lien affecting a Station
License shall be limited to the extent permitted by the Communications Laws.

“Loan” means an extension of credit by a Lender to the Borrower pursuant to
Article I, and may be a Base Rate Loan or a LIBOR Rate Loan.

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Guaranty,
the Collateral Documents, the Master Agreement for Standby Letters of Credit,
the Master Agreement for Documentary Letters of Credit, the Intercreditor
Agreement and all documents delivered to Agent and/or any Lender in connection
with any of the foregoing.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Master Affiliation Agreements” means collectively, (i) that certain Master
Network Affiliation Agreement dated August 14, 2002 between the Borrower and
Univision Network Limited Partnership and (ii) that certain Master Network
Affiliation Agreement dated March 17, 2004 between the Borrower and TeleFutura,
as each such agreement may be amended from time to time in accordance with the
terms hereof.

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, performance, Properties,
condition (financial or otherwise) or prospects of the Borrower or the Credit
Parties and their Subsidiaries taken as a whole; (b) a material adverse change
in, or a material adverse effect on, the ability of any Credit Party, any
Subsidiary of any Credit Party or any other Person (other than Agent or Lenders)
to perform in any material respect its obligations under any Loan Document; or
(c) a material adverse effect upon (i) the legality, validity, binding effect or
enforceability of any Loan Document, or (ii) the perfection or priority of any
Lien granted to the Lenders or to Agent for the benefit of the Secured Parties
under any of the Collateral Documents.

“Material Contract” means each Affiliation Agreement and any contract or other
arrangement to which the Borrower or any of its Subsidiaries is a party (other
than the Loan Documents) for which breach, nonperformance, cancellation or
failure to renew could reasonably be expected to have a Material Adverse Effect.

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$7,500,000 in the aggregate.

“Media Licenses” means any franchise, license, permit, certificate, ordinance,
approval or other authorization, or any renewal or extension thereof, from any
federal, state or local

 

103



--------------------------------------------------------------------------------

government or governmental agency, department or body that is necessary for the
broadcast or other operations of the Borrower or any Subsidiary (including,
without limitation, the FCC Licenses).

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a Federal
insurance program.

“Net Issuance Proceeds” means, in respect of any issuance of debt or equity,
cash proceeds (including cash proceeds as and when received in respect of
non-cash proceeds received or receivable in connection with such issuance), net
of underwriting discounts and reasonable out-of-pocket costs and expenses paid
or incurred in connection therewith in favor of any Person not an Affiliate of
Borrower.

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition and insurance proceeds received on account of an Event of
Loss, net of: (a) in the event of a Disposition (i) the direct costs relating to
such Disposition excluding amounts payable to Borrower or any Affiliate of
Borrower, (ii) sale, use or other transaction taxes paid or payable as a result
thereof, (iii) amounts required to be applied to repay principal, interest and
prepayment premiums and penalties on Indebtedness secured by a Lien on the asset
which is the subject of such Disposition and (iv) in the case of any Disposition
by a Subsidiary, payments to holders of Stock in such Subsidiary in such
capacity (other than such Stock held by the Borrower or any Subsidiary) to the
extent that such payment is required to permit the distribution of such proceeds
in respect of the Stock in such Subsidiary held by the Borrower or any
Subsidiary and (b) in the event of an Event of Loss, (i) all money actually
applied to repair or reconstruct the damaged Property or Property affected by
the condemnation or taking, (ii) all of the costs and expenses reasonably
incurred in connection with the collection of such proceeds, award or other
payments, and (iii) any amounts retained by or paid to parties having superior
rights to such proceeds, awards or other payments.

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to Borrower, Agent, any Lender, or the L/C
Issuer or has otherwise publicly announced (and Agent

 

104



--------------------------------------------------------------------------------

has not received notice of a public retraction) that such Lender believes it
will fail to fund payments or purchases of participations required to be funded
by it under the Loan Documents or one or more other syndicated credit
facilities, (c) failed to fund, and not cured, loans, participations, advances,
or reimbursement obligations under one or more other syndicated credit
facilities, unless subject to a good faith dispute, or (d) any Lender that has
(i) become subject to a voluntary or involuntary case under the Bankruptcy Code
or any similar bankruptcy laws, (ii) a custodian, conservator, receiver or
similar official appointed for it or any substantial part of such Person’s
assets, or (iii) made a general assignment for the benefit of creditors, been
liquidated, or otherwise been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for clause (d), and Agent has determined that such
Lender is reasonably likely to fail to fund any payments required to be made by
it under the Loan Documents. For purposes of this definition, control of a
Person shall have the same meaning as in the second sentence of the definition
of Affiliate.

“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.

“Note” means any Revolving Note and “Notes” means all such Notes.

“Notice of Borrowing” means a notice given by the Borrower to Agent pursuant to
Section 1.5, in substantially the form of Exhibit 11.1(c) hereto.

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent, any L/C Issuer, any Secured Swap Provider or any other Person
required to be indemnified, that arises under any Loan Document or any Secured
Rate Contract, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired.

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

 

105



--------------------------------------------------------------------------------

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Permitted Acquisition” means any Acquisition by (i) a Credit Party of all or
substantially all of the assets of a Target, or a business or division of a
Person, which assets are located in the United States, Canada or Mexico or
(ii) a Credit Party of 100% of the Stock and Stock Equivalents of a Target
organized under the laws of any State in the United States or the District of
Columbia or under the laws of Canada or Mexico, in each case, to the extent that
each of the following conditions shall have been satisfied:

(a) to the extent the Acquisition will be financed in whole or in part with the
proceeds of any Loan, the conditions set forth in Section 2.2 shall have been
satisfied;

(b) the Borrower shall have notified Agent and Lenders of such proposed
Acquisition and furnished to Agent and Lenders at least thirty (30) days prior
to the consummation thereof (1) a description of the proposed Acquisition and
assets (setting forth in reasonable detail the terms and conditions of such
Acquisition) and, at the request of Agent, such other information and documents
that Agent may request, including, without limitation, executed counterparts of
the respective agreements, documents or instruments pursuant to which such
Acquisition is to be consummated (including, without limitation, any related
management, non-compete, employment, option or other material agreements), any
schedules to such agreements, documents or instruments and all other material
ancillary agreements, instruments and documents to be executed or delivered in
connection therewith, (2) pro forma financial statements of the Borrower and its
Subsidiaries after giving effect to the consummation of such Acquisition, (3) a
certificate of a Responsible Officer of the Borrower demonstrating on a pro
forma basis for the most recently completed trailing twelve month period
compliance with the covenants set forth in Sections 6.1, 6.2, 6.3 and 6.4 after
giving effect to the consummation of such Acquisition and (4) copies of such
other agreements, instruments and other documents as Agent reasonably shall
request;

(c) the Borrower and its Subsidiaries (including any new Subsidiary) shall
execute and deliver the agreements, instruments and other documents required by
Section 4.13 and Agent shall have received, for the benefit of the Secured
Parties, a collateral assignment of the seller’s representations, warranties and
indemnities to the Borrower or any of its Subsidiaries under the acquisition
documents;

(d) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target;

 

106



--------------------------------------------------------------------------------

(e) no Default or Event of Default shall then exist or would exist after giving
effect thereto;

(f) after giving effect to such Acquisition, and, on average, on a pro forma
basis, for the ninety (90) day periods immediately preceding and immediately
succeeding the closing of the Acquisition, Availability shall be not less than
$10,000,000;

(g) the total consideration paid or payable (including without limitation, all
transaction costs, assumed Indebtedness and Liabilities incurred, assumed or
reflected on a consolidated balance sheet of the Credit Parties and their
Subsidiaries after giving effect to such Acquisition and the maximum amount of
all deferred payments, including earnouts) for (i) any single Acquisition or
series of Acquisitions shall not exceed $25,000,000 and (ii) all Acquisitions
consummated during the term of this Agreement shall not exceed $75,000,000 in
the aggregate for all such Acquisitions;

(h) the Target is in a Permitted Business and all of its assets are located in
the United States or Canada; provided that, the Credit Parties may make
Acquisitions otherwise permitted hereunder of Targets having assets located in
Mexico in an aggregate amount during the term of this Agreement of up to
$10,000,000 (unless otherwise approved by the Agent); and

(i) the Target has Consolidated Adjusted EBITDA, subject to pro forma
adjustments acceptable to Agent, for the most recent twelve months prior to the
acquisition date for which financial statements are available, greater than
zero; provided that the Credit Parties may make Acquisitions otherwise permitted
hereunder of Targets having Consolidated Adjusted EBITDA, subject to pro forma
adjustments acceptable to Agent, for the most recent twelve months prior to the
acquisition date for which financial statements are available, less than or
equal to zero, in an aggregate during the term of this Agreement of up to
$10,000,000;

provided that clauses (g) and (i) shall not apply to any Acquisition, if, on the
day of the consummation of such Acquisition, no Revolving Loans are outstanding.

“Permitted Business” means any business conducted or proposed to be conducted by
the Company and its Subsidiaries on the Closing Date and other businesses
reasonably related or ancillary thereto, including, without limitation,
businesses related to media and broadcast content as well as digital,
interactive, online and/or downloadable programming and other content
deliverable over various media platforms such as the Internet, computers,
portable electronic devices, mobile communications devices and similar
technologies.

“Permitted Holders” means Walter Ulloa, Philip Wilkinson and Paul Zevnik.

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension, renewal, replacement, defeasance or refund of Indebtedness permitted
under Section 5.5 that (a) has an aggregate outstanding principal amount not
greater than the aggregate principal amount of the Indebtedness being refinanced
or extended, (b) has a weighted average maturity (measured as of the date of
such refinancing or extension) and maturity no shorter than that of the
Indebtedness being refinanced or extended, (c) is not entered into as part of a
sale leaseback transaction, (d) is not secured by a Lien on any assets other
than the collateral securing the Indebtedness being refinanced or extended,
(e) the obligors of which are the same as the obligors

 

107



--------------------------------------------------------------------------------

of the Indebtedness being refinanced or extended, (f) is subordinated in right
of payment to the Obligations, on terms at least as favorable, taken as a whole,
to the Agent and the Lenders as those contained in the documentation governing
the Indebtedness being refinanced or extended and (g) is otherwise on terms no
less favorable to the Credit Parties, taken as a whole, than those of the
Indebtedness being refinanced or extended.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

“Pledged Collateral” has the meaning specified in the Security Agreement and
shall include any other Collateral required to be delivered to Agent pursuant to
the terms of any Collateral Document.

“Prior Lender” means Union Bank of California, N.A. as administrative agent for
the lenders under that certain Credit and Guaranty Agreement, dated as of
September 29, 2005, among the Borrower, certain subsidiaries of the Borrower,
the lenders party thereto and Prior Lender.

“Priority Lien Debt” has the meaning set forth in the Senior Note Agreement (as
in effect on the date hereof).

“Program Services Agreements” means any local marketing agreement, time
brokerage agreement, program services agreement or similar agreement to which
the Borrower or any Subsidiary is party, providing for a Person, other than the
licensee of such station, to program or sell advertising on all or any portion
of the broadcast time of any television or radio station.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.

“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.

“Related Party” means (i) any controlling stockholder, 66 2/3% owned Subsidiary,
or immediate family member (in the case of an individual) of any Permitted
Holder; or (ii) any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or persons beneficially holding a
66 2/3% controlling interest of which consist of any one or more Permitted
Holders and/or such other Persons referred to in the immediately preceding
clause (i).

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

 

108



--------------------------------------------------------------------------------

“Related Transactions” means the transactions contemplated by the Senior Note
Documents and includes, without limitation, the issuance of the Senior Notes.

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Required Lenders” means, subject to Section 1.11(e), at any time (a) Lenders
then holding more than fifty percent (50%) of the sum of the Aggregate Revolving
Loan Commitment then in effect, or (b) if the Aggregate Revolving Loan
Commitments have terminated, Lenders then more than fifty percent (50%) of the
sum of the aggregate unpaid principal amount of Loans then outstanding and the
outstanding Letter of Credit Obligations; provided, that with respect to any
vote on any matter requiring an “Act of Instructing Debtholders” under and as
defined in the Intercreditor Agreement, the percentages specified above shall
instead be sixty six and two-thirds percent (66 2/3%).

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.

“Responsible Officer” means the chief executive officer or the president of the
Borrower or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants or
delivery of financial information, the chief financial officer or the treasurer
of the Borrower or any other officer having substantially the same authority and
responsibility.

“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who hold Revolving Loans).

“Revolving Note” means a promissory note of the Borrower payable to a Lender in
substantially the form of Exhibit 11.1(d) hereto, evidencing Indebtedness of the
Borrower under the Revolving Loan Commitment of such Lender.

“Revolving Termination Date” means the earlier to occur of: (a) July 27, 2013;
and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.

“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party including each Secured
Swap Provider.

 

109



--------------------------------------------------------------------------------

“Secured Rate Contract” means any Rate Contract between Borrower and the
counterparty thereto, which (i) has been provided or arranged by GE Capital or
an Affiliate of GE Capital, or (ii) Agent has acknowledged in writing
constitutes a “Secured Rate Contract” hereunder.

“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with
Borrower, or (ii) a Person with whom Borrower has entered into a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, and
any assignee thereof.

“Security Agreement” means that certain Security Agreement, dated as of even
date herewith, in form and substance reasonably acceptable to Agent and the
Borrower, made by the Credit Parties in favor of General Electric Capital
Corporation, as collateral trustee (in such capacity and together with its
permitted successors and assigns, the “Collateral Trustee”), for the benefit of
the secured parties named therein, as the same may be amended, restated and/or
modified from time to time.

“Senior Note Documents” means the Senior Note Agreement, the Senior Notes and
the Senior Note Purchase Agreement.

“Senior Note Agreement” means the Indenture dated as of July 27, 2010 among
Borrower, the other persons party thereto that are designated as “Initial
Guarantors” and Wells Fargo Bank, National Association, as trustee, as the same
may be amended, restated and/or modified from time to time.

“Senior Note Purchase Agreement” means the Purchase Agreement, dated as of
July 22, 2010, among the Borrower, the guarantors party thereto and Citigroup
Global Markets Inc.

“Senior Notes” means the 8.75% Senior Notes of the Borrower due 2017.

“Significant Subsidiary” means any Subsidiary that would constitute a
“significant subsidiary” within the meaning of Article 1 of Regulation S-X of
the Securities Act of 1933.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

110



--------------------------------------------------------------------------------

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

“Station” means any radio station, any full-service television station, low
power television station, Class A television station, and television translator
system now or hereafter operated or controlled by the Borrower or any of its
License Subsidiaries.

“Station Licenses” shall mean all licenses, permits, permissions and other
authorizations issued by the FCC for the operation of the Stations operated or
controlled by Borrower or any of its License Subsidiaries.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Indebtedness” means any Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to Agent.

“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting Stock, is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof.

“Target” means any other Person or business unit or asset group of any other
Person acquired or proposed to be acquired in an Acquisition.

“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is required to file
tax returns on a consolidated, combined, unitary or similar group basis.

“TeleFutura” means TeleFutura, Inc., a Delaware corporation.

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

111



--------------------------------------------------------------------------------

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“Trigger Event” means any event, transaction or occurrence as a result of which
Consolidated Adjusted EBITDA of the Borrower and its Subsidiaries is less than
$25,000,000 (as calculated for the most recently ended twelve month period after
giving effect to any such event, transaction or occurrence, on a pro forma
basis).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“United States” and “U.S.” each means the United States of America.

“Univision” means, as applicable, Univision Communications Inc., a Delaware
corporation, or Univision Network Limited Partnership, a Delaware limited
partnership.

“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

“Voting Stock” of any Person as of any date means the Stock of such Person that
is ordinarily entitled to vote in the election of the board of directors of such
Person.

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and
Stock Equivalents, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Credit Party, or by one or more of the
other Wholly-Owned Subsidiaries, or both.

11.2 Other Interpretive Provisions.

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

 

112



--------------------------------------------------------------------------------

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”

(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”
If any provision of this Agreement or any other Loan Document refers to any
action taken or to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.

(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

(f) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

11.3 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by the Borrower shall
be given effect for purposes of measuring compliance with any provision of
Article V or VI unless the Borrower, Agent and the Required Lenders agree to
modify such provisions to reflect such changes in GAAP and, unless such
provisions are modified, all financial statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to in
Article V and Article VI shall be made, without giving effect to any election
under Accounting Standards Codification 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Credit Party or any Subsidiary of any Credit Party
at “fair value.” A breach of a financial covenant contained in Article VI shall
be deemed to have occurred as of any date of determination by Agent or as of the
last day of any specified measurement period, regardless of when the financial
statements reflecting such breach are delivered to Agent.

 

113



--------------------------------------------------------------------------------

11.4 Payments. Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party or any L/C Issuer. Any such determination
or redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Agent may round up or down, and may set up appropriate mechanisms to
round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

[Signature Pages Follow.]

 

114



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER: ENTRAVISION COMMUNICATIONS CORPORATION By:  

/s/ Walter F. Ulloa

Name:   Walter F. Ulloa

Title:   Chairman and Chief Executive Officer

FEIN:  

 

Address for notices:

Entravision Communications Corporation

2425 Olympic Boulevard, Suite 6000 West

Santa Monica, California 90404

Attention: Walter F. Ulloa, Chairman and Chief Executive Officer

Facsimile: (310) 449-4706

With a copy to: Entravision Communications Corporation

2425 Olympic Boulevard, Suite 6000 West

Santa Monica, California 90404

Attention: Chief Financial Officer

Facsimile: (310) 449-4726

With a copy to: Entravision Communications Corporation

2425 Olympic Boulevard, Suite 6000 West

Santa Monica, California 90404

Attention: General Counsel

Facsimile: (310) 449-1306

Address for wire transfers:

 

 

 



--------------------------------------------------------------------------------

ENTRAVISION, L.L.C., a Delaware limited liability company

FEIN: 2754426

 

ENTRAVISION EL-PASO, L.L.C., a Delaware limited liability company

FEIN: 2744662

 

ENTRAVISION-TEXAS G.P., LLC, a Delaware limited liability company

FEIN: 3440405

 

ENTRAVISION-TEXAS L.P., INC., a Delaware corporation

FEIN: 3346822

 

ARIZONA RADIO, INC., a Delaware corporation

FEIN: 2348076

 

Z-SPANISH MEDIA CORPORATION, a Delaware corporation

FEIN: 2864773

 

LOS CEREZOS TELEVISION COMPANY, a Delaware corporation

FEIN: 0845432

 

LATIN COMMUNICATIONS GROUP INC., a Delaware corporation

FEIN: 2722438

 

DIAMOND RADIO, INC., a California corporation

FEIN: C1954202

 

ENTRAVISION SAN DIEGO, INC., a California corporation

FEIN: C2223500

 

ENTRAVISION HOLDINGS, LLC, a California limited liability company

FEIN: 199629210006

 

THE COMMUNITY BROADCASTING COMPANY OF SAN DIEGO, INCORPORATED, a California
corporation

FEIN: C1572511

 

CHANNEL FIFTY SEVEN, INC., a California corporation

FEIN: C1915430

 

VISTA TELEVISION, INC., a California corporation

FEIN: C1891597

 

ASPEN FM, INC., a Colorado corporation

FEIN: 19961095966

 

ENTRAVISION-TEXAS LIMITED PARTNERSHIP, a Texas limited partnership

FEIN: 0800014996

 

ENTRAVISION COMMUNICATIONS COMPANY, L.L.C., a Delaware limited liability company

FEIN: 3668540

 

By:  

/s/ Walter F. Ulloa

Name:   Walter F. Ulloa

Title:   Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent and as a Lender

By:  

/s/ Steven J. Heise

Name:   Steven J. Heise

Title:   Its Duly Authorized Signatory

Address for Notices:

 

General Electric Capital Corporation

2325 Lakeview Parkway, Suite #700

Alpharetta, Georgia 30009

Attn: Entravision Communications Account Manager

Facsimile: (678) 624-7903

 

With a copy to:

 

General Electric Capital Corporation

201 Merritt 7

P.O. Box 5201

Norwalk, Connecticut 06851

Attn: General Counsel-Global Sponsor Finance

Facsimile: (203) 956-4216

 

and

 

General Electric Capital Corporation

500 West Monroe Street

Chicago, Illinois 60661

Attn: Corporate Counsel-Global Sponsor Finance

Facsimile: (312) 441-6876

Address for payments:

 

ABA No.                             

Account Number                         

Deutsche Bank Trust Company Americas

New York, New York

Account Name: GECC/CAF DEPOSITORY

Reference: CFN            /Entravision



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written

 

CITIBANK, N.A.,

as a Lender

By:  

/s/ Humberto M. Salomon

Name:   Humberto M. Salomon

Title:   Vice President

Address for notices:

 

Citibank, N.A.

Attention: Elizabeth M. Gonzalez

Director & Vice President

227 W. Monroe Street

Chicago, IL 60606

 

Lending office:

 

Citibank, N.A.

227 Monroe Street

Chicago, IL 60606



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written

 

UBS LOAN FINANCE LLC,

as a Lender

By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title: Associate Director, Banking Products Services, US
By:  

/s/ Omar Musule

Name:   Omar Musule Title: Associate Director, Banking Products Services, US

Address for notices:

 

UBS

Attention: Heidi Benalcazar

677 Washington Blvd.

Stamford, CT 06905

 

Lending office:

 

UBS

677 Washington Blvd.

Stamford, CT 06905



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Christine P. Ball

Name:   Christine P. Ball

Title:   Senior Vice President

Address for notices:

 

Wells Fargo Bank

Attention: Christine Ball

333 S. Grand Avenue, 3rd Floor

Los Angeles, CA 90071

 

Lending office:

 

Wells Fargo Bank

333 S. Grand Avenue, 3rd Floor

Los Angeles, CA 90071